             Case 20-31884 Document 123 Filed in TXSB on 03/31/20 Page 1 of 124




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION                                                            ENTERED
                                                                                                                03/31/2020
                                                                     §
    In re:                                                           §   Chapter 11
                                                                     §
    SHERIDAN HOLDING COMPANY I, LLC, et al.,1                        §   Case No. 20-31884 (DRJ)
                                                                     §
                                      Reorganized Debtors.           §   (Jointly Administered)
                                                                     §
                                                                     §   Re: Docket No. 30

                           PRELIMINARY APPROVAL ORDER
           (I) DIRECTING THE APPLICATION OF BANKRUPTCY RULE 7023,
             (II) PRELIMINARILY APPROVING THE CLASS SETTLEMENT,
                (III) APPOINTING THE SETTLEMENT ADMINISTRATOR,
      (IV) APPROVING FORM AND MANNER OF NOTICE TO CLASS MEMBERS,
        (V) CERTIFYING A CLASS, DESIGNATING CLASS REPRESENTATIVES,
          AND APPOINTING CLASS COUNSEL FOR SETTLEMENT PURPOSES
     ONLY, (VI) SCHEDULING A FINAL FAIRNESS HEARING TO CONSIDER FINAL
     APPROVAL OF THE SETTLEMENT, AND (VII) GRANTING RELATED RELIEF

             Upon the joint motion (the “Motion”) 2 of the above-captioned debtors and debtors in

possession (collectively, the “Debtors”), Sheridan Production Company, LLC (“SPC”), and the

Class Representatives (as defined in the Settlement Agreement attached hereto as Exhibit 1

(the “Settlement Agreement”), for entry of a preliminary approval order (i) directing the application

of rule 7023 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) and, by

incorporation, rule 23 of the Federal Rules of Civil Procedure (the “Civil Rules”); (ii) preliminarily

approving the Settlement Agreement, (iii) appointing the Settlement Administrator, (iv) approving


1
      The Reorganized Debtors in these chapter 11 cases, along with the last four digits of each Reorganized Debtor’s
      federal tax identification number, include: Sheridan Holding Company I, LLC (7648); Sheridan Investment
      Partners I, LLC (8607); Sheridan Production Partners I, LLC (8094); Sheridan Production Partners I-A, L.P.
      (8100); Sheridan Production Partners I-B, L.P. (8104); Sheridan Production Partners I-M, L.P. (8106); and SPP
      I-B GP, LLC (8092). The location of the Reorganized Debtors’ service address is: 1360 Post Oak Blvd., Suite
      2500, Houston, Texas 77056.

2
      Capitalized terms used but not defined herein have the meanings assigned to such terms in the Motion and the
      Settlement Agreement (attached hereto), as applicable.



                                                          1
      Case 20-31884 Document 123 Filed in TXSB on 03/31/20 Page 2 of 124




the form and manner of notice to Settlement Class members, (v) certifying the Settlement Class,

designating the Class Representatives, and appointing Class Counsel for settlement purposes only;

(vi) scheduling a Settlement Fairness Hearing to consider final approval of the Settlement

Agreement, and (vii) granting related relief; all as more fully set forth in the Motion and the

Settlement Agreement; and this Court having jurisdiction over this matter pursuant to 28 U.S.C.

§§ 157 and 1334; and this Court having found that this is a core proceeding pursuant to 28 U.S.C.

§ 157(b)(2); and this Court having found that it may enter a preliminary order consistent with

Article III of the United States Constitution; and this Court having found that venue of this

proceeding and the Motion in this district is permissible pursuant to 28 U.S.C. §§ 1408 and 1409;

and this Court having found that the relief requested in the Motion is in the best interests of the

Debtors’ estates, their creditors, and other parties in interest; and this Court having found that the

Debtors’ notice of the Motion and opportunity for a hearing on the Motion were appropriate under

the circumstances and no other notice need be provided; and this Court having reviewed the

Motion and having heard the statements in support of the relief requested therein at a hearing

before this Court (the “Hearing”); and this Court having determined that the legal and factual bases

set forth in the Motion and at the Hearing establish just cause for the relief granted herein; and

upon all of the proceedings had before this Court; and after due deliberation and sufficient cause

appearing therefor, it is HEREBY ORDERED THAT:

       1.      The Settlement Agreement is preliminarily approved.

       2.      The Plan of Allocation and Distribution attached as Exhibit A to the Settlement

Agreement is hereby approved.




                                                  2
      Case 20-31884 Document 123 Filed in TXSB on 03/31/20 Page 3 of 124




       3.      JND Legal Administration is appointed as the Settlement Administrator to

administer the Settlement Agreement and the Plan of Allocation and Distribution as set forth in the

Settlement Agreement.

       4.      The form of the notice to be sent to the Settlement Class members (the “Notice of

Settlement”) attached to this Preliminary Approval Order as Exhibit 2 and the service of the Notice

of the Settlement by the Settlement Administrator to each Settlement Class member, at the last

known address of each Settlement Class member according to the Debtors’ current electronic

databases (or as updated by the Settlement Administrator’s searches for current addresses or as

may otherwise be determined by the Parties) comports with all applicable law and is hereby

approved.

       5.      The form of notice to be published in The Oklahoman and on PR Newswire attached

to this Preliminary Approval Order as Exhibit 3 is hereby approved.

       6.      The form of notice attached to this Preliminary Approval Order as Exhibit 4 to be

served in accordance with the Class Action Fairness Act upon the appropriate (a) State official of

each State in which a Settlement Class Member resides and (b) Federal official is hereby approved.

       7.      The Notice of Settlement shall be mailed by first-class mail, postage prepaid, by

the Settlement Administrator within ten (10) business days following the entry of this Preliminary

Approval Order.

       8.      No later than seven (7) business days prior to the Settlement Fairness Hearing,

Settlement Class Counsel shall cause to be filed with the Court a declaration that: (a) attests to the

date(s) of mailing and publication of the Notice of Settlement; and (b) includes an exhibit, filed

under seal, containing the names and addresses of the putative members of the Settlement Class to

whom the Notice of Settlement was mailed.



                                                  3
      Case 20-31884 Document 123 Filed in TXSB on 03/31/20 Page 4 of 124




       9.     The Settlement Class shall include:

       All royalty owners who received or who were entitled to receive royalty payments
       from Sheridan Production Company, LLC attributable to production from
       Oklahoma wells that are or have been operated (or marketed and directly paid to
       royalty owners) by Sheridan Production Company, LLC and produced gas (such as
       residue gas, natural gas liquids, or helium) prior to the Petition Date.

       Excluded from the Settlement Class are: (1) the Office of Natural Resources
       Revenue f/k/a the Mineral Management Service (Indian tribes and the United
       States); (2) Defendants and their employees, officers, and directors; and (3) any
       NYSE or NASDAQ listed company (and its subsidiaries) engaged in oil and gas
       exploration, production, gathering, processing, or marketing.

       10.    The Settlement Class is approved for settlement purposes only pursuant to Civil

Rule 23 and Bankruptcy Rules 7023 and 9014.

       11.    Tony R. Whisenant, Kyle Allan Taylor, Stanley Ray Born and Ronda Jean Born are

hereby designated as Class Representatives for settlement purposes only. No aspect of the

Settlement Agreement improperly grants preferential treatment to the Class Representatives.

       12.    The law firms of Sharp Barton, L.L.P., Grant Law Firm, P.L.L.C., DeVore Law

Firm, P.L.C., and Diamond McCarthy LLP. are hereby appointed as Settlement Class Counsel for

settlement purposes only.

       13.    For the purposes of the Settlement Agreement, the Court finds that: (a) the

Settlement Class is so numerous that joinder of all Class Members is impracticable; (b) there are

questions of law or fact common to the Settlement Class; (c) the claims of the Class

Representatives are typical of the claims or defenses of the Settlement Class; (d) Tony R.

Whisenant, Kyle Allan Taylor, Stanley Ray Born and Ronda Jean Born, as Class Representatives,

and the law firms of Sharp Barton, L.L.P., Grant Law Firm, P.L.L.C., DeVore Law Firm, P.L.C.,

and Diamond McCarthy L.L.P. as Settlement Class Counsel, will fairly and adequately represent

and protect the interests of the Settlement Class Members; (e) questions of law or fact common to

members of the Settlement Class predominate over any questions affecting only individual

                                               4
      Case 20-31884 Document 123 Filed in TXSB on 03/31/20 Page 5 of 124




members; and (f) a class action is superior to other available methods for fairly and efficiently

adjudicating the controversy because: (i) the royalty owners who comprise the Settlement Class

have little interest in individually controlling the prosecution of separate actions; (ii) no other

litigation concerning the controversy has been filed; (iii) it is desirable to concentrate the

settlement of the claims in this forum; and (iv) no difficulties in managing the proposed Settlement

as a class action appear.

       14.     If any putative member of the Settlement Class does not wish to be a member of the

Settlement Class, then such party may opt-out of the Settlement Class by following the procedures

set forth in the Notice of Settlement and mailing the opt-out to the Settlement Administrator at

the address provided in the Notice of Settlement for its receipt on or before 5:00 p.m. (CST)

on May 29, 2020.

       15.     The Court shall conduct the Settlement Fairness Hearing on July 13, 2020, at

10:00 a.m.prevailing Central Time, at the United States Bankruptcy Court for the Southern

District of Texas, Houston Division, 515 Rusk Street, Houston, Texas 77002, Courtroom 400

to consider, among other things, final approval of the Settlement Agreement and the Fees and

Expenses Motion (as defined below). The Court may adjourn the Settlement Fairness Hearing

without further notice of any kind.

       16.     At least fourteen days before the Objection Deadline (as defined below), Class

Representatives and Settlement Class Counsel shall file a motion for approval and payment of

Class Counsel fees and expenses, the Class Representatives’ contribution fee, and the

administrative expenses of settlement to be paid from the Settlement Proceeds (“Fees and

Expenses Motion”) for consideration as set forth in the Settlement Agreement and Notice of

Settlement. The Settlement Administrator shall post the Fees and Expenses Motion on the website



                                                 5
      Case 20-31884 Document 123 Filed in TXSB on 03/31/20 Page 6 of 124




established for the administration of the Settlement Agreement promptly following the filing of

the Fees and Expenses Motion.

       17.     Objections or other responses to final approval of the Settlement Agreement and/or

to the Fees and Expenses Motion are to be filed with the Court and served upon the parties

listed below, so that they are received by all parties by May 29, 2020 ("Objection Deadline”):

       a. Kirkland & Ellis LLP, Attn: Spencer Winters and Jaimie Fedell, 300 North LaSalle,
          Chicago, IL 60654, jaimie.fedell@kirkland.com and spencer.winters@kirkland.com;

       b. Kirkland & Ellis LLP, Attn: Rachael Bazinski, 601 Lexington Avenue, New York, NY
          10022, rachael.bazinski@kirkland.com;

       c. Crowe & Dunlevy, Attn: John J. Griffin, Jr., 324 North Robinson Avenue, Suite 100,
          Oklahoma City, OK 73102, john.griffin@crowedunlevy.com;

       d. Sharp Barton, L.L.P., Attn: Rex Sharp and Barbara Frankland, 5301 W. 75th Street,
          Prairie Village, KS 66208, rex@sharpbarton.com and barbara@sharpbarton.com;

       e. Diamond McCarthy, LLP Attn: Charles Rubio, 295 Madison Avenue, 27th Floor, New
          York, NY 10017, CRubio@diamondmccarthy.com;

       f. Grant Law Firm, P.L.L.C., Attn: Michael E. Grant, 512 N.S. 12th Street, Oklahoma
          City, OK 73103, de1471@cosinet.net;

       g. DeVore Law Firm, P.L.C., Attn: Allan DeVore and Jandra Cox, 5709 NW 132nd St.,
          Oklahoma City, OK 73142, dlf@DeVoreLawOK.com;

       h. Vinson & Elkins LLP, Attn: William Wallander and Erec R. Winandy; 2001 Ross
          Avenue, Suite 3900, Houston, TX 75201, bwallander@velaw.com and
          ewinandy@velaw.com;

       i. Davis Polk & Wardwell LLP, Attn: Stephen Piraino and Nathaniel Sokol, 450
          Lexington Avenue, New York, NY 10017, stephen.piraino@davispolk.com and
          nathaniel.sokol@davispolk.com; and

       j. The Office of the United States Trustee for the Southern District of Texas, 515 Rusk
          Street, Suite 3516, Houston, Texas 77002.

       18.     Objections or other responses must be (a) in writing, (b) identify the owner

number(s) and well name(s) as they appear on the check stubs of the putative member of the




                                                6
      Case 20-31884 Document 123 Filed in TXSB on 03/31/20 Page 7 of 124




Settlement Class, and (c) must state with particularity the legal and factual basis for such objection

or other response to the Settlement Agreement or the Fees and Expenses Motion.

       19.     If the Settlement Agreement is not approved, is voided, terminated, or fails to

become effective for any reason, the Class Representatives, the Settlement Class, the Debtors, and

SPC shall be returned to the status quo that existed immediately prior to the date of execution of

the Settlement Agreement.

       20.     This Court retains jurisdiction to construe, interpret, enforce, and implement the

Settlement Agreement and this Preliminary Approval Order.


    Signed: March 31, 2020.
 Dated: __________, 2020
 Houston, Texas                                       ____________________________________
                                                       DAVID R. JONES
                                                       UNITED
                                                      DAVID R. STATES
                                                               JONES BANKRUPTCY JUDGE
                                                      UNITED STATES BANKRUPTCY JUDGE




                                                  7
Case 20-31884 Document 123 Filed in TXSB on 03/31/20 Page 8 of 124




                             Exhibit 1

                        Settlement Agreement
             Case 20-31884 Document 123 Filed in TXSB on 03/31/20 Page 9 of 124
                                                                                                           Execution Version



                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

                                                                          §
    In re:                                                                §    Chapter 11
                                                                          §
    SHERIDAN HOLDING COMPANY I, LLC, et al.,1                             §    Case No. 20-31884 (DRJ)
                                                                          §
                                         Debtors.                         §    (Joint Administration Requested)
                                                                          §



                                         SETTLEMENT AGREEMENT




1     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number,
      include: Sheridan Holding Company I, LLC (7648); Sheridan Investment Partners I, LLC (8607); Sheridan Production
      Partners I, LLC (8094); Sheridan Production Partners I-A, L.P. (8100); Sheridan Production Partners I-B, L.P. (8104);
      Sheridan Production Partners I-M, L.P. (8106); and SPP I-B GP, LLC (8092). The location of the Debtors’ service address
      is: 1360 Post Oak Blvd., Suite 2500, Houston, Texas 77056.
     Case 20-31884 Document 123 Filed in TXSB on 03/31/20 Page 10 of 124
                                                                              Execution Version



                             SETTLEMENT AGREEMENT

        This Settlement Agreement including all exhibits attached hereto (collectively, the
"Agreement") is entered into as of the 20th day of March, 2020, by and between the
plaintiff Class Representatives (as defined below in paragraph 1.5), on behalf of themselves
and as representatives of the Settlement Class (as defined below in paragraph 1.29), and
the defendants Sheridan Production Company, LLC (“SPC”), Sheridan Production
Partners I-M, L.P., Sheridan Production Partners I-A, L.P., and Sheridan Holding
Company I, LLC (collectively, "Defendants"). Together the Class Representatives,
Settlement Class, and Defendants are referred to as the "Parties".

                                        RECITALS

        A.     Whereas, on December 6, 2014, Plaintiff Tony R. Whisenant filed a putative
class action lawsuit against Sheridan Production Company, LLC styled Whisenant v.
Sheridan Production Company, LLC, No. CJ-2014-19, in the District Court of Beaver
County, Oklahoma, on behalf of royalty owners in wells in Beaver County, Oklahoma,
asserting claims for breach of lease and breach of fiduciary duty based on Sheridan’s
alleged deduction of costs incurred after the gathering line inlet from royalty. Claiming
jurisdiction under the Class Action Fairness Act, 28 U.S.C. § 1332(d)(2), SPC removed the
action to federal court where it was assigned Case No. CIV-15-81-SLP in the United States
District Court for the Western District of Oklahoma (“Whisenant”). After unsuccessful
efforts seeking remand of the case to state court, Whisenant filed an amended complaint
with Sheridan’s consent that would have expanded both the geographic and temporal scope
of the class claims, but the district court held the amendment was untimely.

        B.     Whereas, on January 10, 2018, Plaintiff Kyle Allan Taylor, represented by
the same counsel as in Whisenant, filed a putative class action on behalf of all royalty
owners in the State of Oklahoma whose wells are or were operated (or marketed and
directly paid to royalty owners) by Sheridan Production Company, LLC, asserting claims
for breach of lease and breach of fiduciary duty based on the deduction of costs incurred
after the gathering line inlet from royalty. This case is styled Taylor v. Sheridan Production
Company, LLC, No. CIV-18-29-JWD in the United States District Court for the Western
District of Oklahoma (“Taylor”).

       C.      Whereas, because Whisenant and Taylor involved common questions of law
and fact and because the claims in the larger statewide Taylor action subsumed the
narrower claims in Whisenant, the Parties agreed to consolidation of the cases, with Taylor
being designated the lead case. Depositions in Taylor revealed that, although Sheridan
Production Company, LLC operated the wells, it did not own the leases. Instead, Sheridan
Production Partners I-M, L.P. and Sheridan Production Partners I-A, L.P. own beneficial
interests in the leases. Sheridan Holding Company I, LLC holds legal title to the leases.
Thereafter, on December 6, 2019, the First Amended Class Action Complaint (Doc. 45),
     Case 20-31884 Document 123 Filed in TXSB on 03/31/20 Page 11 of 124
                                                                             Execution Version



naming the proper defendants, was filed in Taylor. The consolidated Whisenant and Taylor
cases are referred to as the “Class Lawsuit”.

        D.     Whereas, in addition to the Whisenant and Taylor cases, two individual
plaintiffs Stanley Ray Born and Ronda Jean Born filed a lawsuit against Sheridan
Production Company, LLC in the District Court of Caddo County, Oklahoma, on May 1,
2012. That action, styled Born, et al. v. Sheridan Production Company, LLC, No. CJ-2012-
47 (“Born”), also alleged Sheridan Production Company, LLC took undisclosed improper
deductions from royalty and, in so doing, breached its express and implied duties under the
oil and gas leases and its fiduciary or quasi-fiduciary duty under Oklahoma law. Born is an
individual action, not a class action.

       E.     Whereas, Defendants have adamantly denied, and continue to deny, the
claims asserted in the Class Lawsuit and Born and have vigorously defended against them.

       F.      Whereas, Sheridan Production Partners I-M, L.P., Sheridan Production
Partners I-A, L.P., and Sheridan Holding Company I, LLC (as debtors and debtors in
possession, and together with their debtor affiliates in the jointly administered chapter 11
cases, collectively the “Debtors”) filed voluntary petitions under chapter 11 of title 11 of
the United States Code, 11 U.S.C. §§ 101–1532 (the “Bankruptcy Code”) in the United States
Bankruptcy Court for the Southern District of Texas, Houston Division (the “Bankruptcy
Court” or the “Court”) commencing the proceeding styled In re Sheridan Holding
Company I, LLC, et al., Case No. 20-31884 (DRJ) (hereinafter the “Bankruptcy
Proceeding”).

       G.     Whereas, all Parties to this Agreement know that further prosecution and
defense of the Class Lawsuit would be protracted and expensive and, having taken into
account the uncertainty and risks inherent in any such litigation, have determined that it is
desirable to compromise and settle all claims in the Class Lawsuit and Born with respect
to the Settlement Class described in this Agreement and to proceed to seek approval,
implementation of and administration of this Settlement in the Bankruptcy Court.

        H.      Whereas, the Class Representatives, on behalf of themselves and as
representatives of the Settlement Class, and Defendants have worked to resolve their
differences, and have elected to settle those differences under the terms of this Agreement
rather than litigate their respective positions to conclusion.

       I.      Whereas, the Parties intend by this Agreement to resolve claims of the
Settlement Class against the Defendants and Affiliates of Defendants, and vice versa, and
to resolve all other Released Claims (as defined below) in accordance with the terms of
this Agreement, and the Parties have agreed to consent to the certification of a class for
settlement purposes only, in order to fulfill and implement the terms of this Agreement.
     Case 20-31884 Document 123 Filed in TXSB on 03/31/20 Page 12 of 124
                                                                                Execution Version



        Now, therefore, the Class Representatives (on behalf of themselves and as
representatives of the Settlement Class), the Settlement Class, the Settlement Class
Counsel, and Defendants, in consideration of the execution of this Agreement, the mutual
promises contained herein, the benefits to be received hereunder and other good and
valuable consideration, the receipt and sufficiency of which are hereby acknowledged by
all Parties to this Agreement, hereby agree as follows:


                                      DEFINITIONS

       The following terms and phrases shall have the following meanings under the
provisions of this Agreement, whether used in the singular or plural, and whether in the
possessive or non-possessive:

1.1    Administration Expenses shall mean the reasonable expenses incurred pursuant to
the Plan of Allocation and Distribution which is attached hereto as Exhibit A, and the
Orders of the Bankruptcy Court which relate to the administration of this Agreement. Such
expenses shall be paid exclusively from the Settlement Proceeds and shall include costs,
fees and/or expenses incurred or charged in connection with the following:

      (a)     Efforts to obtain current and accurate information regarding the identities and
addresses of Settlement Class members;

       (b)   Preparation, mailing, and publication of all notices required to be sent to
Settlement Class members;

       (c)   Maintenance of the dedicated website to facilitate communications with
Settlement Class members and their access to information;

       (d)   Responding to telephone and electronic inquiries regarding the settlement by
Settlement Class members;

        (e)    Implementation of the Plan of Allocation and Distribution (including, but not
limited to, the cost to print and mail Distribution Checks, and the cost of experts to calculate
the allocation and distribution);

      (f)    Fees and expenses associated with the establishment and maintenance of the
Taylor Settlement Account referenced below;

       (g)    Fees and expenses of the Settlement Administrator;

      (h)   Costs of preparing and mailing Distribution Checks and tax documentation
to members of the Settlement Class at the time specified in this Agreement; and,
      Case 20-31884 Document 123 Filed in TXSB on 03/31/20 Page 13 of 124
                                                                               Execution Version




       (i)   Fees and expenses of bankruptcy counsel to represent the Settlement Class
as hired by Settlement Class Counsel with hourly fees and expenses presented at the
Settlement Fairness Hearing.

Defendants will reasonably cooperate with Settlement Class Counsel and the Settlement
Administrator as they work to notify the members of the Settlement Class of this
Agreement and to distribute the Net Settlement Amount to the Settlement Class Members
and answer their questions or the questions of the Court.

1.2    Affiliate, whether capitalized or not, shall mean any entity that directly or indirectly
(through one or more intermediaries) controls, or is controlled by, or is under common
control with, any of the named Defendants. As used in this definition, "controls" and
"controlled" mean the ability to direct or cause the direction of the management and
policies of another entity, whether by ownership, voting rights, or otherwise. A list of the
Defendants’ principal affiliates is attached as Exhibit F. These Affiliates are excluded from
the Settlement Class. However, the definition of Affiliate contained in this paragraph shall
control if any Affiliate is not identified on Exhibit F.

1.3    Class Fees and Expenses shall mean (a) payment to Settlement Class Counsel of
fees, costs and expenses to be paid from the Settlement Proceeds in an amount to be
determined by the Court; (b) payment of a Class Representatives Fee, also known as a case
contribution award or incentive award to be paid from the Settlement Proceeds, in an
amount to be determined by the Court; (c) payment of expert and consulting fees and
expenses and litigation expenses to be paid from the Settlement Proceeds, all in amounts
to be determined by the Court. Class Fees and Expenses shall be paid by the Settlement
Administrator from the Settlement Proceeds within five (5) business days of the Effective
Date or entry of the order approving Class Fees and Expenses, whichever is later.

1.4    Class Period shall mean the time period prior to the Petition Date.

1.5    Class Representatives shall mean: (1) Tony R. Whisenant; (2) Kyle Allan Taylor;
and (3) Stanley Ray Born and Ronda Jean Born.

1.6      Class Wells shall mean the oil and gas wells/properties that are referenced in the
definition of the Settlement Class, as set forth below in this Agreement. Exhibit E hereto
is a list of properties that are believed to comprise the Class Wells. However, the definition
of Class Wells contained in this paragraph 1.6 shall control in the event any such wells are
not described in Exhibit E.

1.7  Distribution Check shall mean a check payable to the order of a Settlement Class
Member as the distribution of the Settlement Class Member’s share of the Net Settlement
Amount pursuant to the approved Plan of Allocation and Distribution. The Settlement
     Case 20-31884 Document 123 Filed in TXSB on 03/31/20 Page 14 of 124
                                                                          Execution Version



Administrator shall cause to be issued and mailed checks to the Settlement Class Members
as identified on the Summary Final Distribution Report in the amounts shown thereon.
Each check shall itemize by Class Well the Settlement Class Member’s distribution of the
Net Settlement Amount. The Settlement Administrator shall include notice language on or
with each Distribution Check issued substantially similar to the following language or as
otherwise required by the Bankruptcy Court:

                    As a royalty owner and Settlement Class
                    Member in the Taylor v. Sheridan Production
                    Company, et al., class action lawsuit, No. CIV-
                    18-29-JWD, United States District Court for the
                    Western District of Oklahoma and as settled as
                    part of the proceedings in In re Sheridan Holding
                    Company I, LLC, et al., Case No. 20-31884
                    (DRJ) in the United States Bankruptcy Court for
                    the Southern District of Texas, Houston
                    Division, the enclosed Distribution Check
                    represents your total share of the Net Settlement
                    Amount.

                    The distribution described above to members of
                    the Settlement Class is based on the assumptions
                    that: (a) very few sales of royalty interests have
                    occurred during the Released Period; (b) if sales
                    did occur during the Released Period, the buyer
                    was entitled to receive payment for all past
                    claims covered by the settlement; and (c) if
                    royalty interests passed through inheritance,
                    devise, intra-family or interfamily transfers, that
                    it was the intent that the heir, devisee or
                    transferee also receive payment for all past
                    claims covered by the Settlement. To the extent
                    that these assumptions are incorrect or you are
                    not the proper party to receive this payment, the
                    Court has approved the Plan of Allocation and
                    Distribution which provides that the Settlement
                    Class Member who receives payment shall in
                    turn make the correct payment to the proper party
                    or parties entitled thereto or return the funds to
                    the Settlement Administrator.

                    The royalty owner(s) who is the intended
                    recipient of the funds reflected in this Check, and
     Case 20-31884 Document 123 Filed in TXSB on 03/31/20 Page 15 of 124
                                                                          Execution Version



                    anyone to whom the payment has been assigned,
                    as a Settlement Class Member, accepts this
                    settlement payment pursuant to the Notice of
                    Settlement, and Judgment related thereto. The
                    Judgment fully, completely and unconditionally
                    releases Defendants and other Released Parties
                    from the Released Claims, as defined in the
                    Agreement. The Settlement Class Member also
                    agrees to fully, completely and unconditionally
                    release the Defendants and other Released
                    Parties, including but not limited to, Class
                    Representatives, Settlement Class Counsel, and
                    the Settlement Administrator in the manner set
                    forth in the Agreement. For additional
                    information, including the definitions of
                    capitalized     terms    used    herein,    see
                    taylorsheridanfund1settlement.com.

                    This Distribution Check, but not the binding
                    effect of the Settlement, shall be null and void if
                    not endorsed and presented to the financial
                    institution or trust company in which the Taylor
                    Settlement Account is established by the earlier
                    of (a) the “Void Date” shown on the Distribution
                    Check, or (b) ninety (90) days from the date
                    when the Settlement Administrator mails the
                    Distribution Check to the Settlement Class
                    Member.

        On the back of each check, next to the place for the Settlement Class Member’s
endorsement, the Settlement Administrator shall include language substantially similar to
the following language or as otherwise required by the Bankruptcy Court:

                    By endorsing and/or depositing this check, the
                    payee is further evidencing his/her/its acceptance
                    and acknowledgment of all the terms and
                    conditions of the Agreement approved by the
                    Court as part of the Bankruptcy Proceedings
                    styled In re Sheridan Holding Company I, LLC,
                    et al., Case No. 20-31884 (DRJ) in the United
                    States Bankruptcy Court for the Southern
                    District of Texas, Houston Division, and fully,
                    completely and unconditionally releasing all
     Case 20-31884 Document 123 Filed in TXSB on 03/31/20 Page 16 of 124
                                                                             Execution Version



                     Released Claims and Released Parties in
                     accordance with the Agreement.

1.8    Distribution Date shall mean the date on which the Distribution Checks are first
mailed to Settlement Class Members; the first mailing shall occur within 45 days of the
Effective Date.

1.9  Effective Date shall mean the date on which the Judgment becomes Final and
Non-Appealable.

1.10 Final and Non-Appealable shall mean that the Judgment approving this
Agreement and the proposed class settlement contemplated under this Agreement, are
"Final and Non-Appealable" when fourteen days have passed after the date of entry of the
Judgment without the filing in any court of: (i) any motion which would legally extend the
time to appeal the Judgment, or which challenges or seeks reconsideration, modification or
vacation of the Judgment; or (ii) an appeal. If an appeal is filed, the Judgment becomes
Final and Non-Appealable when the appellate court enters an order or judgment dismissing
or overruling the relief requested and that order or judgment itself becomes final and no
longer subject to further review in any court.

1.11 Final Undistributed Fund shall equal any monies from the Net Settlement Amount
that remain in the Taylor Settlement Account, including: (a) Uncashed Distribution
Checks; and (b) Undistributed Proceeds. The Final Undistributed Fund shall not include
proceeds allocated to the Suspense Accounts and Monies Payable to Opt-Outs. The Class
Representatives, on behalf of themselves and as representatives of the Settlement Class,
shall propose that the Final Undistributed Fund be distributed to the Oklahoma Bar
Foundation Court Reporter Availability Program; provided, however, that the Defendants
shall take no position regarding the distribution of the Final Undistributed Fund and the
Final Undistributed Fund shall be distributed as ordered by the Court.

1.12 Judgment shall mean the order of the Bankruptcy Court entered pursuant to rules
7023 and 9019 of the Federal Rules of Bankruptcy Procedure approving this Agreement
between Defendants and the Settlement Class in accordance with the terms of this
Agreement, which Judgment shall be substantially in the form of Exhibit C hereto.

1.13 Mineral Interests shall mean an interest by which a person or entity receives
royalties on the share of natural gas and/or other hydrocarbon production attributable to the
working interest rights of any of the Released Parties, whether by virtue of a lease in which
any one of the Released Parties is the lessee, or by operation of 52 O.S. § 570.1 et seq.
and/or 52 O.S. § 87.1 (providing the manner in which royalties are to be apportioned to
royalty owners in a well or unit), or by other instrument (whether contractual, regulatory
or otherwise) giving rise to an entitlement to royalty.
       Case 20-31884 Document 123 Filed in TXSB on 03/31/20 Page 17 of 124
                                                                              Execution Version



1.14 Monies Payable to Opt-Outs shall mean all of that portion of the Settlement
Proceeds allocable to the interest of each person or entity that timely elects to opt-out by
the Opt-Out Deadline (or is for some extraordinary reason allowed by the Court to opt-out
beyond the Opt-Out Deadline) of the proposed Settlement. The Monies Payable to
Opt-Outs shall be the gross amount of the Settlement Proceeds allocable to the interest,
which shall include the Class Fees and Expenses that would have been deducted therefrom
had the putative member stayed in the Settlement Class, and the portion of the Net
Settlement Amount allocated to the putative member of the Settlement Class for
distribution had the putative member not opted out of the Settlement Class. The Monies
Payable to Opt-Outs shall be returned to the Debtors or the Reorganized Debtors, as
applicable, within three (3) business days of the Effective Date.

1.15 Net Settlement Amount shall mean the Settlement Proceeds, as adjusted pursuant
to the terms of this Agreement minus: (a) the Monies Payable to Opt-Outs under paragraph
1.14; and, (b) Class Fees and Expenses approved by the Court.

1.16 Notice Costs shall mean the reasonable costs associated with mailing and
publication of Notice of Settlement to the Settlement Class members (including, but not
limited to, the cost to print the Notices, mail the Notices, and publish the Notices, as well
as making certain efforts to locate Settlement Class members whose mailings are returned
undelivered).

1.17 Notice of Settlement shall mean the notice to the members of the Settlement Class
of: (a) this Agreement; (b) the request for Class Fees and Expenses; and (c) the Settlement
Fairness Hearing. The Notice of Settlement shall be substantially in the form of Exhibit
D-1 and Exhibit D-2 hereto.

1.18 Opt-Out Deadline shall mean the date by which the putative members of the
Settlement Class must elect to opt-out of the Settlement Class as set forth in the Preliminary
Approval Order.

1.19 Petition Date means the date on which the Debtors commenced the Chapter 11
Cases.

1.20    Plan of Reorganization shall mean the Debtors’ chapter 11 plan of reorganization.

1.21 Plan of Allocation and Distribution shall mean the reasonably designed
methodology for allocating and distributing the Net Settlement Amount to Settlement Class
Members attached as Exhibit A hereto. The Plan of Allocation and Distribution must be
approved by the Court.

1.22 Plan of Notice shall mean the following procedures for providing Notice of
Settlement to the members of the Settlement Class. Within (10) ten business days after
     Case 20-31884 Document 123 Filed in TXSB on 03/31/20 Page 18 of 124
                                                                                Execution Version



entry of the Preliminary Approval Order, the Settlement Administrator will (a) send the
Notice of Settlement, Exhibit D-1, by mail to the putative members of the Settlement Class
for whom a mailing address can be found in Defendants’ current electronic databases
containing last known addresses of royalty payees, that Defendants will provide for
implementation of this Agreement and (b) publish the Notice of Settlement, Exhibit D-2,
(i) in The Oklahoman, a newspaper of general circulation in Oklahoma and (ii) on PR
Newswire, a nationwide press release distribution website. The Settlement Administrator
shall provide Settlement Class Counsel with a spreadsheet identifying by royalty owner
number, name, complete mailing address, and email address(es), each member of the
Settlement Class to whom the Notice of Settlement is mailed or otherwise provided.

1.23 Preliminary Approval Order shall mean the order (or orders) of the Court
(a) preliminarily approving this Agreement, (b) approving the Settlement Administrator,
(c) approving the form and manner of notice to Settlement Class Members, (d) scheduling
a Settlement Fairness Hearing, and (e) certifying the Settlement Class for settlement
purposes only, including appointing Class Representatives and Settlement Class Counsel.
The Preliminary Approval Order shall also provide that if this Agreement is not approved,
is voided, terminated, or fails to become effective for any reason the Parties shall be
returned to the status quo that existed immediately prior to the date of execution of this
Agreement. The Preliminary Approval Order shall conform, in all material respects, with
the form of order attached hereto as Exhibit B.

1.24 Released Claims, unless otherwise specifically excluded herein, shall mean and
include all claims, demands, actions, causes of action, allegations, compulsory or
permissive counterclaims, credits, off-sets, defenses, rights, obligations, costs, fees, losses,
and damages of any and every kind or nature, known or unknown, whether in law or equity,
in tort or contract, or arising under any statute or regulations, that are associated with the
marketing, movement, treatment, processing, sale, trade, calculation, reporting, allocation,
payment, and similar acts/activities relating in whole or in part to royalty on gas and its
constituents produced from the Class Wells (including residue gas, natural gas liquids, fuel
gas, casinghead gas, drip condensate, condensate, helium, nitrogen, and any other forms of
hydrocarbon gas production or products therefrom) and on-lease and off-lease use of such
gas during the Released Period. The Released Claims specifically include, but are not
limited to, those claims that arise from or in connection with acts or omissions of any of
the Released Parties (including, but not limited to, all intentional or negligent misconduct),
which were or could have been asserted, made, or described in the operative petition,
complaint, or amended complaint, and the answers or counterclaims in the Class Lawsuit
and in Born, or that could have been alleged as a compulsory or permissive counterclaim,
credit, off-set or defense, and shall also include and release any alternative theories of
recovery for the same claims, actions, or subject matter that could have been asserted in
the Class Lawsuit and in Born, even if not asserted.
     Case 20-31884 Document 123 Filed in TXSB on 03/31/20 Page 19 of 124
                                                                                 Execution Version



Without limiting the generality of the foregoing, Released Claims additionally means and
includes all claims within the Released Period for greater, additional, lesser, unpaid, late
paid, or overpaid amounts of royalty and/or interest arising from any alleged breach or
breaches of express royalty clauses or implied covenants in oil and gas leases, alleged
failure to obtain the highest or best price; alleged violations or breaches of the Oklahoma
Production Revenue Standards Act; alleged improper or unlawful deductions (of any kind)
of/for production and postproduction costs from royalty (and/or based upon the direct
and/or indirect factoring of such costs into the computation of royalties), including without
limitation, use of gas for fuel, line loss, shrinkage, compression, use of gas for processing,
gathering, dehydration, blending, treating, fractionation, transportation, and storage fees,
alleged claims for royalty or other payments for or based on Btu content of gas, natural gas
liquids, casinghead gas, residue gas, helium, sulfur, and all other substances found in, or
extracted or manufactured from, natural gas. Such Released Claims shall additionally
include any and all claims for interest, statutory interest, penalties, attorneys' fees and other
litigation expenses related to the Released Claims, and by way of clarification shall include
and subsume any form of claim, allegation and/or cause of action asserting that the check
stubs or royalty statements were in any way wrong, incorrect, inaccurate, incomplete,
misleading, fraudulent, or were in any other manner improper.

The Released Claims shall include all claims with respect to all volumes of hydrocarbon
gas production from Class Wells during the Class Period for which Defendants (including
their affiliated predecessors and affiliated successors and affiliated operators) are or were
the operator (or a working interest owner who marketed its share of gas and directly paid
royalties to the royalty owners). This includes the gross working interest of Defendants in
Class Wells, and shall also extend to and release all of the claims against Defendants with
respect to volumes of hydrocarbon production attributable to other persons and entities
who sold their share of such production in Class Wells through Defendants, with
Defendants having computed and distributed royalties on behalf of such third party
working interest owners; provided, however, that the Settlement Class does not release (a)
claims against the third party working interest owners who took their gas in-kind from
Class Wells, marketed their share of gas, and provided the royalties to Defendants to
distribute to royalty owners, or (b) claims against Defendants and their Affiliates for
working interest in non-Class Wells. However, the Released Claims do include all of these
same releases of claims against third party working interest owners only to the extent they
marketed their shares of gas through any one or more of the Defendants (including their
affiliated predecessors and affiliated successors and affiliated operators) as to gas produced
from Class Wells during the Class Period.

The Settlement Class Members agree that, in consideration of the benefits they are
receiving under this Agreement, under no circumstances will they seek to recover or
receive, directly or indirectly, any further amount of money from either Defendants or any
other Released Party for any of the Released Claims. By way of example, but without
limitation of the generality of the foregoing, the Settlement Class Members agree that they
     Case 20-31884 Document 123 Filed in TXSB on 03/31/20 Page 20 of 124
                                                                             Execution Version



will not seek to recover from any outside operator(s) of any of the Class Wells the alleged
royalty underpayments and other sums which are alleged to be owing by Defendants and
which are part of the Released Claims. For the consideration stated herein, each Settlement
Class Member additionally covenants not to sue Defendants or any other person or entity
for any part of the production volumes associated with Defendants’ interest in the Class
Wells, or for any monetary relief or other relief associated with such volumes of
production; rather, such matters are hereby released as part of the Released Claims.

The Defendants and the Affiliates of Defendants agree that, in consideration of the benefits
they are receiving under this Agreement, under no circumstances will they seek to recover
or receive, directly or indirectly, any further amount of money from any Settlement Class
Members or their attorneys for any of the Released Claims. For the consideration stated
herein, each of the Defendants and the Affiliates of Defendants additionally covenant not
to sue any Settlement Class Members or their attorneys or any other person or entity for
any part of the production volumes associated with their interests in the Class Wells, or for
any monetary relief or other relief associated with such volumes of production; rather, such
matters are hereby released as part of the Released Claims. The Releases are to operate
mutually, as set forth in paragraph 2.5 below.

1.25 Released Parties shall collectively refer to: (a) all Defendants, the Affiliates of
Defendants, including those named on Exhibit F, and the Reorganized Debtors and shall
also include the respective past, present and future Affiliates, employees, officers,
directors, limited partners, general partners, shareholders, managers, members, attorneys,
agents and/or other representatives of such entities; (b) the Settlement Class Members
(including Class Representatives) and their attorneys; and (c) other working interest owners
in Class Wells, who shall also constitute Released Parties, but only to the extent Defendants
and/or the Affiliates of Defendants marketed gas or gas constituents and paid royalty on
behalf of such other working interest owners prior to the Petition Date.

1.26 Released Period shall mean the production periods of the Class Wells prior to the
Petition Date.

1.27 Reorganized Debtors means, collectively, a Debtor, or any successor or assign
thereto, by merger, consolidation, or otherwise, on and after the effective date of Plan of
Reorganization.

1.28 Settlement means the settlement between the Parties, including without limitation,
the resolution of the Class Lawsuit and Born as against the Defendants, on the terms and
conditions set forth in this Agreement.

1.29 Settlement Administrator shall mean the person or entity to be appointed by
Settlement Class Counsel to administer this Agreement and the Plan of Allocation and
     Case 20-31884 Document 123 Filed in TXSB on 03/31/20 Page 21 of 124
                                                                            Execution Version



Distribution until released from its duties by court order. Defendants will take no position
on the appointment of the Settlement Administrator.

1.30 Settlement Class shall mean the below-described class that the Parties have agreed
should be certified for settlement purposes only, pursuant to the Preliminary Approval
Order. The Settlement Class is to be specifically defined as follows:
       All royalty owners who received or who were entitled to receive royalty
       payments from Sheridan Production Company, LLC attributable to
       production from Oklahoma wells that are or have been operated (or marketed
       and directly paid to royalty owners) by Sheridan Production Company, LLC
       and produced gas (such as residue gas, natural gas liquids, or helium) prior
       to the Petition Date.

       Excluded from the Settlement Class are: (1) the Office of Natural Resources
       Revenue f/k/a the Mineral Management Service (Indian tribes and the United
       States); (2) Defendants and their employees, officers, and directors; and (3)
       any NYSE or NASDAQ listed company (and its subsidiaries) engaged in oil
       and gas exploration, production, gathering, processing, or marketing.

provided, however, that the term “Settlement Class” shall not include any putative
members of the Settlement Class who timely and properly elect to opt-out of this
Settlement.

1.31 Settlement Class Counsel shall mean collectively, the law firms of Sharp Barton,
L.L.P., Grant Law Firm, P.L.L.C., DeVore Law Firm, P.L.C., and Diamond McCarthy
L.L.P., which is bankruptcy counsel for the Settlement Class.

1.32 Settlement Class Member shall mean a person or entity who remains in the
Settlement Class, i.e. a member of the Settlement Class who does not opt-out. For the
avoidance of doubt, each Class Representative is a Settlement Class Member.

1.33 Settlement Fairness Hearing means the proceedings to be held before the Court to
determine whether this Agreement should be approved as fair, adequate and reasonable;
whether the Judgment should be entered; and whether the motion for payment of Class
Fees and Expenses should be approved.

1.34 Settlement Proceeds shall mean $5,094,000.00, of which $94,000.00 is to pay
Administration Expenses. The Settlement Proceeds may be adjusted under the conditions
and qualifications set forth in this Agreement, including reduction for the return to
Defendants of any Monies Payable to Opt-Outs. It is expressly agreed that Defendants are
agreeing to pay the Settlement Proceeds, as adjusted, but Defendants shall not pay any
other monetary sums or consideration of any kind under the terms of this Agreement.
     Case 20-31884 Document 123 Filed in TXSB on 03/31/20 Page 22 of 124
                                                                            Execution Version




1.35 Summary Final Distribution Report shall mean the summary chart prepared by
Settlement Class Counsel or the Settlement Administrator to show the distribution of the
Net Settlement Amount to each member of the Settlement Class for whom an address and
amount of distribution can be determined. Defendants will cooperate and provide
non-privileged information, accessible to Defendants in the ordinary course of business,
reasonably requested by the Settlement Administrator or Settlement Class Counsel but will
not be responsible for the calculation of or distribution from the Summary Final
Distribution Report.

1.36 Suspense Accounts shall mean collectively, each account of a royalty interest
owner in a Class Well operated by SPC as of the Petition Date that is not in pay status in
the last available revenue transaction report for the Class Well that Defendants provide to
Settlement Class Counsel.

1.37 Taylor Settlement Account means the account selected and established by the
Settlement Administrator to receive the deposit of the Settlement Proceeds at the time
specified elsewhere in this Agreement. The Settlement Administrator shall, in its sole and
unfettered discretion, select the depository for the Settlement Proceeds, whether a national
or state banking institution, other financial institution, or trust company, and the type of
account, whether interest or non-interest bearing. The selections shall be final and binding
on the Class Representatives and the Settlement Class. Upon deposit of the Settlement
Proceeds into the Taylor Settlement Account, the Settlement Proceeds shall inure first to
the benefit of the Settlement Class, subject to (and unless otherwise provided by): (a) the
terms of this Agreement; (b) the Final and Non-Appealable Judgment approving this
Agreement; and (c) the Plan of Allocation and Distribution. Funds may be withdrawn from
this Account only upon court order.

1.38 Uncashed Distribution Checks shall mean any Distribution Check payable to a
Settlement Class Member that is not endorsed and presented to the financial institution or
trust company in which the Taylor Settlement Account is established by the earlier of
(a) the “Void Date” shown on the Distribution Check, or (b) ninety (90) days from the date
when the Settlement Administrator mails the Distribution Check to the Settlement Class
Member.

1.39 Undistributed Proceeds shall mean any money that remains in the Taylor
Settlement Account, after payment of Class Fees and Expenses, and after allocation of the
Net Settlement Amount to Settlement Class Members pursuant to the Plan of Allocation
and Distribution. Undistributed Proceeds shall not include Monies Payable to Opt-Outs
and proceeds allocated to the Suspense Accounts. Except as provided in paragraph 1.14,
Defendants shall not otherwise be entitled to receive any amount of the Undistributed
Proceeds, nor shall they have any obligations with respect to such amounts.
     Case 20-31884 Document 123 Filed in TXSB on 03/31/20 Page 23 of 124
                                                                                 Execution Version



1.40 Unlocated Settlement Class Member means: (a) a Settlement Class Member who
is not identifiable from the last available revenue transaction report for the Class Well or
from the information obtained from the successor third-party operator, or (b) a Settlement
Class Member who is identifiable, but whose accurate address is not ascertainable from the
royalty owner payment records or has not been located despite reasonable and diligent
efforts of the Settlement Administrator to do so in the event the United States Postal Service
returns the Notice of Settlement mailed to any Settlement Class Member. Defendants shall
have no obligation to provide Settlement Class Counsel or the Settlement Administrator
with information to identify or ascertain accurate current addresses for Unlocated
Settlement Class Members except to the extent that Defendants possess that information
(such as possessing last-known addresses, tax identification numbers, or similar
information). By way of example, but without limitation of the generality of the foregoing,
if any of the owner information, address information or related data is out-of-date and/or
otherwise inaccurate, neither Defendants nor any of their Affiliates shall bear any liability
for consequences from that inaccurate information. Nor shall Settlement Class Counsel
bear any liability with respect to that information. The Notice of Settlement encourages
members of the Settlement Class to provide updated address or other information directly
to the Settlement Administrator so they may receive the benefits of the Settlement.

1.41 Unreleased Claims means the claims specifically identified in this paragraph,
which are not released by this Agreement: (a) gas produced outside the Class Period; (b)
royalty computed and/or paid by others (not the Released Parties); (c) claims related to
royalty payment adjustments that Defendants may make in the ordinary course of business
reflecting routine prior period adjustments for clerical or administrative errors concerning
prices actually received or volumes actually sold that historically have been addressed by
Defendants by way of prior period adjustments (other than claims of underpayment as a
result of direct or indirect deduction of production and/or costs incurred after the gathering
line inlet), but only to the extent that (i) the adjustment reflects a retroactive price, volume,
or value adjustment, and (ii) the adjustment pertains to gas or gas constituents (including
helium, residue gas, natural gas liquids, nitrogen, and condensate) produced outside of the
Class Period; and (iii) the adjustments increase but do not decrease the amount of royalty
owed to the Settlement Class Members during the Release Period; (d) claims regarding
entitlement to money held in suspense by Defendants, and interest owed thereon, if any,
after the Effective Date; (e) claims that Defendants failed to comply with obligations to
protect Settlement Class Members from drainage or other implied covenants not related to
royalty calculation, accounting, or payment; (f) claims that Defendants breached
obligations to Settlement Class Members to develop Oklahoma oil and gas leases;
(g) claims related to surface or crop damage; (h) claims related to oil. The Unreleased
Claims are the only claims not released by and between the Parties. All other claims that
have been asserted or that could have been asserted in the Class Lawsuit or Born are
Released Claims that will be mutually released with prejudice upon entry of the Judgment
as set forth in paragraph 4.1, below.
     Case 20-31884 Document 123 Filed in TXSB on 03/31/20 Page 24 of 124
                                                                               Execution Version




                                      AGREEMENT

2.1    Proceeding before the Bankruptcy Court. To facilitate timely consideration of
the Agreement and to provide timely Notice of Settlement to members of the Settlement
Class, the Parties agree to proceed before the Bankruptcy Court to seek approval of this
Settlement as part of Debtors’ initial filings in the Bankruptcy Court. The Debtors, SPC,
and the Class Representatives will file a joint motion seeking entry of the Preliminary
Approval Order and the Judgment.

2.2    Stipulations. Within two (2) business days after Defendants and the Class
Representatives file a joint motion seeking entry of the (a) Preliminary Approval Order and
(b) the Judgment, the Parties will stipulate to the administrative closing of the Class
Lawsuit and Born. In conformance with paragraph 4.1, below, the Parties will stipulate to
the dismissal with prejudice of the Class Lawsuit and Born and file those Stipulations in
each action after the Judgment is Final and Non-Appealable. The Stipulations will be
consented to by the Parties herein and will be signed by their respective counsel.

2.3     Payment by Defendants. Three (3) business days after entry of the Preliminary
Approval Order (Exhibit B hereto, with no material variance unless agreed to by the
Parties), the Settlement Administrator will (a) establish the Taylor Settlement Account, and
(b) provide Defendants or the Reorganized Debtors a fully and properly-executed Form
W-9 reflecting the payee name and address and a valid taxpayer identification number and
wiring instructions for the Taylor Settlement Account. Within five (5) business days of the
Defendants’ or the Reorganized Debtors’ receipt of the properly-executed Form W-9
reflecting the payee name and address and a valid taxpayer identification number and
wiring instructions for the Taylor Settlement Account, Defendants or the Reorganized
Debtors, as applicable, shall transfer or cause to be transferred by wire transfer the
Settlement Proceeds to the Taylor Settlement Account. If this Agreement is not approved,
is voided, terminated, or fails to become effective for any reason: (a) the balance in the
Taylor Settlement Account, including interest accrued thereon and less Administration
Expenses actually incurred, shall be promptly returned to the Debtors or the Reorganized
Debtors, as applicable; (b) all orders of the Court preliminarily or otherwise certifying the
Settlement Class shall be vacated; and (c) the Parties shall be returned to the status quo that
existed in the Class Lawsuit and Born immediately prior to the date of execution of this
Agreement (subject to appropriate extensions of deadlines to enable the Class Lawsuit and
Born to proceed).

2.4      Taxes. Neither Defendants nor any Affiliate shall have any duties, obligations, or
liabilities with regard to any income tax, gross production tax, severance tax, petroleum
excise tax, or similar tax filings or payments that the members of the Settlement Class
and/or Settlement Class Counsel may be required to make with respect to their respective
shares of the Settlement Proceeds. Nor do Defendants or any Affiliate assume under this
     Case 20-31884 Document 123 Filed in TXSB on 03/31/20 Page 25 of 124
                                                                             Execution Version



Agreement any duty to bear any taxes of any kind that, by law, are taxes due by and
burdening the Settlement Class Members rather than Defendants or any such Affiliate,
including, without limitation, income tax, gross production tax, severance tax, petroleum
excise tax, or similar taxes. The Settlement Administrator shall prepare, file and provide
IRS Forms 1099-MISC to Settlement Class Members who receive payments that require
such Forms, and Defendants shall have no responsibility for preparation, filing, and mailing
IRS Forms 1099-MISC or any other tax forms.

2.5     Claims Released by Settlement Class and by Defendants. Each Settlement Class
Member will release the Released Claims against the Released Parties during the Released
Period in accordance with paragraphs 4.1 through 4.3 below. When the Settlement Class
provides Defendants with these releases, Defendants will release each Settlement Class
Member from any Released Claims, including any claim for recoupment or recovery from
the Settlement Class Member for any potential overpayments of royalty during the
Released Period because Defendants directly or indirectly (through royalty payments made
by another person or entity on behalf of Defendants) failed to deduct from (or otherwise
factor into) royalty payments, any expenses or other sums that could have been properly
applied to reduce such royalty payments under applicable contracts, laws, or other
authority. Notwithstanding the foregoing release by Defendants, Defendants shall be
entitled to adjust royalty payments as described in paragraph 1.41(c) above.

2.6    Covenant Not to Sue. Except as otherwise provided herein, each Settlement Class
Member, each Defendant, and each Affiliate of Defendant(s) agrees that, having received
the benefits of the Settlement Proceeds as consideration for releasing the Released Claims,
under no circumstances will he/she/it seek to recover or receive, directly or indirectly, any
further amount of money from Defendants or any of the other Released Parties for any of
the Released Claims during the Released Period. For the consideration stated herein, each
Settlement Class Member, Defendant, and Affiliate of Defendant(s) covenants not to sue
any of the Released Parties for any of the Released Claims while Defendants pay royalty
on the Class Wells, except, if necessary, to enforce this Agreement.

2.7    Claims Not Released. The Settlement Class may assert claims in the future against
other working interest owners in the Mineral Interests or Class Wells, other than
Defendants and/or their Affiliates, with respect to the share of oil and gas production and
proceeds that is owned by and attributable to those third party working interest owners
during the Released Period, except to the extent that those third party working interest
owners sold or otherwise marketed their respective shares of production through
Defendants and/or their Affiliates, with Defendants and/or their Affiliates then computing
and distributing royalties on that share of third party production. This Agreement does not
release any claim which the Settlement Class may have against any other working interest
owner, other than Defendants and/or their Affiliates, except as otherwise provided in the
preceding sentence or in paragraph 1.24 or paragraph 1.41 of this Agreement. Further, the
Parties acknowledge that, notwithstanding anything in this Agreement to the contrary, the
     Case 20-31884 Document 123 Filed in TXSB on 03/31/20 Page 26 of 124
                                                                              Execution Version



dismissal and Judgment contemplated by this Agreement shall not release, affect, or
otherwise impair any claims other than the Released Claims.

2.8    Governing Law. To promote certainty, predictability, the full enforceability of this
Agreement as written, and nationwide application, the Parties agree that this Agreement
shall be governed solely by any federal law as to due process, class certification, judgment,
collateral estoppel, res judicata, release, settlement approval, allocation, case contribution
award, the right to and reasonableness of attorneys’ fees and expenses, and all other matters
for which there is federal procedural or common law, including Tenth Circuit federal law
regarding federal equitable common fund class actions. For any such matters where there
is no federal common law, Oklahoma state law will govern. If the provisions of this
paragraph (or any portion thereof) are held unenforceable in any jurisdiction, then such
provisions shall be severable, and the Parties agree that the enforceability of the remaining
provisions of this Agreement (or remaining portions of this paragraph) shall not in any way
be affected or impaired thereby and shall continue in full force and effect.

2.9    No Waiver. No delay or omission by any Party in exercising any rights under this
Agreement will operate as a waiver of that or any other right. A waiver or consent given
by a Party on any one occasion is effective only in that instance and will not be construed
as a bar or waiver of any right on any other occasion, unless otherwise agreed in writing.


                  DISTRIBUTION OF SETTLEMENT PROCEEDS

3.1    Any distribution of monies or funds from the Taylor Settlement Account shall be in
accordance with a Plan of Allocation and Distribution approved by the Court. All
distributions are subject to the terms of paragraph 3.3 below. The Defendants and the
Affiliates of Defendants shall not be responsible or liable for any aspect of the allocation
methodology or the Plan of Allocation and Distribution implementing that methodology.

3.2    In the manner set forth in this Agreement, Defendants and the Class Representatives
agree that the Settlement Proceeds shall be only for the benefit of the Settlement Class
(subject to section 1.14 herein and Class Fees and Expenses and the other distributions and
dispositions provided for in this Agreement), which by definition does not include those
royalty owners who timely and properly opt-out of the Settlement Class after receiving the
Notice of Settlement as contemplated under this Agreement.

3.3    Defendants and Settlement Class Counsel shall provide reasonable cooperation to
the Settlement Administrator in connection with the information reasonably needed by
them in order to perform the activities contemplated under this Agreement, including the
giving of Notice and the implementation of the Plan of Allocation and Distribution.
     Case 20-31884 Document 123 Filed in TXSB on 03/31/20 Page 27 of 124
                                                                            Execution Version



3.4     Upon the Effective Date, all Settlement Class Members shall be deemed to have
released all of the Released Parties, Settlement Class Counsel, and the Class
Representatives from all claims arising from or in connection with the negotiation,
execution, solicitation, administration, determination, calculation, or payment of benefits
or the investment or distribution of the Settlement Proceeds. This release does not release
any Party from its obligations under this Agreement.

3.5    At the Settlement Fairness Hearing, Settlement Class Counsel may request for
inclusion in the Judgment or a separate order from the Court approval of up to the
customary forty percent of the Settlement Proceeds plus their actual reasonable and
necessary expenses to compensate Settlement Class Counsel and up to the customary two
percent of the Settlement Proceeds to Class Representatives, as part of the Class Fees and
Expenses. All such awards are to be paid from the Settlement Proceeds. Defendants shall
not object to the request for approval of Class Fees and Expenses and will not solicit or
encourage others to object to the request for approval of the Class Fees and Expenses,
provided the request is consistent with this Agreement. Neither the entitlement to, nor the
amount of any award of Class Fees and Expenses, shall constitute a condition for final
approval of this Agreement.


                        RELEASES, DISMISSALS AND
                  PLAN OF ALLOCATION AND DISTRIBUTION

4.1     Upon the Effective Date, and in consideration of the promises set forth in this
Agreement, including payment of the Settlement Proceeds, the Parties and their counsel
shall dismiss the Class Lawsuit and Born with prejudice. A Stipulation of Dismissal will
promptly be filed by the Parties in each applicable court following the Effective Date, as
set forth in paragraph 2.2, above.

4.2    Upon the Effective Date, and in consideration of the promises set forth in this
Agreement, including payment of the Settlement Proceeds, the Parties and their counsel
shall be deemed to have, and by operation of the Judgment shall have, fully, finally and
forever released, relinquished and discharged the Released Parties from all Released
Claims.

4.3    Upon the Effective Date, and in consideration of the promises set forth in this
Agreement, including payment of the Settlement Proceeds, each Settlement Class Member
and the heirs, devisees, successors, assigns, agents and/or representatives of each
Settlement Class Member, and each Defendant and Affiliate of each Defendant and their
successors shall be forever barred from asserting any and all Released Claims against the
Released Parties, and each Settlement Class Member and the heirs, devisees, successors,
assigns, agents and/or representatives of each Settlement Class Member, and each
     Case 20-31884 Document 123 Filed in TXSB on 03/31/20 Page 28 of 124
                                                                             Execution Version



Defendant and Affiliate of each Defendant and their successors shall be conclusively
deemed to have released any and all such Released Claims against the Released Parties.

4.4     Each putative member of the Settlement Class who has not timely and properly
elected to opt-out of this Settlement shall be a Settlement Class Member and shall receive
distribution of the Net Settlement Amount according to the Plan of Allocation and
Distribution.

4.5     On the Distribution Date and in accordance with written payment instructions that
the Debtors or the Reorganized Debtors provide, the Settlement Administrator shall wire
transfer to the Reorganized Debtors the portion of the Net Settlement Amount attributable
to the Suspense Accounts for the benefit of the respective Settlement Class Members and
shall otherwise issue and mail Distribution Checks to the Settlement Class Members in the
amounts determined under this Agreement and the final Plan of Allocation and
Distribution. The Judgment shall provide that the Released Parties, Settlement Class
Counsel, and/or the Class Representatives have no liability to any Class Member for mis-
payments, late payment, nonpayment, overpayments, underpayments, interest, errors, or
omissions as a result of the administration of the Settlement, including, without limitation,
the distribution and disposition of the Settlement Proceeds.


                 COURT APPROVAL OF THE SETTLEMENT
              AND CONTINUING JURISDICTION OF THE COURT

5.1     As part of Debtors’ initial filings in the Bankruptcy Court and as soon as practical
after the Parties’ execution of this Agreement, the Debtors will file a motion seeking entry
of the (a) Preliminary Approval Order and (b) the Judgment. The Debtors will not seek to
avoid or reject the Agreement in the Bankruptcy Proceeding.

5.2   At their sole expense, Defendants shall issue the notices of settlement contemplated
by the Class Action Fairness Act of 2005 (“CAFA”) in accordance with the deadlines
provided by CAFA. The Settlement Fairness Hearing to approve this Agreement shall be
scheduled for a date that will allow for the notice requirement of CAFA to be satisfied (28
U.S.C.A. § 1715(d)). The Class Representatives and Settlement Class Counsel agree to
cooperate and provide Defendants with any data or information they possess which may
be helpful to Defendants in complying with the CAFA notice requirements, including
without limitation the provisions of 28 U.S.C.A. § 1715 (b)(7)(A) and (B).


              FAILURE TO OBTAIN APPROVAL OF SETTLEMENT

6.1    If the Effective Date does not occur within 240 days of the Petition Date, or such
later date as the Parties may agree, then, any Party hereto may elect to terminate this
     Case 20-31884 Document 123 Filed in TXSB on 03/31/20 Page 29 of 124
                                                                              Execution Version



Agreement upon 30-days written notice to the other Party and this Agreement and the
related Settlement and certification of the Settlement Class shall immediately become null
and void and the balance in the Taylor Settlement Account (including any interest accrued
thereon and less Administration Expenses actually incurred) shall be promptly returned to
the Debtors or the Reorganized Debtors, as applicable.

6.2    This Agreement will automatically terminate if the Bankruptcy Court enters an
order denying approval of the Settlement.


                         EFFECT OF EXCESSIVE OPT-OUT

7.1    The Parties’ objective is to settle the Released Claims in the Bankruptcy Proceeding.
This objective cannot be realized if a great number of members of the Settlement Class
elect to opt-out of the Settlement Class. Settlement Class Counsel acknowledge that
resolution of the Class Lawsuit and Born is also in the best interest of the Settlement Class.
Accordingly, Defendants, and Settlement Class Counsel agree that they will not solicit or
actively encourage putative members of the Settlement Class to opt-out of the Settlement
Class. However, this Agreement neither prohibits Settlement Class Counsel from
counseling any putative member of the Settlement Class about his or her legal rights nor
prohibits any putative member of the Settlement Class who seeks such counsel from
electing to opt-out of the Settlement Class. Therefore, Defendants shall have the right and
option, in their sole discretion, to terminate this Agreement if members of the Settlement
Class who have claims which, in the aggregate, exceed ten percent (10%) of the Settlement
Proceeds elect to opt-out of this Settlement. Within ten (10) business days after the Opt-
Out Deadline, the Settlement Administrator shall determine whether the aforesaid
threshold for opt-outs has been met and will notify Settlement Class Counsel and
Defendants' Counsel in writing regarding the results of that determination and
simultaneously provide a list of the members of the Settlement Class who have opted out.
Defendants must elect to terminate this Settlement by written notice delivered to Settlement
Class Counsel on or before the expiration of ten (10) business days following the date on
which the above-referenced written notice of the threshold for opt-outs is provided to
Defendants’ Counsel. If Defendants do not exercise their right to terminate on or before
the expiration of that ten (10) business day period, Defendants’ right to terminate shall
expire. If Defendants timely and properly exercise their option to terminate this Agreement,
this Agreement shall become null and void, subject to the provisions of Article IX, below,
and all orders of the Court preliminarily or otherwise certifying the Settlement Class shall
be vacated and the Parties shall be returned to the status quo that existed in the Class
Lawsuit and Born immediately prior to the date of execution of this Agreement (subject to
appropriate extensions of deadlines to enable the Class Lawsuit and Born to proceed).
     Case 20-31884 Document 123 Filed in TXSB on 03/31/20 Page 30 of 124
                                                                              Execution Version




              APPOINTMENT OF SETTLEMENT ADMINISTRATOR

8.1     The Court shall appoint the Settlement Administrator pursuant to the Preliminary
Approval Order. The duties undertaken by the Settlement Administrator shall be as
described in the Plan of Allocation and Distribution and orders of the Court. All ordinary
expenses, including the compensation of the Settlement Administrator, shall be
Administration Expenses, to be paid out of the Settlement Proceeds and in the manner set
forth in paragraph 1.1 above.


     EFFECT OF DISAPPROVAL, CANCELLATION, AND TERMINATION

9.1      If this Agreement is terminated pursuant to the terms hereof, including pursuant to
Articles VI or VII herein, or fails to become effective for any reason, then (a) all orders of
the Court preliminarily or otherwise certifying the Settlement Class or approving the
Settlement shall be vacated, (b) the Parties shall be returned to the status quo that existed
in the Class Lawsuit and Born immediately prior to the date of execution of this Agreement
(subject to appropriate extensions of deadlines to enable the Class Lawsuit and Born to
proceed) and (c) the Parties shall retain all of their respective rights and defenses as of
immediately prior to the date of execution of this Agreement. The Parties shall then proceed
in all respects as if this Agreement and related orders had not been executed and the balance
in the Taylor Settlement Account (including interest accrued thereon and less
Administration Expenses incurred) paid under this Agreement shall be returned to the
Debtors or the Reorganized Debtors within 30 days. If this Agreement is not approved in
full, is voided, terminated, or fails to become effective for any reason, then this Agreement
(and the certification of the Settlement Class) shall have no continuing effect, and no
reference to the fact of a proposed settlement, class certification, or the terms hereof shall
be made in any court, administrative agency, or other tribunal (except to the extent needed
to enforce the provisions hereof that remain in effect in such an event), and neither this
Agreement nor the terms hereof may be used by any person or entity in any proceeding as
an admission, concession, or indication of the validity of the claims in either the Class
Lawsuit or Born and/or requested class certification in the Class Lawsuit, or evidence of
wrongdoing, or liability or lack thereof, or for any purpose whatsoever, except as provided
herein.


                                   MISCELLANEOUS

10.1 Defendants contend that the claims and allegations of wrongdoing or liability on
their part, individually and collectively, by the Class Representatives and the Settlement
Class in the Class Lawsuit and Born are without merit. Defendants expressly deny all
allegations of wrongdoing or liability. It is expressly agreed that neither this Agreement,
     Case 20-31884 Document 123 Filed in TXSB on 03/31/20 Page 31 of 124
                                                                               Execution Version



nor any document referred to herein, nor any action taken to carry out this Agreement, is,
may be construed as, or may be used as an admission by Defendants of any fault,
wrongdoing or liability whatsoever with respect to the subject matter of the Class Lawsuit
or Born. There has been no determination by any Court, administrative agency or other
tribunal regarding the claims and allegations made against Defendants. Defendants further
do not admit that the certification of the Settlement Class in this case would be proper for
trial and/or litigation purposes, although the certification of the Settlement Class solely for
settlement purposes is proper because of the effect of this Settlement on the class issues.

10.2 The Class Representatives, the Settlement Class, and Defendants agree to settle the
Released Claims and to execute this Agreement solely to compromise and settle protracted,
complicated and expensive litigation. Entering into or carrying out this Agreement, and
any negotiations or proceedings related thereto, is not, shall not be construed as, or deemed
to be evidence of, an admission or concession by any of the Parties to this Agreement and
shall not be offered or received in evidence in any action or proceeding by or against any
Party hereto in any court, administrative agency or other tribunal for any purpose
whatsoever other than to enforce the provisions of the Settlement between Defendants and
the Settlement Class, the provisions of this Agreement, or the provisions of any related
agreement, order, judgment or release.

10.3 The Notice of Settlement shall require that any member of the Settlement Class who
elects to opt-out of the Settlement Class or objects to this Agreement or to the motion for
Class Fees and Expenses shall be in writing, shall be signed by the member of the
Settlement Class who is opting-out or objecting, and shall be filed with the Court, a
prescribed number of days before the Settlement Fairness Hearing as provided for in the
Preliminary Approval Order. Because any appeal by an objecting member of the Settlement
Class to any part or all of this Agreement or to Class Fees and Expenses would delay the
payment under the Settlement, the Court will be requested to enter the Judgment
substantially in the form of Exhibit C that contains a provision providing that each
objecting member of the Settlement Class must elect within fourteen (14) days of entry of
the Judgment to: (a) appeal only the objecting Settlement Class Member’s portion of the
Net Settlement Amount or Class Fees and Expenses (including the Class Representatives
Fee), which is hereby severed from the rest of the case so as to not delay the final judgment
for all other Settlement Class Members; or (b) appeal on behalf of the entire Settlement
Class; provided that if the objecting Settlement Class Member purports to appeal on behalf
of the entire Settlement Class any of the Settlement, Class Fees and Expenses, or does not
definitively choose option (a) or (b) above, each such objecting Settlement Class Member
who appeals may be required to post a cash appeal bond to be set in the Court’s sole
discretion, not to exceed an amount sufficient to reimburse Settlement Class Counsel’s
appellate fees, Settlement Class Counsel’s expenses, and the lost interest for one year to
the Settlement Class caused by the likely delay.
     Case 20-31884 Document 123 Filed in TXSB on 03/31/20 Page 32 of 124
                                                                             Execution Version



10.4 Each Party shall use its best efforts to cause this Agreement to be approved and
consummated. Defendants, Settlement Class Counsel, and Class Representatives shall also
promptly take such actions as may be reasonably required to obtain final approval by the
Court of this Agreement, and to carry out the terms of this Agreement.

10.5 The Court shall retain its traditional equitable powers over the Class Lawsuit and
Born as those powers pertain to this Agreement until the monies and funds in the Taylor
Settlement Account are fully and finally distributed.

10.6 This Agreement, including its exhibits, constitutes the entire agreement among the
Parties hereto related to the Class Lawsuit and no representations, warranties or
inducements have been made to any Party concerning this Agreement other than the
representations, warranties and covenants contained and memorialized in this Agreement.
The exhibits to this Agreement are:

       Exhibit A     Plan of Allocation and Distribution
       Exhibit B     Form of Preliminary Approval Order
       Exhibit C     Form of Judgment
       Exhibit D-1   Form of Notice of Settlement for Direct Mail
       Exhibit D-2   Form of Notice of Settlement for Publication
       Exhibit E     List of Class Wells
       Exhibit F     List of Affiliates of Defendants

10.7 To the extent there is a conflict between the provisions of this Agreement, the
Preliminary Approval Order, the Judgment, and/or the Plan of Allocation and Distribution,
each such document shall have controlling effect in the following rank order: (1) the
Judgment, (2) the Preliminary Approval Order, (3) this Agreement, and (4) the Plan of
Allocation and Distribution.

10.8 This Agreement may be executed in one or more counterparts, and may be
exchanged by facsimile, pdf and/or other imaged signatures which shall be as effective as
original signatures. All executed counterparts taken together shall be deemed to be one and
the same instrument. Counsel for the Parties to this Agreement shall exchange among
themselves signed counterparts and a complete, assembled executed counterpart shall be
filed with the Court.

10.9 The Parties and their respective counsel have mutually contributed to the
preparation of this Agreement. Accordingly, no provision of this Agreement shall be
construed against any Party on the grounds that one of the Parties or its counsel drafted the
provision. Except as otherwise provided herein, each Party shall bear its own attorneys'
fees and other litigation expenses and costs.
     Case 20-31884 Document 123 Filed in TXSB on 03/31/20 Page 33 of 124
                                                                            Execution Version



10.10 This Agreement shall be binding upon, and inure to the benefit of, the successors
and assigns of the Parties hereto.

10.11 Each of the undersigned represents that he or she is fully authorized to execute this
Agreement on behalf of the Party for which he or she signs.

                                [Signature Pages Follow]
Case 20-31884 Document 123 Filed in TXSB on 03/31/20 Page 34 of 124
Case 20-31884 Document 123 Filed in TXSB on 03/31/20 Page 35 of 124
Case 20-31884 Document 123 Filed in TXSB on 03/31/20 Page 36 of 124
Case 20-31884 Document 123 Filed in TXSB on 03/31/20 Page 37 of 124
Case 20-31884 Document 123 Filed in TXSB on 03/31/20 Page 38 of 124
    Case 20-31884 Document 123 Filed in TXSB on 03/31/20 Page 39 of 124


                                                             Execution Version



APPROVED BY DEFENDANTS'COUNSEL



         9
 Jo J. Griffin      0              3
                             . 36,1171
 L. Mark Walker,   OBA    o. 10508
 Erin Potter Sullenger, OBA No. 31687
 CROWE & DUNLEVY
 A Professional Corporation
 324 N. Robinson Ave.
 Suite 100
 Oklahoma City, OK 73102
(405)235-7700
(405)239-6651 (Facsimile)
john.griffin@crowedunlevy.com
 mark.walker@crowedunlevy.com
 erinpotter.sullenger@crowedunlevy.com
Case 20-31884 Document 123 Filed in TXSB on 03/31/20 Page 40 of 124
                                                           Execution Version


                              Exhibit A

                  Plan of Allocation and Distribution
         Case 20-31884 Document 123 Filed in TXSB on 03/31/20 Page 41 of 124




                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

                                                                       §
    In re:                                                             § Chapter 11
                                                                       §
    SHERIDAN HOLDING COMPANY I, LLC, et al.,1                          § Case No. 20-31884 (DRJ)
                                                                       §
                                       Debtors.                        § (Joint Administration Requested)
                                                                       §

                      PLAN OF ALLOCATION AND DISTRIBUTION

             This Plan of Allocation and Distribution hereby instructs the Settlement

Administrator on the manner and methodology in which the Net Settlement Amount2 shall

be allocated and distributed to the Settlement Class Members (the “Allocation

Methodology”). The Net Settlement Amount will be allocated to each Class Well and then

to each Settlement Class Member in each Class Well based on the factors and considerations

set forth herein. The methodology set forth below is fair, reasonable, and adequate and in

the best interest of the Settlement Class.
I.           Allocation Methodology.

             1.    Defendants have provided or will provide data on the volume of gas

produced by each Class Well on an Mcf basis for the Released Period and the last available



1     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, include: Sheridan Holding Company I, LLC (7648); Sheridan Investment Partners I, LLC (8607);
      Sheridan Production Partners I, LLC (8094); Sheridan Production Partners I-A, L.P. (8100); Sheridan Production
      Partners I-B, L.P. (8104); Sheridan Production Partners I-M, L.P. (8106); and SPP I-B GP, LLC (8092). The
      location of the Debtors’ service address is: 1360 Post Oak Blvd., Suite 2500, Houston, Texas 77056.

2     Capitalized terms not otherwise defined herein shall have the meaning ascribed to them in the Settlement
      Agreement.



                                                            1
     Case 20-31884 Document 123 Filed in TXSB on 03/31/20 Page 42 of 124




revenue transaction report for each Class Well in their possession as of the Petition Date.

From this data, the Class’s expert and Settlement Class Counsel have aggregated the

production of gas on an Mcf basis from each Class Well for the entire Released Period and

compared that volume to the total volume of gas produced on an Mcf basis from all Class

Wells for the entire Released Period to arrive at a percentage of volume produced by each

Class Well during the Released Period. The Class’s expert has then applied this percentage

to the preliminary estimated Net Settlement Amount of $2.8 million for allocation to each

Class Well. The estimated Net Settlement Amount assumed $2.2 million of $5 million from

the Settlement Proceeds will be used to pay court-approved Class Fees and Expenses; and

$94,000 of the Settlement Proceeds will be used to pay court-approved Administration

Expenses. See ¶ 11, infra.

       2.     Utilizing this methodology, a proportionate share of the estimated Net

Settlement Amount has been preliminarily allocated to each Class Well. Utilizing the last

available revenue transaction report for each Class Well obtained from Defendants or, if

necessary, relevant royalty owner information from successor third-party operators, the

preliminarily allocated amount has been further allocated from the Class-Well-level to each

royalty owner in each Class Well.

       3.     Distribution of the Net Settlement Amount to Settlement Class Members will

be made only to the last royalty owners, as ascertained from (a) the last available revenue

transaction report for each Class Well provided by Defendants to Settlement Class Counsel,

(b) relevant royalty owner information for Class Wells provided by successor third-party



                                             2
     Case 20-31884 Document 123 Filed in TXSB on 03/31/20 Page 43 of 124




operators to Settlement Class Counsel for uses contemplated in the Settlement, or (c)

publicly available data for each Class Well.

       4.     The Final Plan of Allocation will be based on (a) the last available revenue

transaction report for each Class Well provided by Defendants, (b) relevant royalty owner

information for Class Wells provided by successor third-party operators for uses

contemplated in the Settlement, or (c) publicly available data for each Class Well, subject

to the Class Member’s fair inquiry and correction for good cause shown.

       5.     Settlement Class Counsel may seek an order from the Court requiring current

successor third-party operators in Class Wells not operated by Defendants to distribute such

funds to the appropriate royalty owners in the Class Well.

       6.     If a Class Well was plugged or shut-in during the Released Period, then the

amount allocated to that Class Well shall be paid to the last royalty owners as ascertained from

the last available revenue transaction report for the Class Well provided by Defendants to

Settlement Class Counsel. If a Class Well was sold during the Class Period, then the amount

allocated to the Class Well shall be paid to the last known royalty owners as may be

ascertained from relevant royalty owner information provided by successor third-party

operators to Settlement Class Counsel, publicly available data, or otherwise upon fair

inquiry.

       7.     In order to administer this Plan of Allocation and Distribution, Settlement

Class Counsel and the Class’s expert will use royalty owner records produced in the Class

Lawsuit and Born, provided to implement this Settlement, and, where necessary and to the



                                               3
      Case 20-31884 Document 123 Filed in TXSB on 03/31/20 Page 44 of 124




extent available, computer databases and public information to identify volumes of gas

produced by Defendants and current mailing addresses for the Settlement Class Members.

       8.     The distribution described above is based upon the following assumptions:

(a) that very few sales of royalty interests in Class Wells have occurred during the Released

Period; (b) if sales did occur during the Released Period, the buyer was entitled to receive

payment for all past claims covered by the Settlement; and (c) if royalty interests passed

through inheritance, devise, intra-family or interfamily transfers, that it was the intent that

the heir, devisee or transferee also receive payment for all past claims covered by the

Settlement.

       9.     To the extent these assumptions are incorrect or a payee is not the proper

party to receive payment, such Settlement Class Member who receives payment shall in

turn make the correct payment to the proper party or parties entitled thereto or return the

funds to the Settlement Administrator.

II.    Time for Determination of Opt-Outs and Allocation and Distribution of
       Settlement Proceeds.

       10.    Within ten (10) business days after the Opt-Out Deadline, the Settlement

Administrator shall determine whether members of the Settlement Class who have claims

which, in the aggregate, exceed ten percent (10%) of the Settlement Proceeds, have elected

to opt-out of the Settlement Class and will notify Settlement Class Counsel and Defendants'

Counsel in writing regarding the results of that determination and simultaneously provide

a list of the members of the Settlement Class who have opted out.




                                               4
     Case 20-31884 Document 123 Filed in TXSB on 03/31/20 Page 45 of 124




       11.    At least ten (10) business days before the Settlement Fairness Hearing, the

Settlement Class Counsel, with the assistance of the Class’s expert and Settlement

Administrator, shall prepare a draft Summary Final Distribution Report that assumes the

Court will award $94,000.00 from the Settlement Proceeds in Administration Expenses and

a combined forty-four percent (44%) of the remaining $5,000,000 in Settlement Proceeds

as Class Fees and Expenses. As stated in the Notice of Settlement, Settlement Class Counsel

has requested that the Court (i) award Settlement Class Counsel an attorney’s fee of up to

40% of the Settlement Proceeds, which would be up to $2,000,000.00, (ii) award the Class

Representatives a fee of up to 2% of the Settlement Proceeds, which would be up to

$100,000.00, (iii) award Settlement Class Counsel their actually-incurred litigation

expenses in an amount not to exceed $100,000.00, and (iv) authorize the payment of

Administration Expenses to the extent they exceed $94,000.00, which Defendants have paid

as part of the Settlement Proceeds.

       12.    The draft Summary Final Distribution Report will set forth the amounts to be

distributed from the estimated Net Settlement Amount to each Settlement Class Member.

Class Counsel will seek approval of the Allocation Methodology used for the draft Summary

Final Distribution Report at the Settlement Fairness Hearing. The same Allocation

Methodology will be used for the Summary Final Distribution Report of the actual Net

Settlement Amount to Settlement Class Members, which the Settlement Administrator will

use to issue Distribution Checks after the Effective Date.




                                             5
     Case 20-31884 Document 123 Filed in TXSB on 03/31/20 Page 46 of 124




      13.      Defendants have previously provided or will provide the information upon

which the distribution calculations will be based and will further provide last known

addresses and tax identification numbers of Settlement Class Members currently available

in Defendants’ electronic databases, all of which shall be treated as Confidential

Information.

      14.      With respect to Class Wells that Defendants no longer operate, Defendants

understand that Settlement Class Counsel will seek authority from the Court to obtain

relevant royalty owner information from successor third-party operators for uses

contemplated in the Settlement. Defendants agree to not interfere with Settlement Class

Counsel’s efforts to obtain such information.

      15.      Neither Defendants nor Defendants’ Counsel is responsible or liable for any

aspect of the Allocation Methodology or the Plan of Allocation and Distribution

implementing that methodology.

      16.      Within ten (10) days of the Effective Date or entry of the order approving

Class Fees and Expenses, whichever is later, the Settlement Administrator will have

determined the names, addresses, and final amounts of Distribution Checks for each

Settlement Class Member in accordance with this Plan of Allocation and Distribution,

taking into account the actual amounts awarded as Class Fees and Expenses and subject to

confirmation by Class Counsel.

      17.      Within forty-five (45) days after the Effective Date, the Settlement

Administrator shall issue and mail, or cause to be mailed, Distribution Checks to the



                                             6
     Case 20-31884 Document 123 Filed in TXSB on 03/31/20 Page 47 of 124




Settlement Class Members, enclosing a Form 1099, when applicable. If possible, without

undue expense, the Distribution Checks shall include line entry detail on a well-by-well

basis of the Class Member's distribution amount. With each payment, the Settlement

Administrator must include the notice as specified in paragraph 1.7 of the Settlement

Agreement.

       18.    Where a Settlement Class Member’s distribution amount is $5.00 or less, the

Settlement Administrator will not issue or mail the Settlement Class Member’s payment.

Distribution of such small amounts would result in unnecessary Administration Expenses

to the Settlement Class, exceeding the value of the Distribution Check. Instead these funds

will be treated as Undistributed Proceeds under the Settlement Agreement.

       19.    Upon the Effective Date, the Class Representatives and each Settlement

Class Member shall, by operation of the Judgment, have, fully, finally and forever released,

relinquished, and discharged all Released Parties from all Released Claims, and shall be

forever barred and estopped from asserting any of the Released Claims against any of the

Released Parties.

       20.    The Settlement Class Counsel and Settlement Administrator will allocate the

Monies Payable to Opt-Outs, which shall be the gross amount of the Settlement Proceeds

allocable to the interest, which shall include the Class Fees and Expenses that would have

been deducted therefrom had the putative member stayed in the Settlement Class, and the

portion of the Net Settlement Amount allocated to the putative member of the Settlement

Class for distribution had the putative member not opted out of the Settlement Class.



                                             7
     Case 20-31884 Document 123 Filed in TXSB on 03/31/20 Page 48 of 124




       21.    Within three (3) business days of the Effective Date, the Settlement

Administrator shall return the Monies Payable to Opt-Outs to the Debtors or the

Reorganized Debtors, as applicable. The Settlement Administrator shall make such

payment by wire transfer in accordance with written payment instructions that Debtors or

the Reorganized Debtors provide.

       22.    Within five (5) business days of either (i) the Effective Date, or (ii) entry of

the order awarding Class Fees and Expenses, whichever is later, the Settlement

Administrator shall pay Class Fees and Expenses from the Settlement Proceeds and as

awarded by the Court. The Settlement Administrator shall make such payment by wire

transfer in accordance with written payment instructions that Settlement Class Counsel

provides.

       23.    Defendants shall have no responsibility or liability for allocating the amount

paid among the Class Representatives, Settlement Class Counsel, Settlement

Administrator, Class’ expert, expert witnesses, vendors, or other persons.

       24.    In no event shall Defendants be required to pay Class Fees and Expenses out

of their own funds, except as part of the Settlement Proceeds.

       25.    On the Distribution Date and in accordance with written payment

instructions that the Debtors or the Reorganized Debtors provide, the Settlement

Administrator shall wire transfer to the Reorganized Debtors the portion of the Net

Settlement Amount attributable to the Suspense Accounts for the benefit of the respective

Settlement Class Members.



                                              8
     Case 20-31884 Document 123 Filed in TXSB on 03/31/20 Page 49 of 124




       26.    Within ten (10) days of the mailing of the Distribution Checks, the Settlement

Administrator shall provide to Settlement Class Counsel a check register in the form of an

electronic spreadsheet, reflecting the actual distribution to each Settlement Class Member

by owner number, name, address, and amount paid. Within thirty (30) days after the

Settlement Administrator issues and mails the Distribution Checks, it shall file this check

register with the Court under seal.

       27.    Within one hundred twenty (120) days following the date reflected on the

Distribution Checks, the Settlement Administrator shall file a reconciliation of the

distribution of the Settlement Proceeds, including the amount of any Undistributed

Proceeds to be distributed as part of the Final Undistributed Fund.




                                             9
Case 20-31884 Document 123 Filed in TXSB on 03/31/20 Page 50 of 124
                                                           Execution Version


                             Exhibit B

                 Form of Preliminary Approval Order



                    INTENTIONALLY OMITTED
Case 20-31884 Document 123 Filed in TXSB on 03/31/20 Page 51 of 124
                                                           Execution Version


                             Exhibit C

                         Form of Judgment




                    INTENTIONALLY OMITTED
Case 20-31884 Document 123 Filed in TXSB on 03/31/20 Page 52 of 124
                                                             Execution Version


                              Exhibit D-1

              Form of Notice of Settlement for Direct Mail
         Case 20-31884 Document 123 Filed in TXSB on 03/31/20 Page 53 of 124




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION


                                                                       §
    In re:                                                             § Chapter 11
                                                                       §
    SHERIDAN HOLDING COMPANY I, LLC, et al.,1                          § Case No. 20-31884 (DRJ)
                                                                       §
                                       Debtors.                        § (Joint Administration Requested)
                                                                       §


                   NOTICE OF PROPOSED SETTLEMENT OF CLASS ACTION

             A Federal Court authorized this notice. This is not a solicitation from a lawyer.

PLEASE READ THIS NOTICE CAREFULLY. THIS NOTICE EXPLAINS IMPORTANT
RIGHTS YOU MAY HAVE, INCLUDING THE POSSIBLE RELEASE OF CERTAIN
CLAIMS. IF YOU DO NOT OPT-OUT OF THE SETTLEMENT CLASS, YOUR LEGAL
RIGHTS WILL BE AFFECTED. IF YOU HAVE ANY QUESTIONS ABOUT THIS NOTICE,
THE PROPOSED SETTLEMENT AGREEMENT, OR YOUR PARTICIPATION IN THE
PROPOSED SETTLEMENT, PLEASE DO NOT CONTACT THE COURT, THE
DEFENDANTS, OR THEIR COUNSEL. ALL QUESTIONS SHOULD BE DIRECTED TO
SETTLEMENT CLASS COUNSEL OR THE SETTLEMENT ADMINISTRATOR. A
HEARING TO DETERMINE THE FAIRNESS OF THE SETTLEMENT AGREEMENT AND
TO FINALLY APPROVE THE SETTLEMENT AGREEMENT WILL BE HELD ON [•], 2020
AT [•], PREVAILING CENTRAL TIME, BEFORE THE HONORABLE DAVID R. JONES,
AT 515 RUSK STREET, COURTROOM 400, HOUSTON, TEXAS 77002.

THIS IS AN OFFICIAL NOTICE SENT TO YOU UNDER COURT ORDER FROM
THE HONORABLE DAVID R. JONES, CHIEF JUDGE OF THE UNITED STATES
BANKRUPTCY COURT FOR THE SOUTHERN DISTRICT OF TEXAS, TO THE
SETTLEMENT CLASS, DEFINED AS:

             All royalty owners who received or who were entitled to receive royalty payments
             from Sheridan Production Company, LLC (“SPC”) attributable to production from
             Oklahoma wells that are or have been operated (or marketed and directly paid to



1     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, include: Sheridan Holding Company I, LLC (7648); Sheridan Investment Partners I, LLC (8607);
      Sheridan Production Partners I, LLC (8094); Sheridan Production Partners I-A, L.P. (8100); Sheridan Production
      Partners I-B, L.P. (8104); Sheridan Production Partners I-M, L.P. (8106); and SPP I-B GP, LLC (8092). The
      location of the Debtors’ service address is: 1360 Post Oak Blvd., Suite 2500, Houston, Texas 77056.



                                                            1
         Case 20-31884 Document 123 Filed in TXSB on 03/31/20 Page 54 of 124




          royalty owners) by SPC and produced gas (such as residue gas, natural gas liquids,
          or helium) prior to March 23, 2020 (the “Petition Date”).

          Excluded from the Settlement Class are: (1) the Office of Natural Resources
          Revenue f/k/a the Mineral Management Service (Indian tribes and the United
          States); (2) Defendants and their employees, officers, and directors; and (3) any
          NYSE or NASDAQ listed company (and its subsidiaries) engaged in oil and gas
          exploration, production, gathering, processing, or marketing.

More information can be found on the website established for communications about this
settlement: www.taylorsheridanfund1settlement.com. The website includes a list of Class Wells
that are affected by, and subject to, this Settlement as well as the entire Settlement Agreement with
its exhibits (the “Settlement Agreement”).2
The United States Bankruptcy Court for the Southern District of Texas, Houston Division (the
“Court”) authorized this notice (this “Notice”). This is not a solicitation from a lawyer. The
purpose of this Notice is to advise you that:
          (a)      The Court has preliminarily approved the Settlement and has certified a
                   Settlement Class for settlement purposes only as defined above.
          (b)      The Class Representatives, Class Counsel, and Defendants have entered
                   into a Settlement Agreement that shall become effective if a court order
                   approving the Settlement becomes final and not subject to appeal. The
                   Settlement Agreement provides that Defendants shall pay the Settlement
                   Class $5,094,000.00 (the “Settlement Proceeds”), subject to the conditions
                   and qualifications set forth in the Settlement Agreement, including the
                   provisions decreasing such amount for the return to Defendants of any
                   Monies Payable to Opt-Outs. The Settlement Proceeds is a gross amount
                   before deduction of court approved Class Fees and Expenses and
                   Administration Expenses.
          (c)      The Court will conduct a hearing to determine whether to finally approve
                   the Settlement, among other things (the “Settlement Fairness Hearing”).
                TO OBTAIN THE BENEFITS OF THIS PROPOSED SETTLEMENT,
                          YOU DO NOT HAVE TO DO ANYTHING.
    I.          SUMMARY OF THE CLASS ACTION LITIGATION

        This Class Lawsuit was originally filed as two separate cases and consolidated into Case
No. CIV-18-29, Kyle Alan Taylor and Tony Ray Whisenant v. Sheridan Production Company, LLC
et al, on file in the United States District Court for the Western District of Oklahoma. In addition
to the Class Lawsuit, an individual suit was filed in state court, Born, et al. v. Sheridan Production


2    Capitalized terms not defined herein shall have the meanings set forth in the Settlement Agreement.



                                                         2
        Case 20-31884 Document 123 Filed in TXSB on 03/31/20 Page 55 of 124




Company, L.L.C., No. CJ-2012-47, Caddo County, Oklahoma. Plaintiffs, on behalf of themselves
and, as Class Representatives, on behalf of all similarly situated royalty owners, asserted in both
the Class Lawsuit and Born that Defendants breached express terms and implied duties in the
leases and breached their fiduciary duty by deducting costs incurred after the gathering line inlet
from royalty. The Released Claims (as defined in ¶ 1.24 of the Settlement Agreement) include all
claims that were or could have been asserted in the Class Lawsuit and Born relating to royalties
on gas and gas constituents in connection with the Class Lawsuit and Born.
      Defendants have adamantly denied, and continue to deny, the claims asserted in the Class
Lawsuit and Born and have vigorously defended against them.
        On the Petition Date, Defendants filed voluntary petitions under chapter 11 of title 11 of
the United States Code in the United States Bankruptcy Court for the Southern District of Texas,
Houston Division. With the commencement of the Bankruptcy Proceeding, the Parties jointly
moved for preliminary approval of the Settlement and approval of this Notice to be provided to
potential members of the Settlement Class. If the Settlement is not approved or is terminated, the
Parties shall be returned to the status quo that existed immediately prior to the date of execution
of the Settlement Agreement. If the Court finally approves the Settlement, the Class Lawsuit and
Born will be dismissed with prejudice.
       By giving this Notice, the Court is not expressing any opinion regarding the merits of either
the Class Representatives’ claims or Defendants’ defenses. Nothing contained in this Notice
should be construed as suggesting the Court’s view as to which side might prevail should this
matter proceed to class certification and trial on the merits.
  II.      CLASS CERTIFICATION

        The Court has entered the Preliminarily Approval Order. The Preliminary Approval Order
is available at www.taylorsheridanfund1settlement.com or http://cases.primeclerk.com/SheridanI.

       In the Order, for settlement purposes only, the Court approved the Settlement Class as
described above and designated Kyle Alan Taylor, Tony Ray Whisenant, Stanley Ray Born and
Ronda Jean Born as the Class Representatives of the Settlement Class and appointed the below
named lawyers from four law firms as Settlement Class Counsel:

 Rex. A. Sharp                                       Allan DeVore
 Sharp Barton, LLP                                   Jandra Cox
 5301 W. 75th Street                                 DeVore Law Firm, PLC
 Prairie Village, KS 66208                           5709 NW 132nd St.
                                                     Oklahoma City, OK 73142

 Michael E. Grant                                    Charles Rubio
 Grant Law Firm, PLLC                                Diamond McCarthy, LLP
 512 N.E. 12th Street                                295 Madison Avenue, 27th Floor
 Oklahoma City, OK 73103                             New York, NY 10017




                                                 3
     Case 20-31884 Document 123 Filed in TXSB on 03/31/20 Page 56 of 124




       You may hire your own attorney if you wish; however, you will be responsible for your
attorney’s fees and expenses.

  III.        THE PROPOSED CLASS SETTLEMENT

       Following extensive settlement negotiations, the Class Representatives, on behalf of
themselves and the Settlement Class, Settlement Class Counsel, and the Defendants have agreed
to enter into the Settlement Agreement and grant the mutual releases of the Released Claims
contained therein.

      The basic terms of the Settlement Agreement between the Settlement Class and the
Defendants are as follows:

         1.     Defendants will pay the sum of $5,094,000.00 (subject to adjustments set forth in
                the Settlement Agreement) to the Settlement Class in full, complete, and final
                settlement of all Released Claims as to all Released Parties. Defendants shall not
                be liable to the Settlement Class, the Class Representatives, or Settlement Class
                Counsel for any other costs, expenses or fees.

         2.     The Released Parties include: (a) all Defendants, the Affiliates of Defendants,
                including those named on Exhibit F attached to the Settlement Agreement, and the
                Reorganized Debtors and shall also include the respective past, present and future
                Affiliates, employees, officers, directors, limited partners, general partners,
                shareholders, managers, members, attorneys, agents and/or other representatives of
                such entities; (b) the Settlement Class Members (including Class Representatives)
                and their attorneys; and (c) other working interest owners in Class Wells, who shall
                also constitute Released Parties, but only to the extent Defendants and/or the
                Affiliates of Defendants marketed gas or gas constituents and paid royalty on behalf
                of such other working interest owners prior to the Petition Date.

         3.     Defendants and the Class Representatives agree that the Settlement Proceeds,
                subject to adjustments for opt-outs and exclusions from the Settlement Class, shall
                be for the benefit of the Settlement Class, subject only to payment of court-
                approved Class Fees and Expenses and Administration Expenses.

         4.     Upon the Effective Date, all Settlement Class Members shall be deemed to have
                released all of the Released Parties, Settlement Class Counsel, and the Class
                Representatives from all claims arising from or in connection with the negotiation,
                execution, solicitation, administration, determination, calculation, or payment of
                benefits or the investment or distribution of the Settlement Proceeds.

         5.     The Released Claims (as defined in ¶ 1.24 of the Settlement Agreement) include,
                all claims, demands, actions, causes of action, allegations, compulsory or
                permissive counterclaims, credits, off-sets, defenses, rights, obligations, costs, fees,
                losses, and damages of any and every kind or nature, known or unknown, whether
                in law or equity, in tort or contract, or arising under any statute or regulations, that
                are associated with the marketing, movement, treatment, processing, sale, trade,
                calculation, reporting, allocation, payment, and similar acts/activities relating in

                                                   4
      Case 20-31884 Document 123 Filed in TXSB on 03/31/20 Page 57 of 124




               whole or in part to royalty on gas and its constituents produced from the Class Wells
               (including residue gas, natural gas liquids, fuel gas, casinghead gas, drip
               condensate, condensate, helium, nitrogen, and any other forms of hydrocarbon gas
               production or products therefrom) and on-lease and off-lease use of such gas during
               the Released Period.

               The Released Claims specifically include, but are not limited to, those claims that
               arise from or in connection with acts or omissions of any of the Released Parties
               (including, but not limited to, all intentional or negligent misconduct), which were
               or could have been asserted, made, or described in the operative petition, complaint,
               or amended complaint, and the answers or counterclaims in the Class Lawsuit and
               in Born, or that could have been alleged as a compulsory or permissive
               counterclaim, credit, off-set or defense, and shall also include and release any
               alternative theories of recovery for the same claims, actions, or subject matter that
               could have been asserted in the Class Lawsuit and in Born, even if not asserted.

        6.     Defendants have asserted and continue to assert many defenses to the Class
               Representatives’ and Settlement Class’ claims and contentions. Defendants
               expressly assert their defenses have merit and that they have no liability to the
               Settlement Class or the Class Representatives.

  IV.        DISTRIBUTION OF NET SETTLEMENT AMOUNT TO SETTLEMENT
             CLASS MEMBERS

        Settlement Class Counsel has requested that the Court (i) award Settlement Class Counsel
an attorney’s fee in an amount to be determined by the Court but not to exceed forty percent (40%)
of the Settlement Proceeds as is customary in Oklahoma royalty underpayment class actions;
(ii) award the Class Representatives a fee in an amount to be determined by the Court but not to
exceed two percent (2%) of the Settlement Proceeds; (iii) reimburse Class Counsel from the
Settlement Proceeds for all litigation expenses paid by Settlement Class Counsel, including expert
and consulting fees and other litigation expenses in amounts to be determined by the Court; and
(iv) authorize payment of Administration Expenses. If the Court approves this request, such
amounts will be deducted from the Settlement Proceeds before the Net Settlement Amount is
calculated and Distribution Checks are mailed to the Settlement Class Members.

        Defendants have provided or will be providing data on the volume of gas produced by each
Class Well on an Mcf basis for the Released Period and the last available revenue transaction
report for each Class Well in their possession as of the Petition Date. From this data, the Class’s
expert and Settlement Class Counsel will aggregate the production of gas on an Mcf basis from
each Class Well for the entire Released Period and compare that volume to the total volume of gas
produced on an Mcf basis from all Class Wells for the entire Released Period to arrive at a
percentage of volume produced by each Class Well during the Released Period. The Class’s expert
will then apply this percentage to 56% of the Settlement Proceeds to arrive at a preliminary estimate
of the Net Settlement Amount to be distributed to each Class Well. Using 56% of the Settlement
Proceeds for the preliminary allocation assumes 44% of the Settlement Proceeds will be used to
pay court-approved Class Fees and Expenses and Administration Expenses.



                                                 5
        Case 20-31884 Document 123 Filed in TXSB on 03/31/20 Page 58 of 124




        Utilizing this methodology, a proportionate share of the estimated Net Settlement Amount
will be preliminarily allocated to each Class Well. Utilizing the last available revenue transaction
report for each Class Well obtained from Defendants or, if necessary, relevant royalty owner
information from successor third-party operators, the preliminarily allocated amount will be further
allocated from the Class-Well-level to each royalty owner in each Class Well. A preliminary
Summary        Final    Distribution    Report      will    be     posted     on     the    website
taylorsheridanfund1settlement.com when it is available to show you your allocated portion of the
Net Settlement Amount. If a Settlement Class Member’s distribution amount is less than $5.00,
the Settlement Administrator will not issue or mail a Distribution Check to such Settlement Class
Member. Instead the amount will be held as Undistributed Proceeds and distributed as part of the
Final Undistributed Fund. Please check the website periodically for updated information.

         If a Class Well was plugged or shut-in during the Released Period, then the amount allocated
to that Class Well shall be paid to the last known royalty owners paid by Defendants in those wells. If
a Class Well was sold during the Class Period, then the amount allocated to the Class Well shall be
paid to the last known royalty owners as may be ascertained from relevant royalty owner
information provided by successor third-party operators to Settlement Class Counsel, publicly
available data, or otherwise upon fair inquiry.

        The distribution described above is based upon the following assumptions: (a) that very few
sales of royalty interests in Class Wells have occurred during the Released Period; (b) if sales did
occur during the Released Period, the buyer was entitled to receive payment for all past claims
covered by the Settlement; and (c) if royalty interests passed through inheritance, devise, intra-
family or interfamily transfers, that it was the intent that the heir, devisee or transferee also receive
payment for all past claims covered by the Settlement. To the extent these assumptions are
incorrect or a payee is not the proper party to receive payment, such Settlement Class Member
who receives payment shall in turn make the correct payment to the proper party or parties entitled
thereto or return the funds to the Settlement Administrator.

       A draft of the Plan of Allocation and Distribution that details more fully the allocation
process is attached as Exhibit A to the Settlement Agreement and remains subject to Court
approval.

   V.         CLASS SETTLEMENT FAIRNESS HEARING

       The Settlement Fairness Hearing will be held on [•], 2020 beginning at ___ __.m., in the
United States Bankruptcy Court for the Southern District of Texas, Houston Division, Courtroom
400, 4th Floor, 515 Rusk St., Houston, Texas 77002

A SETTLEMENT CLASS MEMBER WHO DOES NOT OPT-OUT DOES NOT NEED TO
APPEAR AT THE SETTLEMENT FAIRNESS HEARING OR TAKE ANY OTHER
ACTION TO PARTICIPATE IN THE SETTLEMENT.

   VI.        WHAT ARE YOUR OPTIONS AS A SETTLEMENT CLASS MEMBER?

         A.     You Can Participate in the Class Settlement by Doing Nothing.




                                                   6
      Case 20-31884 Document 123 Filed in TXSB on 03/31/20 Page 59 of 124




        By taking no action, your interests will be represented by the Class Representatives and
Settlement Class Counsel. As a Settlement Class Member, you will be bound by the outcome of
the Settlement, if finally approved by the Court. The Class Representatives and Settlement Class
Counsel believe that the Settlement is in the best interest of the Settlement Class, and, therefore,
they intend to support the proposed Settlement at the Settlement Fairness Hearing.

       B.      You May Opt-Out of the Settlement Class.

       If you do not wish to be a member of the Settlement Class, then you may opt-out of the
Settlement Class as set forth in ¶ 10.3 of the Settlement Agreement and summarized below. You
must mail your opt-out to the Settlement Administrator at the address provided below:

       Taylor-Sheridan Fund 1 Settlement
       c/o JND Legal Administration
       PO Box 91231
       Seattle, WA 98111

IN ORDER TO BE VALID, YOUR OPT-OUT MUST BE RECEIVED BY THE
SETTLEMENT ADMINISTRATOR ON OR BEFORE 5:00 P.M. (CST) ON [•], 2020.

       Your opt-out must state the following:

       (a)     I elect to opt-out of the Settlement Class. I understand it will be my responsibility
to pursue any claims I may have, if I so desire, on my own and at my expense;

        (b)     My Sheridan royalty identification owner number is #__________. I have owned a
royalty interest in the following Class Wells: [identify each Class Well by Well/ property name as
shown on your check stub]; and
       (c)     Your notarized signature.

       C.      You May Remain a Member of the Settlement Class but Object to the
               Proposed Settlement.

        Under the Settlement Agreement, you have the right to remain a member of the Settlement
Class but still object to the proposed Settlement and any of its terms, including the requests for
Class Counsels’ Fees and Expenses and Administration Expenses. To object to the Settlement, you
must file with the Clerk of the Court for the United States Bankruptcy Court for the Southern
District of Texas, Houston Division, 515 Rusk St., Houston, Texas 77002, on or before 5:00 p.m.
CST on [•], 2020, a written objection containing the following information:

       (a)    The caption of this action shown above on the first page of this Notice;
       (b)    A reasonably detailed statement of each objection;
       (c)    Your current address and telephone number;
       (d)    Your owner identification number with Sheridan;
       (e)    The name of each well in which you own a royalty interest as shown on your check


                                                 7
      Case 20-31884 Document 123 Filed in TXSB on 03/31/20 Page 60 of 124




                stub from Sheridan; and
       (f)      Your signature.
If you fail to timely file such written statement or to provide the required information, the Court
will treat your objection as not filed at all. Also, any appeal by a valid and timely objector must
comply with the Settlement Agreement, which is available in its entirety at
www.taylorsheridanfund1settlement.com or http://cases.primeclerk.com/SheridanI.

  VII.       CONDITIONS AND CONSEQUENCES OF NON-APPROVAL

        If the Court does not approve the Settlement or if a Party exercises its right to void or
terminate the Settlement, or if the Settlement fails to become effective for any reason, the Parties
shall be returned to the status quo that existed immediately prior to the date of execution of the
Settlement Agreement.
  VIII. SCOPE OF NOTICE AND ADDITIONAL INFORMATION

             This Notice of Settlement contains only a summary of the Class Lawsuit, Born, and
             the proposed Settlement Agreement. The pleadings and other papers filed in the
             Debtors’      chapter    11     cases     are  available     for    review     at
             http://cases.primeclerk.com/SheridanI       or  the     Court’s    website     at
             www.txs.uscourts.gov/bankruptcy.

             You also may obtain a copy of the Complaint and Settlement Agreement, as well
             as any status updates on this case, from the following website:
             www.taylorsheridanfund1settlement.com. You may also call the Settlement
             Administrator at 1-888-670-0458.

     DO NOT CALL OR WRITE THE COURT, THE OFFICE OF THE CLERK OF
THE COURT, THE DEFENDANTS, OR THEIR COUNSEL REGARDING THIS NOTICE
    INQUIRIES SHOULD BE MADE TO THE SETTLEMENT ADMINISTRATOR.




                                                 8
Case 20-31884 Document 123 Filed in TXSB on 03/31/20 Page 61 of 124
                                                             Execution Version


                              Exhibit D-2

              Form of Notice of Settlement for Publication
        Case 20-31884 Document 123 Filed in TXSB on 03/31/20 Page 62 of 124


                     If You Are or Were a Royalty Owner in an Oklahoma
              Oil and Gas Well Operated by Sheridan Production Company, LLC,
                   You Could be a Part of a Proposed Class Action Settlement

Go to www.taylorsheridanfund1settlement.com for more information, including the entire Settlement
Agreement with its exhibits (the “Settlement Agreement”). Exhibit E to the Settlement Agreement
contains a list of the Class Wells subject to the Settlement. All capitalized terms not defined herein
have the same meaning as set forth in the Settlement Agreement.

The Settlement Class includes:

       All royalty owners who received or who were entitled to receive royalty payments from
       Sheridan Production Company, LLC, (“SPC”) attributable to production from
       Oklahoma wells that are or have been operated (or marketed and directly paid to royalty
       owners) by SPC, and produced gas (such as residue gas, natural gas liquids, or helium)
       prior to March 23, 2020 (the “Petition Date”).

       Excluded from the Settlement Class are: (1) the Office of Natural Resources Revenue
       f/k/a The Minerals Management Service (Indian Tribes and the United States)
       (2) Defendants and their employees, officers, and directors; and (3) any NYSE or
       NASDAQ listed company (and its subsidiaries) engaged in oil and gas exploration,
       production, gathering, processing or marketing.

The litigation which is the subject of the Settlement seeks damages for Defendants’ alleged improper
payment of royalty. Defendants have adamantly denied, and continue to deny, all claims asserted in the
litigation and have vigorously defended against them. Nothing contained in this notice should be
construed as suggesting the Court’s (as defined below) view as to which side might prevail should this
matter proceed to class certification and trial on the merits.

On ___________, the United States Bankruptcy Court for the Southern District of Texas, Houston
Division (the “Court”) preliminarily approved the settlement in which Defendants have agreed to pay
$5,094,000.00 (Five Million Ninety-Four Thousand Dollars) in cash (the “Settlement Proceeds”),
subject to the conditions and qualifications set forth in the Settlement Agreement, including the
provisions decreasing such amount for the return to Defendants of any Monies Payable to Opt-Outs.

The Settlement Proceeds is a gross amount before deduction of court approved Class Fees and
Expenses (which includes Settlement Class Counsel’s attorney fees and litigation expenses, the Class
Representatives’ contribution award, and payment of expert and consulting fees) and at least
$94,000.00 in Administration Expenses. The remainder of the Settlement Proceeds (the “Net
Settlement Amount”) will be distributed to Settlement Class Members, returned to the Reorganized
Debtors, or otherwise distributed per Court order, all as provided in the Settlement Agreement.

Complete information about the Settlement, including information on the distribution of the Net
Settlement Amount, can be found in the Settlement Agreement. In exchange for the consideration
being provided by the Defendants under the Settlement Agreement, Settlement Class Members will
release Defendants and other Released Parties identified in the Settlement Agreement from all
Released Claims as further described in the Settlement Agreement.
        Case 20-31884 Document 123 Filed in TXSB on 03/31/20 Page 63 of 124


The attorneys and law firms who represent the Settlement Class as Settlement Class Counsel include:
(a) Rex A. Sharp of Sharp Barton, LLP in Prairie Village, KS; (b) Allan Devore and Jandra Cox of
Devore Law Firm PLLC in Oklahoma City, OK; (c) Michael E. Grant of Grant Law Firm PLLC in
Oklahoma City, OK; and (d) Charles Rubio of Diamond McCarthy, LLP in New York, NY. You may
hire your own attorney if you wish; however, you will be responsible for your attorney’s fees and
expenses.

                   What Are My Legal Rights as a Settlement Class Member?

      Do Nothing, Stay in the Settlement Class, and Receive Benefits of the Settlement: If the
       Court approves the proposed Settlement, you will receive the benefits, if any, provided in the
       Settlement Agreement after the Effective Date.

      Stay in the Settlement Class, but Object to All or Part of the Settlement: You can file and
       serve a written objection to the Settlement and appear before the Court. Your written objection
       must contain the information described in the Notice of Settlement found at the website listed
       above and must be filed with the Court no later than ________________. If you stay in the
       Settlement Class, you will be bound by any Judgment entered by the Court.

      Opt-Out of the Settlement Class: To exclude yourself from the Settlement Class you must
       submit a written opt-out to the Settlement Administrator at the following address:
       Taylor-Sheridan Fund 1 Settlement, c/o JND Legal Administration, PO Box 91231,
       Seattle, WA 98111. Your opt-out must contain the information described in the Notice of
       Settlement that can be found at the website listed above. You cannot opt-out yourself on the
       website, by telephone, or by e-mail.

IN ORDER TO BE VALID, YOUR OPT-OUT MUST BE RECEIVED BY THE SETTLEMENT
ADMINISTRATOR ON OR BEFORE 5:00 P.M. (CST) ON [•], 2020.

The Court will hold a Settlement Fairness Hearing on ________________ at ________________,
CDT in the United States Bankruptcy Court for the Southern District of Texas, Houston Division,
Courtroom 400, 4th Floor, 515 Rusk Street, Houston, Texas, 77002.

At the hearing, the Court will consider whether the proposed Settlement is fair, reasonable, and
adequate. The Court will also consider the request for Class Fees and Expenses and Administration
Expenses. Please note that the date of the Settlement Fairness Hearing is subject to change without
further notice. If you plan to attend the hearing, you should check with the Court and www
.taylorsheridanfund1settlement.com to confirm no change to the date and time of the Settlement
Fairness Hearing has been made.

This notice provides only a summary of the Settlement Agreement. For more detailed
information regarding the rights and obligations of Settlement Class Members, read the
Settlement Agreement and other documents posted on the website above, contact the Settlement
Administrator through the “Contact Us” page on the website or at 1-888-670-0458.
Case 20-31884 Document 123 Filed in TXSB on 03/31/20 Page 64 of 124
                                                           Execution Version


                             Exhibit E

                         List of Class Wells
              Case 20-31884 Document 123 Filed in TXSB on 03/31/20 Page 65 of 124




PROPERTY ID         WELL/UNIT/TRACT NAME           COUNTY                LEGAL DESCRIPTION
421002280       BURLESON JM C 01            GRADY           T5N, R7W, SEC 35, SENWNW
421002298       COLLINS LOW 07              MURRAY          T1N, R7E, SEC 15,
421002299       COLLINS LOW 08              MURRAY          T1N, R2E, SEC 15,
421002300       COLLINS LOW 09              MURRAY          T1N, R2E, SEC 15,
421002703       DRAKE A 02                  MURRAY          T1N, R2E, SEC 22,
421003154       HUDDLESTON FRANK C 01       GRADY           T5N, R7W, SEC 35, NWNE
421003155       HUDDLESTON FRANK C 02       GRADY           T5N, R7W, SEC 35, NESWNE
421003333       JH LITTLE 01                MCCLAIN         T5N, R3W, SEC 4, SESWNE
421003546       LEDBETTER 03                MURRAY          T1N, R2E, SEC 22,
421003549       LSU 01                      MCCLAIN         T5N, R3W, SEC 4, N2SWSE
421004518       TEEL 01                     GRADY           T4N, R7W, SEC 3, NWNE
421004519       TEEL 02                     GRADY           T4N, R7W, SEC 3, W2SENE
421004521       TODD DOYLE A 01             GRADY           T4N, R7W, SEC 3, SENWSE
421004522       TODD DOYLE A 02             GRADY           T4N, R7W, SEC 3, W2SESE
421004920       WILLIAMS KENNETH A 01       GRADY           T5N, R7W, SEC 26, SWSE
421004921       WILLIAMS KENNETH A 02       GRADY           T5N, R7W, SEC 26, W2NESE
421015889       COLLINS LOW 12              MURRAY          T1N, R2E, SEC 15,
421018062       MASTERSON B 01              MCCLAIN         T6N, R3W, SEC 28, E2SESW
421024580       ABEL 01 26                  GRADY           T5N, R6W, SEC 26, W2NWNE
421024581       ABEL 02 26                  GRADY           T5N, R6W, SEC 26, SWNWNE
421024582       ABEL 03 26                  GRADY           T5N, R6W, SEC 26, SWNENW
421024583       ABEL 04 26                  GRADY           T5N, R6W, SEC 26, NWSENE
421024584       ABY 01 34                   GRADY           T5N, R5W, SEC 34, SWSWNW
421024586       ADAMS 02 26                 GARVIN          T3N, R3W, SEC 26, E2SWNW


                                               1
            Case 20-31884 Document 123 Filed in TXSB on 03/31/20 Page 66 of 124




421024587     ADAMS 03 26                 GARVIN          T3N, R3W, SEC 26, NWNWNW
421024592     ALBERT MJ 02 16             BEAVER          T5N, R26E, SEC 16, NENENE
421024594     ALCORN A 01 05              GARVIN          T3N, R3W, SEC 5, NESWNW
421024595     ALCORN A 02 05              GARVIN          T3N, R3W, SEC 5, SESENW
421024596     ALEX A 01 07                GRADY           T5N, R5W, SEC 7, SWSWSE
421024599     ALL GOOD STUFF 01 15        HARPER          T26N, R25W, SEC 15, SWNESW
421024602     ALLEN D 01 15               BEAVER          T4N, R24E, SEC 15, E2W2SE
421024603     ALLEN E 01 05               GRADY           T5N, R5W, SEC 5, W2NESW
421024604     ALLEY 07 37                 ELLIS           T24N, R26W, SEC 24, NWNE
421024605     ALLIANCE A 01 13            GRADY           T5N, R5W, SEC 13, N2NW
421024610     ANDERSON RAY UN 01 03       BEAVER          T1N, R27E, SEC 3, NESWNE
421024611     ANDERSON RAY UN 02 03       BEAVER          T1N, R27E, SEC 3, E2SE
421024612     ANDREWS 01A 26              HARPER          T27N, R26W, SEC 26, SENWSE
421024613     ANDREWS 31 02               HARPER          T29N, R25W, SEC 31, NW
421024615     ANNIE COLE 02 36            GARVIN          T3N, R3W, SEC 36, SWNENE
421024616     ANNIE COLE 03 36            GARVIN          T3N, R3W, SEC 36, S2SENE
421024617     ANNIE COLE 04 36            GARVIN          T3N, R3W, SEC 36, NWSESE
421024618     ANNIE COLE 05 36            GARVIN          T3N, R3W, SEC 36, E2SENE
421024619     ARNER T 19                  GARVIN          T3N, R3W, SEC 7, NESE
421024620     ASHLAND BULLARD 01 32       GARVIN          T3N, R2W, SEC 32, NWSW
421024621     ASKINS A 01 02              GRADY           T5N, R5W, SEC 2, SWNWNE
421024623     BAGGERLY 01 22              BEAVER          T2N, R25E, SEC 22, NW
421024624     BAGGERLY 01 29              BEAVER          T2N, R25E, SEC 29, SWNE
421024625     BAGGERLY A 01 32            BEAVER          T3N, R25E, SEC 32, NWNWSE
421024626     BAGGERLY A 02 32            BEAVER          T3N, R25E, SEC 32, W2NESW
421024627     BAGGERLY C 01 03            BEAVER          T2N, R24E, SEC 3, NWSESE
421024628     BAGGERLY C 02 3A            BEAVER          T2N, R24E, SEC 3, NW
421024630     BALL B 01 20                GRADY           T5N, R5W, SEC 20, E2SWSW
421024631     BALL JB 01 11               GARVIN          T2N, R3W, SEC 11, NENE
421024635     BARBY 01 13                 HARPER          T27N, R26W, SEC 13, NESW
421024636     BARBY 01 15                 HARPER          T27N, R26W, SEC 15, NESW
421024637     BARBY 01 22                 HARPER          T27N, R26W, SEC 22, SENW

                                             2
            Case 20-31884 Document 123 Filed in TXSB on 03/31/20 Page 67 of 124




421024638     BARBY 01 23                 BEAVER          T4N, R28E, SEC 23, SW
421024639     BARBY 01 26                 HARPER          T27N, R26W, SEC 26, SWNE
421024644     BARBY 02 12                 HARPER          T26N, R26W, SEC 12, NWSE
421024645     BARBY 02 15                 HARPER          T27N, R26W, SEC 15, NE
421024647     BARBY 02X 22                HARPER          T27N, R26W, SEC 22, NESWNE
421024648     BARBY 03 12                 HARPER          T26N, R26W, SEC 12, S2N2SW
421024651     BARBY B UN 01 11            HARPER          T26N, R26W, SEC 11, NWSE
421024652     BARBY B UN 02 11            HARPER          T26N, R26W, SEC 11, SWNWSE
421024653     BARBY B UN 03 11            HARPER          T26N, R26W, SEC 11, S2S2NW
421024654     BARBY B UN 04 11            HARPER          T26N, R26W, SEC 11, SW
421024656     BARBY C 01 28               BEAVER          T4N, R28E, SEC 28, NE
421024659     BARBY FRY 02 19             BEAVER          T5N, R26E, SEC 19, SENWNE
421024660     BARBY FRY UN 01 19          BEAVER          T5N, R26E, SEC 19, NESW
421024661     BARBY L J A 03              BEAVER          T4N, R25E, SEC 1, SESWNW
421024662     BARBY OTTO A 02 24          BEAVER          T5N, R25E, SEC 24, SWNE
421024666     BARBY RANCH 04 33           BEAVER          T4N, R28E, SEC 33, SW
421024667     BARBY RANCH 05 33           BEAVER          T4N, R28E, SEC 33, SWNENW
421024670     BARBY UN 01 30              BEAVER          T5N, R26E, SEC 30, NESW
421024671     BARKER 01 17                HARPER          T26N, R25W, SEC 17, SWNWSE
421024672     BARKER 01 20                HARPER          T26N, R25W, SEC 20, SWSWNE
421024673     BARKER 02 20                HARPER          T26N, R25W, SEC 20, NWNW
421024675     BARKER 04 20 C              HARPER          T26N, R25W, SEC 20,
421024676     BARKER 04 20 M              HARPER          T26N, R25W, SEC 20,
421024678     BASS 02 12                  BEAVER          T2N, R24E, SEC 12, NW
421024679     BASS C 01 12                BEAVER          T2N, R24E, SEC 12, NWSE
421024780     BASS D 02 14                BEAVER          T3N, R24E, SEC 14, E2W2NE
421024781     BASS D 03 14                BEAVER          T3N, R24E, SEC 14, N2NESE
421024782     BASS D 04 14                BEAVER          T3N, R24E, SEC 14, SENWNW
421024783     BEACH A 01 24               GARVIN          T4N, R4W, SEC 24, SWNESE
421024784     BEARD 02 08                 BEAVER          T5N, R22E, SEC 8, E2W2NW
421024785     BEARD 02 09                 BEAVER          T5N, R22E, SEC 9, W2E2SE
421024786     BEARD A 01 05               BEAVER          T3N, R27E, SEC 5, NWSE

                                             3
            Case 20-31884 Document 123 Filed in TXSB on 03/31/20 Page 68 of 124




421024787     BEARD A 01 08               BEAVER          T5N, R22E, SEC 8, SWNE
421024788     BEARD A 01 33               BEAVER          T5N, R22E, SEC 33, NESW
421024790     BEARD A 07 05               BEAVER          T3N, R27E, SEC 5, E2SE
421024791     BEARD B 01 09               BEAVER          T5N, R22E, SEC 9, SESENW
421024792     BEAVER 01 01                BEAVER          T4N, R23E, SEC 1, SENW
421024793     BEAVER 04 01                BEAVER          T4N, R23E, SEC 1, NWSW
421024795     BEAVER 06 01                BEAVER          T4N, R23E, SEC 1, N2NESW
421024799     BECKER A 01 10              BEAVER          T5N, R22E, SEC 10, SESENW
421024801     BEDELL 03 20                BEAVER          T3N, R28E, SEC 20, SWSENW
421024802     BELL C 01 13                GARVIN          T4N, R4W, SEC 13, SWSE
421024803     BELL C 02 13                GARVIN          T4N, R4W, SEC 13, N2SESE
421024804     BELL E 01 13                GARVIN          T4N, R4W, SEC 13, SWSENE
421024806     BENJEGERDES 01 3D           BEAVER          T3N, R23E, SEC 3, SWNE
421024815     BENTLEY DORA GAS UN 02 15   HARPER          T25N, R25W, SEC 15, N2SWSE
421024816     BENTLEY DORA GAS UN 03 15   HARPER          T25N, R25W, SEC 15, SESWSW
421024817     BENTLEY DORA GAS UN 04 15   HARPER          T25N, R25W, SEC 15, W2SENE
421024819     BERNARD NINE 01 14          BEAVER          T2N, R28E, SEC 14, E2W2SW
421024821     BEVILL A 01 28              GRADY           T5N, R5W, SEC 28, E2SWNW
421024822     BILLINGS 03 3A              HARPER          T27N, R26W, SEC 3, E2NE
421024823     BIRCH 01 29                 GRADY           T5N, R5W, SEC 29, SENENW
421024825     BLAKEMORE 01 11             BEAVER          T4N, R21E, SEC 11, NE
421024826     BLAKEMORE 02 11             BEAVER          T4N, R21E, SEC 11, SENWNW
421024828     BLANCHARD RIZLEY 01 15      HARPER          T28N, R25W, SEC 15, SE
421024829     BLANCHARD RIZLEY 02 15      HARPER          T28N, R25W, SEC 15, SW
421024830     BLANCHARD RIZLEY 03 15      HARPER          T28N, R25W, SEC 15, NWSENW
421024831     BLOOMFIELD A 01 10          GARVIN          T4N, R4W, SEC 10, E2SWSW
421024833     BLOOMFIELD A 02 10          GARVIN          T4N, R4W, SEC 10, E2SWSW
421024834     BLOOMFIELD A 03 10          GARVIN          T4N, R4W, SEC 10, S2SESW
421024835     BOATWRIGHT 01 23            GRADY           T5N, R6W, SEC 23, SWNWNE
421024837     BOCKELMAN 01 28             BEAVER          T3N, R28E, SEC 28, S2NWSW
421024838     BOCKELMAN 02 29             BEAVER          T3N, R28E, SEC 29, SESE
421024841     BOCKELMAN HEIRS 01 32       BEAVER          T3N, R28E, SEC 32, E2NE

                                             4
            Case 20-31884 Document 123 Filed in TXSB on 03/31/20 Page 69 of 124




421024843     BONHAM A UN 01C             HARPER          T26N, R25W, SEC 31, NENESW
421024844     BONHAM A UN 02              HARPER          T26N, R25W, SEC 31, SENWSE
421024845     BONHAM A UN 03              HARPER          T26N, R25W, SEC 31, NW
421024846     BONHAM A UN 04              HARPER          T26N, R25W, SEC 31, S2NE
421024847     BONHAM A UN 05              HARPER          T26N, R25W, SEC 31, S2NWSW
421024848     BONNER A 01 32              GARVIN          T4N, R3W, SEC 32, NENW
421024849     BONNER A 02 32              GARVIN          T4N, R3W, SEC 32, NESWNW
421024850     BONNER A 03 32              GARVIN          T4N, R3W, SEC 32, NWNWNW
421024851     BONNER A 04 32              GARVIN          T4N, R3W, SEC 32, N2SENW
421024853     BONNEY A 01 11              GARVIN          T2N, R3W, SEC 11, N2SWNW
421024854     BONNEY WC 01 23             GARVIN          T3N, R3W, SEC 23, NENE
421024855     BONNEY WC 02 23             GARVIN          T3N, R3W, SEC 23, SWSENE
421024856     BONNIE 01 02                HARPER          T27N, R25W, SEC 2, SWSE
421024858     BONNIE 02 2A                HARPER          T27N, R25W, SEC 2, SESENE
421024859     BOOTH L M UN 01 30          HARPER          T28N, R24W, SEC 30, SWNESW
421024861     BOUSE J E 04 29             HARPER          T26N, R25W, SEC 29, NENE
421024862     BOUSE J E 05 29             HARPER          T26N, R25W, SEC 29, SESE
421024863     BOUSE J E UT 01 29          HARPER          T26N, R25W, SEC 29, SWSE
421024864     BOUSE J E UT 03 29          HARPER          T26N, R25W, SEC 29, E2W2NW
421024866     BOUSE VAUGHN UN 03 05       HARPER          T25N, R25W, SEC 5, SWNWSE
421024869     BOYD AE 02 19               HARPER          T26N, R24W, SEC 19, NW
421024870     BRADLEY A 01 07             GARVIN          T2N, R2W, SEC 7, SWNESE
421024871     BRADLEY TOWNSITE A 01 27    GRADY           T5N, R5W, SEC 27, NWNWSE
421024872     BRADLEY TOWNSITE A 02 27    GRADY           T5N, R5W, SEC 27, SESESE
421024873     BRADSHAW 02 23              GARVIN          T3N, R3W, SEC 23, E2NESW
421024874     BRADSHAW 03 23              GARVIN          T3N, R3W, SEC 23, SWSESW
421024875     BRADSHAW A 01 26            GARVIN          T3N, R3W, SEC 26, NENE
421024876     BRADSHAW A 02 26            GARVIN          T3N, R3W, SEC 26, SWNE
421024877     BRADSHAW A 03 26            GARVIN          T3N, R3W, SEC 26, NESENE
421024878     BRADSHAW A 04 26            GARVIN          T3N, R3W, SEC 26, SWNWNE
421024879     BRADSHAW L R 01 23          GARVIN          T3N, R3W, SEC 23, SESW
421024984     BRIDWELL 01 24              GARVIN          T4N, R4W, SEC 24, SWSW

                                             5
            Case 20-31884 Document 123 Filed in TXSB on 03/31/20 Page 70 of 124




421024986     BRIDWELL A 01 28            MCCLAIN         T5N, R3W, SEC 28, SWSW
421024987     BRIDWELL B 01 23            GARVIN          T4N, R4W, SEC 23, S2NWSE
421024988     BRINKMAN A 01 11            GARVIN          T2N, R3W, SEC 11, E2SWNE
421024991     BRISENDINE 01 31A           HARPER          T27N, R24W, SEC 31, NSESE
421024993     BRISTOW A 01 34             GARVIN          T3N, R3W, SEC 34, NWSWNE
421024999     BROWN 01 22                 GARVIN          T2N, R3W, SEC 22, NESWNE
421025002     BROWN C 01 26               GRADY           T5N, R5W, SEC 26, NESWSW
421025003     BROWN C 02 26               GRADY           T5N, R5W, SEC 26, SENWSW
421025004     BROWN E 01 23               GRADY           T5N, R5W, SEC 23, NWSW
421025005     BROWN F 01 27               GRADY           T5N, R5W, SEC 27, E2NWNE
421025006     BROWN F 02 27               GRADY           T5N, R5W, SEC 27, NESWNE
421025007     BROWN G 01 27               GRADY           T5N, R5W, SEC 27, E2NWNW
421025010     BRYAN 02 25                 BEAVER          T2N, R20E, SEC 25, S2N2NW
421025011     BRYANT 01 28                BEAVER          T3N, R28E, SEC 28, E2SE
421025012     BRYANT CARLISLE 01 27       BEAVER          T3N, R28E, SEC 27, N2SESE
421025013     BRYANT CARLISLE 02 27       BEAVER          T3N, R28E, SEC 27, W2NESW
421025014     BRYANT CARLISLE 03 27       BEAVER          T3N, R28E, SEC 27, NW
421025015     BUCKHOLTZ MOLLIE 01 23      GARVIN          T3N, R3W, SEC 23, E2SWNE
421025016     BUCKHOLTZ MOLLIE 02 23      GARVIN          T3N, R3W, SEC 23, SWNWNE
421025017     BUIS BROTHERS A 01 08       BEAVER          T5N, R26E, SEC 8, SWNE
421025020     BULLOCK A 01 19             GARVIN          T4N, R3W, SEC 19, N2SESE
421025021     BULLOCK A 02 19             GARVIN          T4N, R3W, SEC 19, NENWSE
421025022     BULLOCK A 03 19             GARVIN          T4N, R3W, SEC 19, S2NESE
421025023     BULLWINKLE A 01 12          GRADY           T4N, R5W, SEC 12, SWNENW
421025024     BULLWINKLE A 02 12          GRADY           T4N, R5W, SEC 12, NESWNW
421025025     BUNCH A 01 19               GARVIN          T4N, R3W, SEC 19, W2NESW
421025026     BURFORD 01 06               GARVIN          T4N, R4W, SEC 6, W2NESE
421025027     BURFORD A 01 07             GARVIN          T4N, R4W, SEC 7, SENWNW
421025028     BURFORD A 02 07             GARVIN          T4N, R4W, SEC 7, W2SENW
421025029     BURFORD A 03 07             GARVIN          T4N, R4W, SEC 7, NWSENW
421025030     BURKES 05 12                GRADY           T4N, R5W, SEC 12, NESWNE
421025031     BURKES 06 12                GRADY           T4N, R5W, SEC 12, NESWNE

                                             6
            Case 20-31884 Document 123 Filed in TXSB on 03/31/20 Page 71 of 124




421025032     BURLESON J M 03 35          GRADY           T5N, R7W, SEC 35, SENWSW
421025033     BURLESON J M 04 35          GRADY           T5N, R7W, SEC 35, SWSW
421025034     BURNS A 02 33               MCCLAIN         T5N, R4W, SEC 33, NWSWSW
421025035     BURNS A 03 33               MCCLAIN         T5N, R4W, SEC 33, SWNWSW
421025036     BURNS B 01 33               MCCLAIN         T5N, R4W, SEC 33, NENENE
421025037     BURNS B 02 33               MCCLAIN         T5N, R4W, SEC 33, SWSENE
421025039     BUTLER UN TR 01 14          BEAVER          T4N, R28E, SEC 14, NWSE
421025044     CAMPBELL TRUST 01 06        BEAVER          T2N, R24E, SEC 6, SESE
421025045     CAMPBELL TRUST 02 06        BEAVER          T2N, R24E, SEC 6, SENE
421025046     CANADAY 01 21               BEAVER          T5N, R25E, SEC 21, SWSWNE
421025047     CANADAY 02 21               BEAVER          T5N, R25E, SEC 21, SE
421025048     CANADAY A 01 21             BEAVER          T5N, R25E, SEC 21, SW
421025049     CARLISLE 01 32              BEAVER          T2N, R28E, SEC 32, NWSWNE
421025051     CARLISLE 02 21              BEAVER          T2N, R28E, SEC 21, NWNE
421025052     CARLISLE 03 14              BEAVER          T3N, R28E, SEC 14, S2SW
421025053     CARLISLE 03 21              BEAVER          T2N, R28E, SEC 21, SWSENW
421025055     CARLISLE HARRY 01 10        BEAVER          T3N, R28E, SEC 10, NESW
421025056     CARLISLE HARRY 01 22        BEAVER          T3N, R28E, SEC 22, NE
421025057     CARLISLE HARRY 01 25        HARPER          T26N, R25W, SEC 25, SWNE
421025060     CARLISLE HARRY 12 10        BEAVER          T3N, R28E, SEC 10, N2S2NE
421025064     CARROLL A 01 23             GRADY           T5N, R5W, SEC 23, SWNWSE
421025065     CARROLL B 1A 23             GRADY           T5N, R5W, SEC 23, NWSWSE
421025066     CARVER 01 31                HARPER          T27N, R24W, SEC 31, NESW
421025067     CARVER 02 31                HARPER          T27N, R24W, SEC 31, SENE
421025068     CARVER 03 31                HARPER          T27N, R24W, SEC 31, S2NENW
421025069     CARVER 04 31                HARPER          T27N, R24W, SEC 31, E2
421025070     CARVER 05 31                HARPER          T27N, R24W, SEC 31, SWNENW
421025071     CARVER 06 31                HARPER          T27N, R24W, SEC 31, NWNESE
421025072     CARVER 07 31A               HARPER          T27N, R24W, SEC 31, W2NW
421025073     CARVER 08 31                HARPER          T27N, R24W, SEC 31, NENE
421025074     CARVER 09 31                HARPER          T27N, R24W, SEC 31, SESENW
421025075     CASH 01 30                  HARPER          T26N, R25W, SEC 30, SENWSE

                                             7
            Case 20-31884 Document 123 Filed in TXSB on 03/31/20 Page 72 of 124




421025076     CASON LEN 01 06             GARVIN          T4N, R4W, SEC 6, SWNENE
421025077     CATER 01 04                 HARPER          T27N, R24W, SEC 4, NWSENW
421025079     CATESBY 5 03 17             HARPER          T25N, R24W, SEC 17,
421025180     CATESBY 5 06 22             HARPER          T25N, R24W, SEC 22,
421025183     CECIL 01 24                 GRADY           T5N, R6W, SEC 24, NESWSW
421025184     CECIL A 01 08               GRADY           T5N, R5W, SEC 8, SESWNW
421025186     CELESTINE LAND CO 01 01     BEAVER          T4N, R25E, SEC 1,
421025189     CHARLES BERENDS 01 08       BEAVER          T5N, R28E, SEC 8, N2SENW
421025198     CLYBORN 01 16               HARPER          T26N, R25W, SEC 16, SWNE
421025199     CLYBORN 02 16               HARPER          T26N, R25W, SEC 16, W2SWNE
421025200     CLYBORN 03 16               HARPER          T26N, R25W, SEC 16, N2SW
421025204     COLE MCGREW 02 28           BEAVER          T4N, R24E, SEC 28, SWNE
421025205     COLE MCGREW 03 28           BEAVER          T4N, R24E, SEC 28, NESWSE
421025206     COLE MCGREW 04 28           BEAVER          T4N, R24E, SEC 28, S2SENE
421025207     COLLER A 01 24              GARVIN          T4N, R4W, SEC 24, NESENW
421025208     CONNER A 01 03              BEAVER          T2N, R25E, SEC 3, SENW
421025209     CONNER CV 02 33             BEAVER          T3N, R25E, SEC 33, E2NW
421025210     CONNER CV 03 33             BEAVER          T3N, R25E, SEC 33, W2NESE
421025211     CONNER CV 04 33             BEAVER          T3N, R25E, SEC 33, SWNWSE
421025213     COOPER 01 18                GRADY           T5N, R5W, SEC 18, SESWNW
421025218     CORNELL UNIVERSITY 02 31    GARVIN          T3N, R2W, SEC 31, SESW
421025219     COSTELLO B 01 14            GRADY           T5N, R5W, SEC 14, NESWSE
421025220     COSTELLO HEIRS 01 28        MCCLAIN         T5N, R4W, SEC 28, S2NWSE
421025223     COX 01 12                   HARPER          T27N, R26W, SEC 12, NW
421025224     COX 01 21                   HARPER          T27N, R26W, SEC 21, SENENE
421025228     CRAWFORD A 01 20            GARVIN          T3N, R3W, SEC 20, SENENW
421025229     CRAWFORD G B 01 27          HARPER          T26N, R24W, SEC 27, SWSWNE
421025230     CRAWFORD G B 02 26          HARPER          T26N, R24W, SEC 26, NWSE
421025231     CRAWFORD G B 02 27          HARPER          T26N, R24W, SEC 27, W2NENE
421025232     CRAWFORD G B 03 26B         HARPER          T26N, R24W, SEC 26, SWSW
421025233     CRAWFORD G B 04 26B         HARPER          T26N, R24W, SEC 26, SWNE
421025234     CRIGLER 01 23               HARPER          T27N, R25W, SEC 23, NESW

                                             8
            Case 20-31884 Document 123 Filed in TXSB on 03/31/20 Page 73 of 124




421025236     CRIGLER 01 32               HARPER          T25N, R23W, SEC 32, SWSW
421025237     CRIGLER 02 23               HARPER          T27N, R25W, SEC 23, NW
421025242     CROAN A 02 10               GRADY           T4N, R5W, SEC 10, NWSESE
421025247     DANNETTELL 01 19            HARPER          T27N, R24W, SEC 19, W2W2SE
421025249     DEBRA 01 26                 HARPER          T26N, R24W, SEC 26, NESENW
421025251     DESPAIN 01 19               MCCLAIN         T5N, R4W, SEC 19, SENWSE
421025252     DESPAIN A 01 19             MCCLAIN         T5N, R4W, SEC 19, SWSWSE
421025253     DESPAIN A 02 19             MCCLAIN         T5N, R4W, SEC 19, SESESE
421025254     DESPAIN A 03 19             MCCLAIN         T5N, R4W, SEC 19, NESE
421025255     DIAMOND 01 11               BEAVER          T2N, R21E, SEC 11, SWSW
421025256     DIAN 01 28                  GRADY           T5N, R5W, SEC 28, NWSESE
421025262     DIXON MAY 02 29             BEAVER          T5N, R26E, SEC 29, NENESW
421025264     DONNA MARIE 01 12           BEAVER          T3N, R24E, SEC 12, E2NWNE
421025265     DONNELLAN W J UN 01 02      HARPER          T25N, R26W, SEC 2, SWNE
421025267     DONNELLAN W J UN 03 02      HARPER          T25N, R26W, SEC 2, SENWSE
421025268     DOREEN 01 12                BEAVER          T3N, R24E, SEC 12, SW
421025269     DORMAN 01 01                BEAVER          T4N, R21E, SEC 1, NE
421025270     DORMAN 02 01                BEAVER          T4N, R21E, SEC 1, SE
421025271     DORMAN C 01 36              BEAVER          T5N, R21E, SEC 36, NW
421025273     DOUGLAS 06 10               BEAVER          T4N, R24E, SEC 10, NENWSW
421025276     DOWNING 02 11               GRADY           T4N, R5W, SEC 11, NWSENE
421025278     DRAKE 03 26                 HARPER          T29N, R26W, SEC 26, NWNW
421025280     DUNAKIN A 01 35             GARVIN          T3N, R3W, SEC 35, W2NESW
421025381     DUNAWAY 01 32               HARPER          T27N, R25W, SEC 32, NWSE
421025382     DUNAWAY 02 32               HARPER          T27N, R25W, SEC 32, SE
421025383     DUNAWAY 03 32               HARPER          T27N, R25W, SEC 32, N2
421025384     DUNAWAY WF 01 33            HARPER          T27N, R25W, SEC 33, NWSE
421025385     DUNAWAY WF 02 33            HARPER          T27N, R25W, SEC 33, N2N2SW
421025386     DUNE 01 02                  BEAVER          T4N, R23E, SEC 2, E2SWNE
421025387     DUNE 02 02                  BEAVER          T4N, R23E, SEC 2, SW
421025390     DUNN 02 22                  HARPER          T28N, R26W, SEC 22, E2E2NW
421025391     DUNN 03 22                  HARPER          T28N, R26W, SEC 22, NENESE

                                             9
            Case 20-31884 Document 123 Filed in TXSB on 03/31/20 Page 74 of 124




421025392     DUNNAWAY B 01 09            HARPER          T26N, R25W, SEC 9, NWSE
421025394     DYER 01 29                  BEAVER          T6N, R27E, SEC 29, SWNWSE
421025395     EAGAN 01 03                 BEAVER          T5N, R23E, SEC 3, SESE
421025400     ELBERT EIS 01 06            BEAVER          T2N, R24E, SEC 6, NWSE
421025403     ELLIOTT 01 24               ELLIS           T24N, R24W, SEC 24, SESE
421025404     ELMORE B 01 23              GARVIN          T3N, R3W, SEC 23, SWNW
421025405     ENGLER 01 11                BEAVER          T4N, R28E, SEC 11, NWSE
421025408     EVA 01 34                   GRADY           T5N, R5W, SEC 34, W2NENE
421025412     EVANS 05 25                 HARPER          T26N, R26W, SEC 25, SW
421025413     EVANS K UN 02 25            HARPER          T26N, R26W, SEC 25, NESENW
421025414     EVANS K UN 03 25            HARPER          T26N, R26W, SEC 25, S2N2SE
421025416     EVERETT 01 23               HARPER          T27N, R25W, SEC 23, NWNWNW
421025417     EVERETT 02 23               HARPER          T27N, R25W, SEC 23, NWSENW
421025418     EWERT A 01 02               GARVIN          T2N, R3W, SEC 2, SENENW
421025419     EWERT B 01 15               GARVIN          T4N, R4W, SEC 15, SWNENW
421025420     EWERT B 02 15               GARVIN          T4N, R4W, SEC 15, SWNW
421025421     EWERT B 03 15               GARVIN          T4N, R4W, SEC 15, N2NWNW
421025422     EXLINE HAZEL 01 12          BEAVER          T2N, R26E, SEC 12, SW
421025423     EXXON PHILLIPS 02 31        GARVIN          T3N, R2W, SEC 31, NESENW
421025426     FERGUSON 01 12              BEAVER          T3N, R24E, SEC 12, W2E2NW
421025428     FERGUSON 03 01              BEAVER          T3N, R24E, SEC 1, NWSENW
421025429     FERGUSON 04 01              BEAVER          T3N, R24E, SEC 1, E2SESW
421025430     FERGUSON 05 01              BEAVER          T3N, R24E, SEC 1, E2W2SW
421025431     FERGUSON D 01 18            BEAVER          T3N, R25E, SEC 18, SWSWNE
421025432     FERGUSON D 03 18            BEAVER          T3N, R25E, SEC 18, N2S2SE
421025433     FERGUSON E 01 07            BEAVER          T3N, R25E, SEC 7, NWNWSE
421025434     FERGUSON F 01 01            BEAVER          T3N, R24E, SEC 1, NWSE
421025435     FERGUSON F 02 01            BEAVER          T3N, R24E, SEC 1, SW
421025436     FERGUSON GI 01 03           GARVIN          T1N, R3W, SEC 3, SWSE
421025437     FICKEL B 01 17              BEAVER          T3N, R25E, SEC 17, NENESW
421025438     FICKEL B 02 17              BEAVER          T3N, R25E, SEC 17, NESWSW
421025439     FICKEL B 03 17              BEAVER          T3N, R25E, SEC 17, N2S2SE

                                            10
            Case 20-31884 Document 123 Filed in TXSB on 03/31/20 Page 75 of 124




421025440     FICKEL B 04 17              BEAVER          T3N, R25E, SEC 17, S2NE
421025441     FICKEL C 01 12              BEAVER          T3N, R24E, SEC 12, NWSE
421025442     FICKEL C 02 12              BEAVER          T3N, R24E, SEC 12, NWSE
421025443     FICKEL D 01 02              BEAVER          T3N, R24E, SEC 2, SWNWSE
421025444     FICKEL D 03 02              BEAVER          T3N, R24E, SEC 2, SENWNE
421025445     FICKEL D 04 02              BEAVER          T3N, R24E, SEC 2, W2E2E2
421025446     FICKEL D 05 02              BEAVER          T3N, R24E, SEC 2, E2E2
421025447     FICKEL D 06 02              BEAVER          T3N, R24E, SEC 2, NWSENW
421025448     FLOYD 01 34                 GARVIN          T3N, R3W, SEC 34, SWNESE
421025451     FOSTER E 01 07              GRADY           T5N, R5W, SEC 7, E2SWSW
421025452     FOX FRANK UN 01 18          BEAVER          T1N, R28E, SEC 18, SWNE
421025454     FREDA 01 11                 GRADY           T4N, R5W, SEC 11, SENWNE
421025455     FREEMAN 04 11               HARPER          T27N, R25W, SEC 11, NENE
421025456     FREEMAN GE 01 11            HARPER          T27N, R25W, SEC 11, SENW
421025457     FREEMAN GE 02 11            HARPER          T27N, R25W, SEC 11, SE
421025458     FREEMAN GE 03 11A           HARPER          T27N, R25W, SEC 11, W2SESW
421025459     FREENY 01 02                GRADY           T5N, R6W, SEC 2, NENWSE
421025463     GAGE 01 15                  GRADY           T5N, R6W, SEC 15, NWSESE
421025465     GAGE 02 15                  GRADY           T5N, R6W, SEC 15, SWNESE
421025466     GAMBLE A 02 26              GARVIN          T4N, R4W, SEC 26, SWNWSW
421025467     GAMBLE A 03 26              GARVIN          T4N, R4W, SEC 26, S2NESW
421025469     GARDENHIRE A 02 36          GARVIN          T3N, R3W, SEC 36, NENWNW
421025470     GARDENHIRE B 01 36          GARVIN          T3N, R3W, SEC 36, NWNENW
421025476     GIBSON LAWRENCE E 01 21     HARPER          T26N, R24W, SEC 21, SWNE
421025477     GIBSON LAWRENCE E 03 21     HARPER          T26N, R24W, SEC 21, NW
421025478     GIRK B 01 35                BEAVER          T6N, R24E, SEC 35, NESE
421025581     GIRK B 06 35                BEAVER          T6N, R24E, SEC 35, SWNWSE
421025582     GIRK B 07 35                BEAVER          T6N, R24E, SEC 35, SESE
421025583     GIRK B 08 35                BEAVER          T6N, R24E, SEC 35, SWNENE
421025584     GIRK C 01 35                BEAVER          T6N, R24E, SEC 35, NWNESW
421025586     GLORIA 01 23                GRADY           T5N, R6W, SEC 23, SWNWNE
421025587     GLORIA 02 23                GRADY           T5N, R6W, SEC 23, SWSENE

                                            11
            Case 20-31884 Document 123 Filed in TXSB on 03/31/20 Page 76 of 124




421025588     GLOVER A 01 14              GARVIN          T2N, R3W, SEC 14, NENENE
421025591     GONSER 03 24                HARPER          T26N, R24W, SEC 24, SE
421025592     GONSER 03 27                HARPER          T28N, R24W, SEC 27, S2N2NE
421025593     GONSER 04 24                HARPER          T26N, R24W, SEC 24, NE
421025595     GONSER 05 24                HARPER          T26N, R24W, SEC 24, NWNW
421025596     GONSER 06 24                HARPER          T26N, R24W, SEC 24, NENWSW
421025597     GONSER E G 01 27            HARPER          T28N, R24W, SEC 27, SWNE
421025598     GONSER E G UN 01 24         HARPER          T26N, R24W, SEC 24, SWNW
421025599     GONSER E G UN 02 24         HARPER          T26N, R24W, SEC 24, SW
421025604     GORDON A 01 04              GRADY           T5N, R5W, SEC 4, N2SWNW
421025608     GRACE A 01 10               GARVIN          T3N, R3W, SEC 10, S2NESW
421025609     GRACE A 02 10               GARVIN          T3N, R3W, SEC 10, S2SESW
421025610     GRAHAM CATHERINE 01 36      GARVIN          T4N, R3W, SEC 36, NESWNE
421025611     GRAHAM UN 01 36             GARVIN          T4N, R3W, SEC 36, NESENW
421025616     GREGG 02 22                 BEAVER          T4N, R23E, SEC 22, N2SENW
421025617     GREGG B 01 22               BEAVER          T4N, R23E, SEC 22, NWSE
421025618     GREGORY 01 29               BEAVER          T3N, R24E, SEC 29, SW
421025621     GROVE A 01 06               BEAVER          T2N, R24E, SEC 6, W2NW
421025622     GUNGOLL 01 28               GRADY           T5N, R5W, SEC 28, N2SWSE
421025623     HAGEMAN BARBY 01 28         BEAVER          T4N, R25E, SEC 28, NWSE
421025628     HAMLIN CHARLOTTE 01 14      HARPER          T27N, R24W, SEC 14, NWSENW
421025630     HAMMER JACK 01 31           GARVIN          T3N, R2W, SEC 31, SWSWNW
421025631     HAMMER JACK 02 31           GARVIN          T3N, R2W, SEC 31, NWNW
421025632     HAMPTON A 01 28             GRADY           T5N, R5W, SEC 28, SWSW
421025633     HAMPTON A 02 28             GRADY           T5N, R5W, SEC 28, NESW
421025634     HAMPTON A 03                GRADY           T5N, R5W, SEC 28, NWSESW
421025635     HAMPTON A 04 28             GRADY           T5N, R5W, SEC 28, N2NWSW
421025640     HARRIS 04 25                GRADY           T5N, R6W, SEC 25, SWSWNE
421025641     HARRIS A 01 35              GARVIN          T3N, R3W, SEC 35, NWSWNW
421025642     HARRIS ROY 01 25            GRADY           T5N, R6W, SEC 25, NWNE
421025643     HARRIS ROY 02 36            GRADY           T5N, R6W, SEC 36, NENE
421025644     HARRISON 01 19              ELLIS           T24N, R23W, SEC 19, NWNWSE

                                            12
            Case 20-31884 Document 123 Filed in TXSB on 03/31/20 Page 77 of 124




421025645     HARRISON 01 20              ELLIS           T24N, R23W, SEC 20, NWNW
421025646     HARRISON 02 19              ELLIS           T24N, R23W, SEC 19, S2NESE
421025648     HARRISON C 01 30            MCCLAIN         T5N, R3W, SEC 30, E2SWSE
421025649     HARRISON C 01 30            MCCLAIN         T5N, R3W, SEC 30, E2SWSE
421025650     HARRISON D 01 30            MCCLAIN         T5N, R3W, SEC 30, NENESW
421025653     HAUTH 01 21                 BEAVER          T3N, R26E, SEC 21, N2
421025655     HEADLEE 01 08               HARPER          T27N, R24W, SEC 8, NE
421025656     HEADLEE 02 08               HARPER          T27N, R24W, SEC 8, SE
421025657     HEADLEE 03 08               HARPER          T27N, R24W, SEC 8, NW
421025658     HEADLEE H H UN 01 34        HARPER          T25N, R24W, SEC 34, SESWNE
421025663     HEFNER A 01 06              GARVIN          T2N, R2W, SEC 6, SWNE
421025664     HEINTZ 01 15                BEAVER          T6N, R21E, SEC 15, SESW
421025666     HEIPLE A 01 35              GRADY           T6N, R6W, SEC 35, N2S2NE
421025668     HEITSCHMIDT 01 14           BEAVER          T6N, R21E, SEC 14, NESWNW
421025669     HELEN 01 26                 GRADY           T5N, R5W, SEC 26, SWNESW
421025671     HELFENBEIN HENRY 01 29      BEAVER          T1N, R25E, SEC 29, NWSE
421025673     HENDERSON A 01 31           GARVIN          T3N, R2W, SEC 31, W2NESE
421025675     HENNIGH BESSIE 01 02        BEAVER          T2N, R26E, SEC 2, E2SE
421025676     HERMAN 01 02                HARPER          T27N, R25W, SEC 2, E2SE
421025782     HESTER 05 24                BEAVER          T3N, R26E, SEC 24, SENWSW
421025784     HICKMAN LEO 01 28           HARPER          T26N, R25W, SEC 28, SENW
421025785     HIERONYMOUS AQUILA 01 22    HARPER          T28N, R24W, SEC 22, N2NWSE
421025786     HIERONYMOUS F 02 28         HARPER          T27N, R24W, SEC 28, SWSW
421025789     HILL E 02 25                GARVIN          T3N, R3W, SEC 25, NWSWSW
421025790     HILL E 03 25                GARVIN          T3N, R3W, SEC 25, NWNWSW
421025791     HILL H K 03 19              HARPER          T25N, R25W, SEC 6, NWNW
421025792     HININGER HERBERT 02 09      ELLIS           T24N, R24W, SEC 9, SENENW
421025793     HININGER HERBERT UN 01 09   ELLIS           T24N, R24W, SEC 9, NENESW
421025794     HINKLE A 01 11              GARVIN          T2N, R3W, SEC 11, W2NENW
421025795     HINKLE DELILAH 01 02        GARVIN          T2N, R3W, SEC 2, N2SWNE
421025796     HOBART 01 08                BEAVER          T2N, R25E, SEC 8, N2SWSE
421025797     HOBART 02 08                BEAVER          T2N, R25E, SEC 8, N2SWSW

                                            13
            Case 20-31884 Document 123 Filed in TXSB on 03/31/20 Page 78 of 124




421025800     HODGES 08 01                BEAVER          T5N, R24E, SEC 1, SENW
421025801     HODGES 09 01                BEAVER          T5N, R24E, SEC 1, NWNENE
421025805     HODGES A 02 02              BEAVER          T5N, R24E, SEC 2, SE
421025806     HODGES A 03 02              BEAVER          T5N, R24E, SEC 2, NWSENW
421025807     HODGES A 04 02              BEAVER          T5N, R24E, SEC 2, N2SW
421025808     HODGES B 02 28              BEAVER          T5N, R24E, SEC 28, NE
421025809     HODGES B 04 28              BEAVER          T5N, R24E, SEC 28, E2E2NW
421025810     HODGES C 01 29              BEAVER          T5N, R24E, SEC 29, SWNE
421025811     HODGES C 02 29              BEAVER          T5N, R24E, SEC 29, N2N2SE
421025812     HODGES C 03 29              BEAVER          T5N, R24E, SEC 29, SWSE
421025813     HODGES C 04 29              BEAVER          T5N, R24E, SEC 29, N2SWNW
421025814     HODGES C 05 29              BEAVER          T5N, R24E, SEC 29, N2SWNW
421025815     HODGES C 06 29              BEAVER          T5N, R24E, SEC 29, SWNENE
421025817     HODGES JC UN 01 21          BEAVER          T5N, R24E, SEC 21, NESW
421025818     HODGES JC UN 02 21          BEAVER          T5N, R24E, SEC 21, NW
421025819     HOLDER A 01 31              GRADY           T5N, R5W, SEC 31, NWSENW
421025820     HOLDER A 02 31              GRADY           T5N, R5W, SEC 31, SWNWNW
421025829     HUBBARD 01 04               GRADY           T5N, R5W, SEC 4, NESW
421025830     HUBBARD A 02 04             GRADY           T5N, R5W, SEC 4, N2SWSW
421025833     HURST TRUST 01 04           ELLIS           T23N, R25W, SEC 4, NE
421025834     HURST TRUST 02 04           ELLIS           T23N, R25W, SEC 4, S2N2SE
421025835     HURST TRUST 03 04           ELLIS           T23N, R25W, SEC 4, E2NW
421025838     IRENE 01 18                 BEAVER          T4N, R24E, SEC 18, SWSWSE
421025839     ISABEL WALTERS UN 02        GARVIN          T4N, R3W, SEC 36, SWNWSE
421025840     IVA 01 24                   BEAVER          T3N, R24E, SEC 24, W2E2NW
421025841     IVEY A 01 27                GARVIN          T3N, R3W, SEC 27, NENESW
421025842     JACK 01 23                  GRADY           T5N, R6W, SEC 23, NWSESW
421025849     JANOVY A 01 33              GARVIN          T3N, R3W, SEC 33, SWSWNE
421025850     JANOVY B 01 33              GARVIN          T3N, R3W, SEC 33, SWNENE
421025853     JARRELL A 01 05             GARVIN          T4N, R4W, SEC 5, NWSESW
421025854     JARRELL A 02 05             GARVIN          T4N, R4W, SEC 5, S2NWSW
421025855     JARRELL A 03 05             GARVIN          T4N, R4W, SEC 5, SWSWSW

                                            14
            Case 20-31884 Document 123 Filed in TXSB on 03/31/20 Page 79 of 124




421025856     JARRELL A 04 05             GARVIN          T4N, R4W, SEC 5, W2NESW
421025858     JEAN ALICE 01 15            HARPER          T27N, R25W, SEC 15, SWSWSE
421025859     JENNINGS 01 14              BEAVER          T2N, R28E, SEC 14, SE
421025860     JENNINGS 02 14              BEAVER          T2N, R28E, SEC 14, N2N2SE
421025870     JOE 01 30                   GRADY           T5N, R5W, SEC 30, SESWNW
421025874     JOHNSON AG 01 32            HARPER          T26N, R25W, SEC 32, NWNWSE
421025876     JOHNSON AG 03 32            HARPER          T26N, R25W, SEC 32, N2S2NE
421025877     JOHNSON AG 04 32            HARPER          T26N, R25W, SEC 32, NWNW
421025878     JOHNSON I 01 36             GARVIN          T4N, R4W, SEC 36, W2NWNE
421025981     JONES 01 26                 ELLIS           T23N, R26W, SEC 26, NWNWSE
421025983     JONES JD 01 24              HARPER          T26N, R24W, SEC 24, W2E2SW
421025986     JUANITA 01 31               GARVIN          T3N, R2W, SEC 31, SWSW
421025987     JUANITA 02 31               GARVIN          T3N, R2W, SEC 31, W2NWSW
421025988     JUDY 01 01A                 BEAVER          T5N, R24E, SEC 1, NESW
421025989     JUDY B UN 01 05             BEAVER          T5N, R25E, SEC 5, NESW
421025991     KAMAS 03 11                 BEAVER          T5N, R25E, SEC 11, SE
421025992     KAMAS SG 01 11A             BEAVER          T5N, R25E, SEC 11, NESW
421025993     KAMAS SG 02 11A             BEAVER          T5N, R25E, SEC 11, E2W2NE
421025994     KAMP 01 28                  BEAVER          T2N, R28E, SEC 28, N2NW
421025996     KAMP 02 28                  BEAVER          T2N, R28E, SEC 28, N2NWSW
421025997     KAMP 03 28                  BEAVER          T2N, R28E, SEC 28, SW
421025998     KAMP A 01 09                BEAVER          T2N, R28E, SEC 9, SESE
421026000     KASPER WOLF 01 20           BEAVER          T5N, R28E, SEC 20, NE
421026003     KB 01 23                    GRADY           T5N, R6W, SEC 23, SWSENW
421026008     KENDRA 01 33                GRADY           T5N, R5W, SEC 33, SWNENE
421026009     KENNECK OSCAR B 01 17       BEAVER          T3N, R24E, SEC 17, NWSE
421026010     KENNECK OSCAR B 02 17       BEAVER          T3N, R24E, SEC 17, SWNW
421026011     KENNEDY B 01 08             GARVIN          T2N, R2W, SEC 8, SWNE
421026012     KENNEDY C 01 08             GARVIN          T2N, R2W, SEC 8, NENE
421026013     KENNEDY D 01 08             GARVIN          T2N, R2W, SEC 8, NESE
421026016     KIRKHART 01 34              HARPER          T28N, R26W, SEC 34, N2SWNE
421026017     KLINGER 02 12               HARPER          T25N, R26W, SEC 12, NW

                                            15
            Case 20-31884 Document 123 Filed in TXSB on 03/31/20 Page 80 of 124




421026023     LACK A 01 02                GRADY           T4N, R5W, SEC 2, E2NE
421026024     LACK A 02 02                GRADY           T4N, R5W, SEC 2, SWNENE
421026028     LACY A 01 32                MCCLAIN         T5N, R3W, SEC 32, SW
421026029     LACY A 01 32                MCCLAIN         T5N, R3W, SEC 32, SW
421026030     LACY A 02 32                MCCLAIN         T5N, R3W, SEC 32, SENWSW
421026031     LACY B 01 32                MCCLAIN         T5N, R3W, SEC 32, SWSW
421026032     LACY B 02 32                MCCLAIN         T5N, R3W, SEC 32, N2SESW
421026034     LAKE CJ 03 35               HARPER          T27N, R25W, SEC 35, E2W2NE
421026035     LAKE CJ 04 35               HARPER          T27N, R25W, SEC 35, N2S2NW
421026036     LAKE CJ 05 35               HARPER          T27N, R25W, SEC 35, SE
421026037     LAKE WALTER 01 08           HARPER          T25N, R25W, SEC 8, SWSW
421026042     LAMUNYON CH 01 17           HARPER          T26N, R25W, SEC 17, SWNE
421026043     LAMUNYON UN 02 17           HARPER          T26N, R25W, SEC 17, SWNE
421026044     LANCE A 01 33               GRADY           T5N, R5W, SEC 33, N2SENW
421026045     LANCE A 02 33               GRADY           T5N, R5W, SEC 33, S2NWNW
421026046     LANCE A 03 33               GRADY           T5N, R5W, SEC 33, NENW
421026047     LANCE A 04 33               GRADY           T5N, R5W, SEC 33, NESWNW
421026049     LANE D 05                   GARVIN          T4N, R4W, SEC 28, SENENE
421026050     LARISON KEELY FAITH 01 25   GRADY           T5N, R6W, SEC 25, NWSWNE
421026053     LAVERTY 01 19               BEAVER          T4N, R28E, SEC 19, SWSWNE
421026054     LAVERTY 02 19               BEAVER          T4N, R28E, SEC 19, NE
421026056     LAWSON 01 19                GRADY           T5N, R5W, SEC 19, S2S2NE
421026059     LAYTON STATE 02 36          GARVIN          T3N, R3W, SEC 36, E2NWSE
421026061     LEE A 01 32                 MCCLAIN         T5N, R3W, SEC 32, W2NWSW
421026064     LENZ A 01 23                HARPER          T26N, R26W, SEC 23, SW
421026065     LENZ RJ 01 23               HARPER          T26N, R26W, SEC 23, SWNE
421026066     LENZ RUTH J 01 07           HARPER          T26N, R25W, SEC 7, NWSE
421026068     LEORA 01 23                 HARPER          T27N, R25W, SEC 23, NENWSE
421026069     LEORA 02 23                 HARPER          T27N, R25W, SEC 23, SENESE
421026070     LEWIS 02 05                 BEAVER          T5N, R28E, SEC 5, NE
421026071     LIGHT B 01 16               BEAVER          T6N, R21E, SEC 16, SWSE
421026076     LINDA 01 24                 GRADY           T5N, R6W, SEC 24, SENESW

                                            16
            Case 20-31884 Document 123 Filed in TXSB on 03/31/20 Page 81 of 124




421026078     LINDSEY A 01 11               GARVIN        T2N, R2W, SEC 11, NESE
421026079     LINDSEY B 01 11               GARVIN        T2N, R2W, SEC 11, NESW
421026081     LIVELY 01 15                  HARPER        T27N, R25W, SEC 15, NWNWSE
421026184     LONG 01 03                    HARPER        T25N, R25W, SEC 3, N2NE
421026186     LONG A 01 23                  BEAVER        T5N, R22E, SEC 23, SWNE
421026195     LONKER WA D UT 01 02          BEAVER        T5N, R27E, SEC 2, SWNE
421026196     LOOFBOURROW 01 32             BEAVER        T5N, R24E, SEC 32, W2SE
421026197     LOOFBOURROW 02 32             BEAVER        T5N, R24E, SEC 32, N2
421026201     LOVE ELVA 03 18               HARPER        T26N, R24W, SEC 18, NWSE
421026205     LUCKIE 02 02                  HARPER        T27N, R25W, SEC 2, SWSWNE
421026208     LYNCH 01 01                   BEAVER        T4N, R21E, SEC 1, SESENW
421026209     LYNDA 01 02                   HARPER        T27N, R25W, SEC 2,
421026210     LYNDA 01 02 CL - DO NOT USE   HARPER        T27N, R25W, SEC 2,
421026213     MAGGIE KAY 01 24              GARVIN        T3N, R3W, SEC 24, E2SE
421026216     MAHAFFEY B 01 02              BEAVER        T1N, R25E, SEC 2, NENW
421026217     MANATT A 01                   GARVIN        T3N, R3W, SEC 36, NESWNE
421026218     MANATT A 02                   GARVIN        T3N, R3W, SEC 36, NENWNE
421026221     MAPHET 01 20                  BEAVER        T5N, R27E, SEC 20, SENW
421026223     MARCHANT 02 35                GRADY         T5N, R5W, SEC 35, SWNENE
421026225     MARCHANT A 02 35              GRADY         T5N, R5W, SEC 35, NW
421026226     MARCHANT A 03 35              GRADY         T5N, R5W, SEC 35, SWNENW
421026227     MARIE 01 14                   GRADY         T5N, R6W, SEC 14, NESESW
421026228     MARJOR 01 27                  BEAVER        T1N, R22E, SEC 27, W2SE
421026229     MARTIN A 01 34                GARVIN        T4N, R4W, SEC 34, SWNENW
421026233     MASON 02 10                   ELLIS         T23N, R25W, SEC 3, SE
421026234     MASON 03 03                   ELLIS         T23N, R25W, SEC 3, NE
421026236     MASON 05 03                   ELLIS         T23N, R25W, SEC 3, S2N2
421026237     MAURER B 01 21                GRADY         T5N, R5W, SEC 21, NESWSE
421026238     MAURICE A 01 19               GARVIN        T4N, R3W, SEC 19, SENWNW
421026239     MAURICE A 02 19               GARVIN        T4N, R3W, SEC 19, SESENW
421026240     MAURICE A 03 19               GARVIN        T4N, R3W, SEC 19, SWSWNW
421026241     MAURICE A 04 19               GARVIN        T4N, R3W, SEC 19, NENW

                                             17
            Case 20-31884 Document 123 Filed in TXSB on 03/31/20 Page 82 of 124




421026244     MCATEE 01 23                HARPER          T27N, R25W, SEC 23, NENE
421026245     MCCASKILL A 01 24           GARVIN          T3N, R3W, SEC 24, SWSW
421026246     MCCASKILL A 02 24           GARVIN          T3N, R3W, SEC 24, NWNWSW
421026248     MCCASKILL B 02 24           GARVIN          T3N, R3W, SEC 24, SESESW
421026249     MCCASKILL C 01 24           GARVIN          T3N, R3W, SEC 24, SWSWSE
421026250     MCCASKILL C 02 24           GARVIN          T3N, R3W, SEC 24, SWNWSE
421026251     MCCLUNG 04 20               HARPER          T26N, R24W, SEC 20, E2W2NE
421026252     MCCLUNG 05 15               HARPER          T26N, R25W, SEC 15, SENWSE
421026253     MCCLUNG A 01 11             HARPER          T26N, R25W, SEC 11, NWNWSE
421026254     MCCLUNG A 02 11             HARPER          T26N, R25W, SEC 11, NENESW
421026255     MCCLUNG A 03 11             HARPER          T26N, R25W, SEC 11, NE
421026256     MCCLUNG B 01 14             HARPER          T26N, R25W, SEC 14, NWSE
421026257     MCCLUNG B 02 14             HARPER          T26N, R25W, SEC 14, NE
421026258     MCCLUNG D 01 15             HARPER          T26N, R25W, SEC 15, SWNE
421026259     MCCLUNG D 02 15             HARPER          T26N, R25W, SEC 15, NWNW
421026260     MCCLUNG D 03 15             HARPER          T26N, R25W, SEC 15, NW
421026261     MCCLUNG R F 01 24           HARPER          T26N, R25W, SEC 24, SWNE
421026262     MCCLUNG R F 02 24           HARPER          T26N, R25W, SEC 24, W2E2W2
421026263     MCCLUNG R F 03 24           HARPER          T26N, R25W, SEC 24, SE
421026267     MCCLURE 02 20               ELLIS           T24N, R25W, SEC 18, SW
421026268     MCCLURE 03 18               ELLIS           T24N, R25W, SEC 18, SESENW
421026269     MCCLURE 04 18               ELLIS           T24N, R25W, SEC 18, NESWSE
421026270     MCCLURE 05 18               ELLIS           T24N, R25W, SEC 18, E2NENW
421026271     MCCLURE 06 18               ELLIS           T24N, R25W, SEC 18, E2SE
421026272     MCCONNELL 02 23             ELLIS           T24N, R24W, SEC 23, NWSENW
421026273     MCCOY 01 05                 GARVIN          T3N, R3W, SEC 5, NENE
421026274     MCDANIEL A 01 11            GARVIN          T4N, R4W, SEC 11, NENENW
421026275     MCDANIEL STATE 01 14        BEAVER          T3N, R26E, SEC 14, SENESW
421026276     MCDONALD A 01 23            GARVIN          T4N, R4W, SEC 23, NENE
421026277     MCDONALD A 02 23            GARVIN          T4N, R4W, SEC 23, NESWNE
421026383     MCGREW 03 26                BEAVER          T4N, R24E, SEC 26, SW
421026385     MCKENNA A 01 06             GRADY           T4N, R5W, SEC 6, SWNE

                                            18
            Case 20-31884 Document 123 Filed in TXSB on 03/31/20 Page 83 of 124




421026386     MCKENNA A 02 06             GRADY           T4N, R5W, SEC 6, SESWNW
421026387     MCKENNA TRUST 01 31         GRADY           T5N, R5W, SEC 31, SWNENE
421026388     MCKINNEY 01 26              GRADY           T5N, R5W, SEC 26, W2NENE
421026389     MCKINNON A 01 25            MCCLAIN         T6N, R4W, SEC 25, E2SE
421026390     MCLEMORE 01 02              GRADY           T4N, R6W, SEC 2, NESWNW
421026394     MERCER WHITE A 01 32        BEAVER          T1N, R25E, SEC 32, NWNW
421026395     MERCER LAWRENCE V 01 15C    BEAVER          T1N, R25E, SEC 15, SESW
421026396     MERCER LAWRENCE V 01 22     BEAVER          T1N, R25E, SEC 22, NWSW
421026397     MERCER LAWRENCE V 01 22A    BEAVER          T1N, R25E, SEC 22, SENW
421026398     MERCER LAWRENCE V 02 22     BEAVER          T1N, R25E, SEC 22, NWSESW
421026399     MERCER LAWRENCE V 02 22A    BEAVER          T1N, R25E, SEC 22, NWNW
421026402     MESSNER GHEEN UN 01 33      BEAVER          T1N, R25E, SEC 33, SENW
421026403     MESSNER LITTAU UN 01 33     BEAVER          T1N, R25E, SEC 33, NWSW
421026404     MESSNER WAYNE 01 33         BEAVER          T1N, R25E, SEC 33, NWNW
421026405     MEYER 01 22                 BEAVER          T3N, R26E, SEC 22, SENW
421026406     MEYER 02 15                 BEAVER          T3N, R26E, SEC 15, NW
421026408     MILES 01 13                 BEAVER          T4N, R24E, SEC 13, SW
421026411     MILES F 01 15               BEAVER          T4N, R24E, SEC 15, NWSWNE
421026412     MILES F 02 15               BEAVER          T4N, R24E, SEC 15, N2N2SW
421026413     MILES F 03 15               BEAVER          T4N, R24E, SEC 15, N2S2NW
421026414     MILES F 04 15               BEAVER          T4N, R24E, SEC 15, S2SWSE
421026415     MILES G 01 31               BEAVER          T5N, R24E, SEC 31, SWNE
421026416     MILES G 03 31               BEAVER          T5N, R24E, SEC 31, NWSESW
421026417     MILES H 01 36               BEAVER          T5N, R23E, SEC 36, SWNE
421026418     MILES H 02 36               BEAVER          T5N, R23E, SEC 36, NENE
421026419     MILES JO 01 05              BEAVER          T4N, R24E, SEC 5, SWNE
421026420     MILES JO 02 04              BEAVER          T4N, R24E, SEC 4, E2E2NW
421026421     MILES JO 02 05              BEAVER          T4N, R24E, SEC 5, N2S2NW
421026422     MILES JO 03 04              BEAVER          T4N, R24E, SEC 4, W2SW
421026423     MILES N 01 04               BEAVER          T4N, R24E, SEC 4, NWSE
421026424     MILLER 01 04                HARPER          T27N, R24W, SEC 4, SE
421026426     MILLER 01 09                HARPER          T27N, R24W, SEC 9, NW

                                            19
            Case 20-31884 Document 123 Filed in TXSB on 03/31/20 Page 84 of 124




421026428     MILLER 02 06                GARVIN          T4N, R4W, SEC 6, E2NWNW
421026429     MILLER 02 32                BEAVER          T3N, R24E, SEC 32, E2W2NE
421026431     MILLER C 01 06              GARVIN          T4N, R4W, SEC 6, SWNESW
421026432     MILLER C 02 06              GARVIN          T4N, R4W, SEC 6, W2SESW
421026433     MILLER D 01 11              BEAVER          T5N, R23E, SEC 11, NESW
421026434     MILLER D 02 11              BEAVER          T5N, R23E, SEC 11, SWNESE
421026435     MILLER DUBOIS 01 10         BEAVER          T5N, R23E, SEC 10, S2N2NW
421026438     MILLER EE 02 15             BEAVER          T5N, R23E, SEC 15, SW
421026439     MILLER EE 03 15             BEAVER          T5N, R23E, SEC 15, W2NESW
421026441     MILLER RAYNOR A 01 33       BEAVER          T3N, R24E, SEC 33, SESE
421026443     MITCHELL B 01 22            GARVIN          T3N, R4W, SEC 22, NWSENW
421026444     MITCHUSSON A 01 29          GRADY           T5N, R5W, SEC 29, S2SE
421026445     MITCHUSSON A 02 29          GRADY           T5N, R5W, SEC 29, SWNWSE
421026446     MITCHUSSON A 03 29          GRADY           T5N, R5W, SEC 29, SENESE
421026447     MITCHUSSON A 04 29          GRADY           T5N, R5W, SEC 29, SESESE
421026448     MOBERLY GAS UN 01 18        HARPER          T26N, R23W, SEC 18, SENW
421026454     MOELLER 01 35               BEAVER          T5N, R22E, SEC 35, S2N2NW
421026455     MOELLINGER A 01 14          GRADY           T5N, R5W, SEC 14, SESWNE
421026456     MOELLINGER B 01 14          GRADY           T5N, R5W, SEC 14, E2NENE
421026458     MOORE C 01 16               MCCLAIN         T5N, R4W, SEC 16, NESWNW
421026459     MOORE C 02 16               MCCLAIN         T5N, R4W, SEC 16, NWSENW
421026460     MOORE LF 01 30              HARPER          T26N, R25W, SEC 30, SENW
421026461     MOORE LF 02 30              HARPER          T26N, R25W, SEC 30, NESESW
421026462     MOORE LF 04 30              HARPER          T26N, R25W, SEC 30, SWNESW
421026463     MOORE LF 05 30              HARPER          T26N, R25W, SEC 30, NE
421026466     MORRIS 01 25                GRADY           T5N, R6W, SEC 25, SWSWNW
421026468     MOSLEY A 01 19              GARVIN          T3N, R3W, SEC 19, NESWNE
421026469     MOWDY A 01 32               GRADY           T6N, R5W, SEC 32, E2SWSW
421026470     MOYER B 01 08               ELLIS           T23N, R24W, SEC 8, N2SWNW
421026471     MOYER M 01 05               ELLIS           T23N, R24W, SEC 5, NESW
421026472     MOYER M 02 05               ELLIS           T23N, R24W, SEC 5, SESWNE
421026474     MULBERRY 01 11A             BEAVER          T3N, R28E, SEC 11, S2S2NE

                                            20
            Case 20-31884 Document 123 Filed in TXSB on 03/31/20 Page 85 of 124




421026476     MULBERRY 01 34              HARPER          T27N, R26W, SEC 34, SESENW
421026477     MULBERY 01 35               BEAVER          T3N, R28E, SEC 35, S2NWNW
421026478     MULBERY 02 34               BEAVER          T3N, R28E, SEC 34, W2E2SW
421026479     MULBERY 02 35               BEAVER          T3N, R28E, SEC 35, E2SWSW
421026480     MULBERY 03 34               BEAVER          T3N, R28E, SEC 34, SENE
421026481     MULBERY 03 35               BEAVER          T3N, R28E, SEC 35, NWSE
421026582     MULBERY 04 34               BEAVER          T3N, R28E, SEC 34, NW
421026586     MUSICK 01 25                GRADY           T5N, R6W, SEC 25, SWNENW
421026587     NATALEE 01 29               HARPER          T28N, R25W, SEC 29, SENW
421026588     NATALEE 02 29               HARPER          T28N, R25W, SEC 29, NENE
421026589     NATALEE 03 29               HARPER          T28N, R25W, SEC 29, W2E2SW
421026590     NATALEE 04 29               HARPER          T28N, R25W, SEC 29, SENWSE
421026591     NAYLOR 01 04                BEAVER          T1N, R22E, SEC 4, SWSWNW
421026592     NEAL A 01 08                GARVIN          T2N, R2W, SEC 8, E2NENW
421026593     NEAL B 01 08                GARVIN          T2N, R2W, SEC 8, NESWSE
421026594     NELDA 01 02                 GRADY           T5N, R6W, SEC 2, E2E2SW
421026595     NELL MARIANNE 01 01         GARVIN          T1N, R3W, SEC 1, N2NESE
421026596     NELSON A 01 06              GARVIN          T4N, R4W, SEC 6, W2SESE
421026597     NEVA 01 04                  HARPER          T25N, R24W, SEC 4, N2SESE
421026602     NICHOLS 07 10               BEAVER          T4N, R24E, SEC 10, E2SWSW
421026603     NINE 01 05                  BEAVER          T2N, R28E, SEC 5, NESWNE
421026604     NINE 01 15                  BEAVER          T2N, R28E, SEC 15, NESW
421026605     NINE 02 15 CM               BEAVER          T2N, R28E, SEC 15,
421026606     NINE 02 15 M                BEAVER          T2N, R28E, SEC 15,
421026607     NINE 03 15 CM               BEAVER          T2N, R28E, SEC 15,
421026608     NINE 03 15 M                BEAVER          T2N, R28E, SEC 15,
421026609     NINE 04 15 M                BEAVER          T2N, R28E, SEC 15,
421026610     NINE 05 15 M                BEAVER          T2N, R28E, SEC 15,
421026611     NINE 06 15                  BEAVER          T2N, R28E, SEC 15, NWSESE
421026612     NINE 07 15 C                BEAVER          T2N, R28E, SEC 15,
421026614     NOBLE 01 31                 GARVIN          T4N, R3W, SEC 31, SWNENE
421026615     NOMOC A 01 07               GARVIN          T4N, R4W, SEC 7, S2NENE

                                            21
            Case 20-31884 Document 123 Filed in TXSB on 03/31/20 Page 86 of 124




421026616     NOMOC A 02 07               GARVIN          T4N, R4W, SEC 7, S2NWNE
421026617     NORDAN A 01 24              GRADY           T5N, R5W, SEC 24, NENESW
421026618     NORDAN A 02 24              GRADY           T5N, R5W, SEC 24, W2NWSW
421026619     NORDAN B 01 24              GRADY           T5N, R5W, SEC 24, NESWNW
421026620     NORDAN B 02 24              GRADY           T5N, R5W, SEC 24, SESENW
421026623     ODELL 02 09                 HARPER          T25N, R24W, SEC 9, NENWSE
421026624     ODELL 03 09                 HARPER          T25N, R24W, SEC 9, W2NE
421026625     ODELL 04 09                 HARPER          T25N, R24W, SEC 9, NWNW
421026626     OHERN 01 02                 BEAVER          T1N, R27E, SEC 2, SWNE
421026627     OHERN 02 02                 BEAVER          T1N, R27E, SEC 2, NWSESE
421026628     OHERN 03 02                 BEAVER          T1N, R27E, SEC 2, S2N2SW
421026629     OHERN 04 02                 BEAVER          T1N, R27E, SEC 2, N2S2NW
421026631     OLIVER 01 17                ELLIS           T24N, R23W, SEC 17, SW
421026633     OLMSTEAD 02                 GARVIN          T3N, R3W, SEC 35, SWNE
421026634     OLMSTEAD 04                 GARVIN          T3N, R3W, SEC 35, S2NENE
421026635     OLMSTEAD 05                 GARVIN          T3N, R3W, SEC 35, SWNWNE
421026636     OLMSTEAD 06                 GARVIN          T3N, R3W, SEC 35, W2SENE
421026644     OVERTON H UN 01 17          BEAVER          T3N, R26E, SEC 17, NESW
421026645     PAASCH 01 04                BEAVER          T5N, R27E, SEC 4, NWSE
421026646     PARK A 01 25                GARVIN          T4N, R4W, SEC 25, NESW
421026647     PARK A 02 25                GARVIN          T4N, R4W, SEC 25, N2SWSW
421026648     PARK A 03 25                GARVIN          T4N, R4W, SEC 25, NENWSW
421026649     PARK A 04 25                GARVIN          T4N, R4W, SEC 25, N2SESW
421026653     PATTERSON 03 30             GRADY           T5N, R5W, SEC 30, SWSWNE
421026655     PATTERSON D B 01 23         GRADY           T5N, R6W, SEC 23, NESW
421026657     PAUL A 01 34                GARVIN          T3N, R3W, SEC 34, NWSWNW
421026658     PAUL A 02 34                GARVIN          T3N, R3W, SEC 34, SWNWNW
421026659     PAULA 01 14                 BEAVER          T4N, R28E, SEC 14, W2E2NW
421026661     PENNER B 01 35              BEAVER          T5N, R21E, SEC 35, SWNE
421026662     PETERS 01                   MCCLAIN         T7N, R4W, SEC 10, NESW
421026663     PETERS 02A                  MCCLAIN         T7N, R4W, SEC 10, SENWNW
421026664     PHILLIPS 01 23              GRADY           T5N, R6W, SEC 23, E2W2SE

                                            22
            Case 20-31884 Document 123 Filed in TXSB on 03/31/20 Page 87 of 124




421026666     PHOENIX A 02 24             GARVIN          T3N, R3W, SEC 24, NWNE
421026667     PHOENIX B 01 24             GARVIN          T3N, R3W, SEC 24, S2NENE
421026668     PHOENIX B 02 24             GARVIN          T3N, R3W, SEC 24, S2SENE
421026671     PILE 01 10                  HARPER          T25N, R24W, SEC 10, NESWNE
421026672     PILE 02 10                  HARPER          T25N, R24W, SEC 10, W2E2SW
421026673     PILE 03 10                  HARPER          T25N, R24W, SEC 10, SWNESE
421026674     PILE C V 03 36              HARPER          T26N, R24W, SEC 36, SWNE
421026676     PLASTER 01 33               MCCLAIN         T6N, R3W, SEC 33, NWSESE
421026679     PLETT 02 04                 BEAVER          T5N, R21E, SEC 4, SWNENE
421026680     PLETT 03 04                 BEAVER          T5N, R21E, SEC 4, SW
421026681     POLK 01 34                  GRADY           T5N, R5W, SEC 34, SWNESE
421026782     PORTER A 01 35              GARVIN          T3N, R3W, SEC 35, SWSW
421026783     POTTER A 01 27              BEAVER          T3N, R24E, SEC 27, SW
421026784     POTTER A 02 27              BEAVER          T3N, R24E, SEC 27, NWNW
421026788     POWERS B 01 08              GARVIN          T3N, R3W, SEC 8, SWSWNE
421026789     PRESTON 01 21               HARPER          T26N, R25W, SEC 21, S2N2NE
421026790     PRUETT 03 36                GARVIN          T4N, R3W, SEC 36, SWSWNE
421026791     PRYOR STELLA 03 01          HARPER          T25N, R26W, SEC 1, SW
421026792     PRYOR STELLA C 04 01        HARPER          T25N, R26W, SEC 1, E2NWNE
421026793     PRYOR STELLA C UN 01 01     HARPER          T25N, R26W, SEC 1, SENW
421026794     PRYOR STELLA C UN 02 01     HARPER          T25N, R26W, SEC 1, S2N2NW
421026798     RAMBO UN 03 33              HARPER          T26N, R25W, SEC 33, NW
421026799     RAMBO UN 05 33              HARPER          T26N, R25W, SEC 33, SESENW
421026802     RANDEL 01 35                GRADY           T5N, R5W, SEC 35, SWSW
421026804     RAY 02 31                   GARVIN          T4N, R3W, SEC 31, SESWNW
421026805     RAY 03 31                   GARVIN          T4N, R3W, SEC 31, SESWNE
421026807     RECTOR 01 15                HARPER          T27N, R25W, SEC 15, SWNE
421026808     RECTOR 02 15                HARPER          T27N, R25W, SEC 15, N2SW
421026809     RECTOR 03 15                HARPER          T27N, R25W, SEC 15, NW
421026810     RECTOR 04 15                HARPER          T27N, R25W, SEC 15, SESW
421026811     REID A 01 17                GARVIN          T3N, R3W, SEC 17, NENW
421026812     REID A 02 17                GARVIN          T3N, R3W, SEC 17, NESWNW

                                            23
            Case 20-31884 Document 123 Filed in TXSB on 03/31/20 Page 88 of 124




421026813     REID B 01 28                GARVIN          T4N, R4W, SEC 28, N2NWSW
421026814     REID C 01 17                GARVIN          T3N, R3W, SEC 17, SWNESW
421026815     REID C 02 17                GARVIN          T3N, R3W, SEC 17, N2SWSW
421026817     REYNOLDS A 01 30            GARVIN          T4N, R3W, SEC 30, NESWNE
421026818     REYNOLDS A 02 30            GARVIN          T4N, R3W, SEC 30, E2SWNW
421026822     RICHARDSON A 01 23          GARVIN          T3N, R3W, SEC 23, SWSE
421026823     RICHARDSON A 03 23          GARVIN          T3N, R3W, SEC 23, W2NWSE
421026824     RICHARDSON B 01 23          GARVIN          T3N, R3W, SEC 23, S2NESE
421026825     RICHARDSON B 02 23          GARVIN          T3N, R3W, SEC 23, W2SESE
421026826     RIDGEWAY A 01 07            BEAVER          T3N, R26E, SEC 7, NE
421026828     RILEY A 01 18               GARVIN          T4N, R3W, SEC 18, NESWSW
421026829     RILEY A 02 18               GARVIN          T4N, R3W, SEC 18, W2NESW
421026830     RILEY A 03 18               GARVIN          T4N, R3W, SEC 18, NWSW
421026831     RILEY A 04 18               GARVIN          T4N, R3W, SEC 18, SWSWSW
421026832     ROBERT 01 11                BEAVER          T2N, R28E, SEC 11, NW
421026833     ROBERT 02 11                BEAVER          T2N, R28E, SEC 11, W2SE
421026834     ROBERT 03 11                BEAVER          T2N, R28E, SEC 11, W2SE
421026836     ROBERTSON 01 16             BEAVER          T2N, R28E, SEC 16, NENESW
421026839     ROBERTSON 02 16             BEAVER          T2N, R28E, SEC 16, E2NE
421026840     ROBERTSON 02 27             HARPER          T26N, R26W, SEC 27, N2S2NE
421026841     ROBERTSON 03 16             BEAVER          T2N, R28E, SEC 16, NESE
421026843     ROBERTSON 05 16             BEAVER          T2N, R28E, SEC 16, W2NENW
421026844     ROBERTSON A 01 27           HARPER          T26N, R26W, SEC 27, NE
421026845     ROBERTSON A 03 28           HARPER          T26N, R26W, SEC 28, N2NE
421026846     ROBERTSON A 04 28           HARPER          T26N, R26W, SEC 28, SESENE
421026847     ROBERTSON CM 02 35          HARPER          T26N, R26W, SEC 35, SE
421026851     ROGERS 01 11                GARVIN          T4N, R4W, SEC 11, W2SENW
421026853     ROGERS A 01 23              GRADY           T5N, R5W, SEC 23, W2SWSW
421026854     ROLF 01 09                  HARPER          T26N, R24W, SEC 9, SESE
421026855     ROLLER 02 26                GARVIN          T3N, R3W, SEC 26, NENW
421026856     ROLLER 03 26                GARVIN          T3N, R3W, SEC 26, SENW
421026857     ROLLER E 02 36              GARVIN          T4N, R3W, SEC 36, NESWNW

                                            24
            Case 20-31884 Document 123 Filed in TXSB on 03/31/20 Page 89 of 124




421026858     RONNIE 01 06                BEAVER          T3N, R23E, SEC 6, SWSW
421026859     ROSE A 01 06                GARVIN          T2N, R2W, SEC 6, W2NESW
421026860     ROSE B 01 06                GARVIN          T2N, R2W, SEC 6, SWSE
421026861     ROSE C 01 06                GARVIN          T2N, R2W, SEC 6, SWSWSW
421026864     ROSS P 19                   GARVIN          T4N, R4W, SEC 7, SESWSE
421026866     ROY 01 26                   GRADY           T5N, R5W, SEC 26, NWNW
421026867     ROY LEE 01 34               GRADY           T5N, R5W, SEC 34, SESWSE
421026868     ROYER A 01 08               BEAVER          T2N, R25E, SEC 8, SESENW
421026878     RYAN 01 33                  GRADY           T5N, R5W, SEC 33, NWSWSE
421026880     SAGER 01 29                 BEAVER          T2N, R22E, SEC 29, NWSE
421026881     SAGER 02 29                 BEAVER          T2N, R22E, SEC 29, NWSW
421026982     SAMEDAN 01 16               GARVIN          T2N, R2W, SEC 16, NESWSW
421026983     SAMEDAN 02 16               GARVIN          T2N, R2W, SEC 16, NWNESW
421026984     SAMEDAN 03 16               GARVIN          T2N, R2W, SEC 16, SWNW
421026985     SAMSON 01 02                GRADY           T4N, R5W, SEC 2, SWSWNW
421026988     SANFORD D 01 10             GARVIN          T3N, R3W, SEC 10, SESWSW
421026989     SANFORD D 02 10             GARVIN          T3N, R3W, SEC 10, S2NWSW
421026990     SANGER A 01 12              BEAVER          T1N, R25E, SEC 12, NWSE
421026997     SCHONLAU 01 32              HARPER          T27N, R24W, SEC 32, NWSE
421026998     SCHONLAU 02 32              HARPER          T27N, R24W, SEC 32, NWSW
421026999     SCHONLAU 03 32              HARPER          T27N, R24W, SEC 32, SESE
421027000     SCHONLAU 04 32              HARPER          T27N, R24W, SEC 32, W2W2NW
421027002     SCHUSTER 02 23              BEAVER          T2N, R28E, SEC 23, E2NW
421027004     SCHWARTZ A 02 30            GRADY           T5N, R5W, SEC 30, SE
421027006     SCOTT 01 30                 ELLIS           T24N, R23W, SEC 30, W2NW
421027011     SEIDEL A 01 23              GARVIN          T4N, R4W, SEC 23, SENWNW
421027012     SEIDEL A 02 23              GARVIN          T4N, R4W, SEC 23, SWSENW
421027013     SELZER A 01 25              GRADY           T5N, R5W, SEC 25, SWNESE
421027014     SELZER A 02 25              GRADY           T5N, R5W, SEC 25, SE
421027015     SHADDEN 01 24 CSM           BEAVER          T3N, R24E, SEC 24,
421027017     SHADDEN 03 35               BEAVER          T3N, R24E, SEC 35, W2E2NE
421027018     SHADDEN A 01 27             BEAVER          T3N, R24E, SEC 27, SE

                                            25
            Case 20-31884 Document 123 Filed in TXSB on 03/31/20 Page 90 of 124




421027019     SHADDEN B 01 25             BEAVER          T3N, R24E, SEC 25, SWNE
421027020     SHADDEN B 02 25             BEAVER          T3N, R24E, SEC 25, S2N2SW
421027021     SHADDEN B 03 25             BEAVER          T3N, R24E, SEC 25, E2NWNW
421027022     SHADDEN C 01 30             BEAVER          T3N, R25E, SEC 30, NWNWSE
421027023     SHADDEN D 01 31             BEAVER          T3N, R25E, SEC 31, SENW
421027024     SHADDEN E 01 35             BEAVER          T3N, R24E, SEC 35, NWNWSE
421027025     SHADDEN E 02 35             BEAVER          T3N, R24E, SEC 35, SW
421027027     SHARP 02 03                 BEAVER          T3N, R24E, SEC 31, NE
421027028     SHARP 02 15                 BEAVER          T5N, R22E, SEC 15, N2SESE
421027029     SHARP 03 15                 BEAVER          T5N, R22E, SEC 15, W2E2SW
421027030     SHARP A 01 15               BEAVER          T5N, R22E, SEC 15, SESENW
421027031     SHARP SID 01 13             BEAVER          T6N, R21E, SEC 13, NWNE
421027036     SHELINBARGER 01 24          HARPER          T26N, R26W, SEC 24, SWNE
421027037     SHELINBARGER 02 24          HARPER          T26N, R26W, SEC 24, SW
421027038     SHELINBARGER 04 24          HARPER          T26N, R26W, SEC 24, NW
421027044     SHIRLEY A 01 19             GARVIN          T2N, R2W, SEC 19, S2NENE
421027048     SHUMAN 01 21A               HARPER          T26N, R25W, SEC 21, SENW
421027050     SHUMAN 02 18                HARPER          T25N, R25W, SEC 18, NE
421027051     SHUMAN WM 01 17             HARPER          T25N, R25W, SEC 17, N2SW
421027052     SIEBERT B 01 01             GRADY           T5N, R5W, SEC 1, S2NWSW
421027053     SIMMONS B 01 21             GARVIN          T3N, R3W, SEC 21, N2SWSE
421027054     SIMMS A 01 02               GRADY           T4N, R5W, SEC 2, W2SWSE
421027056     SIMMS B 01 02               GRADY           T4N, R5W, SEC 2, NWNESW
421027057     SIMPSON 01 29               GARVIN          T4N, R3W, SEC 29, N2SWSW
421027059     SITTON 02 33                BEAVER          T3N, R28E, SEC 33, E2W2NW
421027060     SITTON 03 33                BEAVER          T3N, R28E, SEC 33, W2E2SW
421027061     SITTON 04 33                BEAVER          T3N, R28E, SEC 33, S2N2SE
421027062     SLAVENS 01 01               GRADY           T4N, R5W, SEC 1, SWSESE
421027064     SMITH B 01 29               GARVIN          T4N, R3W, SEC 29, E2SWNW
421027066     SMYLIE 01 16                BEAVER          T4N, R24E, SEC 16, E2SE
421027067     SMYLIE 02 16                BEAVER          T4N, R24E, SEC 16, NESENW
421027068     SNELL 02 16                 BEAVER          T3N, R26E, SEC 16, W2NE

                                            26
            Case 20-31884 Document 123 Filed in TXSB on 03/31/20 Page 91 of 124




421027069     SNELL UN 01 16              BEAVER          T3N, R26E, SEC 16, NESW
421027070     SNELL UN 03 16              BEAVER          T3N, R26E, SEC 16, S2SWNW
421027071     SNYDER A 01 29              GRADY           T5N, R5W, SEC 29, W2E2NE
421027076     SPANGLER A 01 04            BEAVER          T2N, R25E, SEC 4, SESENW
421027077     SPARKS 01 26                GRADY           T5N, R5W, SEC 26, S2SWNE
421027079     SPARKS 02 26                GRADY           T5N, R5W, SEC 26, NESENE
421027081     SPARKS A 01 33              GRADY           T5N, R5W, SEC 33, SWNESE
421027183     STANLEY 01 09               BEAVER          T4N, R28E, SEC 9, NWSE
421027184     STANLEY A 01 28             BEAVER          T6N, R20E, SEC 28, SESW
421027186     STAPP 01 16                 BEAVER          T4N, R24E, SEC 16, W2NESW
421027187     STAPP 02 16                 BEAVER          T4N, R24E, SEC 16, NESWSW
421027192     STATE 01 23                 HARPER          T27N, R24W, SEC 23, NWNWSE
421027194     STATE OF OKLA 01 22         HARPER          T27N, R26W, SEC 22, S2N2SE
421027195     STATE OF OKLA F 01 11       GARVIN          T2N, R3W, SEC 11, SESE
421027197     STATE OF OKLA Q 01 22       HARPER          T26N, R25W, SEC 22, SWNE
421027200     STEPHENS A 01 14            GARVIN          T3N, R3W, SEC 14, SWNW
421027201     STEPHENS A 02 14            GARVIN          T3N, R3W, SEC 14, SWSWNW
421027202     STEPHENS A 03 14            GARVIN          T3N, R3W, SEC 14, NWNWNW
421027203     STEPHENS B 01 14            GARVIN          T3N, R3W, SEC 14, S2SWSW
421027204     STEPHENS B 02 14            GARVIN          T3N, R3W, SEC 14, W2NWSW
421027206     STEPHENS C 02 14            GARVIN          T3N, R3W, SEC 14, NESESW
421027207     STEPHENS D 01 14            GARVIN          T3N, R3W, SEC 14, N2SWSE
421027208     STEPHENS D 02 14            GARVIN          T3N, R3W, SEC 14, NENWSE
421027209     STEPHENS E 01 14            GARVIN          T3N, R3W, SEC 14, SENESE
421027210     STEPHENS E 02 14            GARVIN          T3N, R3W, SEC 14, SWSESE
421027211     STEPHENS F 01 14            GARVIN          T3N, R3W, SEC 14, SWSWSW
421027212     STEPHENSON 01 27            BEAVER          T6N, R21E, SEC 27, SWSE
421027213     STERR 01 25                 GRADY           T5N, R5W, SEC 25, NWSWSE
421027215     STEWART 01 26               GRADY           T5N, R6W, SEC 26, NESWNW
421027216     STINSON 01 02               HARPER          T27N, R25W, SEC 2, SWNE
421027218     STINSON FA 05 36            HARPER          T26N, R26W, SEC 36, W2SE
421027219     STINSON FA UN 01 36         HARPER          T26N, R26W, SEC 36, NWSE

                                            27
            Case 20-31884 Document 123 Filed in TXSB on 03/31/20 Page 92 of 124




421027221     STINSON FA UN 04 36         HARPER          T26N, R26W, SEC 36, SW
421027225     STORY B 01 11               GRADY           T5N, R5W, SEC 11, SENW
421027226     STREET E RENFREW UN 01 18   HARPER          T27N, R24W, SEC 18,
421027227     STRINGER A 01 34            GARVIN          T3N, R3W, SEC 34, NENENW
421027228     SUITOR A 01 05              GRADY           T5N, R5W, SEC 5, SWNENE
421027233     SWMOCU 04 04                GARVIN          T4N, R3W, SEC 36, SWNWNE
421027234     SWMOCU 02 04                GARVIN          T4N, R3W, SEC 25,
421027235     SWMOCU 03                   GARVIN          T4N, R3W, SEC 25, SESESW
421027236     SWMOCU 05                   GARVIN          T4N, R3W, SEC 36, NENENW
421027238     SWMOCU 04                   GARVIN          T4N, R3W, SEC 36, NWNWNE
421027239     SWMOCU 06                   GARVIN          T4N, R3W, SEC 36, NENWNW
421027240     SWMOCU 09 01                GARVIN          T4N, R3W, SEC 36, NENWSW
421027243     TAFT 01 10                  BEAVER          T2N, R28E, SEC 10,
421027244     TAFT 01 10                  BEAVER          T2N, R28E, SEC 10,
421027245     TAFT 02 01                  BEAVER          T2N, R28E, SEC 3,
421027246     TAFT 02 10                  BEAVER          T2N, R28E, SEC 10,
421027247     TAFT 02 10                  BEAVER          T2N, R28E, SEC 10,
421027248     TAFT 03 03                  BEAVER          T2N, R28E, SEC 3, NESENE
421027249     TAFT 03 10                  BEAVER          T2N, R28E, SEC 10, SESENW
421027250     TAFT 04 10                  BEAVER          T2N, R28E, SEC 10, NWNESE
421027251     TAFT 07 53                  BEAVER          T2N, R28E, SEC 14, NWNW
421027252     TAFT LENZ 01 22             HARPER          T26N, R26W, SEC 22, SENW
421027262     TAYLOR Q 02 18              GARVIN          T4N, R4W, SEC 18, SWSENE
421027263     TAYLOR Q 19 18              GARVIN          T4N, R4W, SEC 18, SWNWNE
421027266     TERRY A 01 25               GARVIN          T3N, R3W, SEC 25, NESWNW
421027267     TERRY A 02 25               GARVIN          T3N, R3W, SEC 25, NWNW
421027268     TERRY B 01 25               GARVIN          T3N, R3W, SEC 25, E2NENW
421027269     TERRY B 02 25               GARVIN          T3N, R3W, SEC 25, SWSENW
421027270     TERRY C 01 20               GARVIN          T2N, R2W, SEC 20, NESWNW
421027271     TERRY D 01 09               GARVIN          T2N, R2W, SEC 9, NESWNW
421027272     TERRY E 01 09               GARVIN          T2N, R2W, SEC 9, NENW
421027273     TEXACO 01 34                GRADY           T5N, R5W, SEC 34, SWNENW

                                            28
            Case 20-31884 Document 123 Filed in TXSB on 03/31/20 Page 93 of 124




421027275     THOMAS 01 29                HARPER          T29N, R25W, SEC 29, SWSW
421027276     THOMAS 02 29                HARPER          T29N, R25W, SEC 29, SWSE
421027277     THOMAS A 01 08              HARPER          T28N, R25W, SEC 8, N2SWSW
421027278     THOMPSON C 01 25            GARVIN          T3N, R3W, SEC 25, SWNESW
421027279     THOMPSON C 02 25            GARVIN          T3N, R3W, SEC 25, NESESW
421027280     THOMPSON D 01 25            GARVIN          T3N, R3W, SEC 25, NWSWSE
421027281     THOMPSON D 02 25            GARVIN          T3N, R3W, SEC 25, NENWSE
421027282     THOMPSON E 01 14            GRADY           T5N, R5W, SEC 14, NW
421027283     THRASHER 01 32              HARPER          T28N, R24W, SEC 32, NESW
421027384     THURSTON A 01 02            GRADY           T5N, R6W, SEC 2, W2SENW
421027385     THURSTON A 02 02            GRADY           T5N, R6W, SEC 2, NWSW
421027387     TILGHMAN A 01 10            GRADY           T5N, R5W, SEC 10, NESENE
421027389     TIPPIT A 01 06              GARVIN          T2N, R2W, SEC 6, W2NESE
421027390     TIPPITT 03 01               GARVIN          T2N, R3W, SEC 1, NESE
421027392     TOMLINSON A 02 26           GARVIN          T3N, R3W, SEC 26, SWSWSW
421027393     TOMLINSON A 03 26           GARVIN          T3N, R3W, SEC 26, S2SESW
421027394     TOMLINSON A 04 26           GARVIN          T3N, R3W, SEC 26, NWNWSW
421027395     TOMLINSON B 01 08           GARVIN          T2N, R2W, SEC 8, SWNE
421027396     TOMLINSON B 02 08           GARVIN          T2N, R2W, SEC 8, NWNWNW
421027397     TOMLINSON C 01 08           GARVIN          T2N, R2W, SEC 8, SWSW
421027398     TOMLINSON D 01 08           GARVIN          T2N, R2W, SEC 8, NESW
421027399     TOPE A 01 10                HARPER          T25N, R24W, SEC 10,
421027400     TOWNSEND C 01 23            GARVIN          T3N, R3W, SEC 23, SWNENW
421027401     TOWNSEND C 02 23            GARVIN          T3N, R3W, SEC 23, SESENW
421027403     TRAVIS 01 15                HARPER          T27N, R26W, SEC 15, NW
421027405     TRETBAR 02 15               BEAVER          T5N, R21E, SEC 15, E2W2SE
421027406     TROINI A 01 10              GRADY           T5N, R5W, SEC 10, SENW
421027407     TRUMAN 01 27                GRADY           T5N, R5W, SEC 27, SESWSW
421027408     TRUMAN 02 27                GRADY           T5N, R5W, SEC 27, W2NESW
421027409     TRUMAN 03 27                GRADY           T5N, R5W, SEC 27, NESESW
421027415     TYE 01 26                   GRADY           T5N, R6W, SEC 26, NESWSE
421027416     TYE 02 26                   GRADY           T5N, R6W, SEC 26, W2E2SW

                                            29
            Case 20-31884 Document 123 Filed in TXSB on 03/31/20 Page 94 of 124




421027420     VANSCOYOC A 01 13           HARPER          T26N, R26W, SEC 13, NWNW
421027422     VAUGHN 01 28                GRADY           T5N, R6W, SEC 28, E2NE
421027423     VERA 01 21                  HARPER          T26N, R25W, SEC 21, SW
421027424     VERNOR 01 32                BEAVER          T3N, R28E, SEC 32, W2E2NW
421027428     VON WEDEL A 01 15           MCCLAIN         T5N, R4W, SEC 15, SWNESW
421027433     WALKER A 01 33              GARVIN          T3N, R3W, SEC 33, N2SWSE
421027434     WALKER B 01 33              GARVIN          T3N, R3W, SEC 33, NWNESE
421027435     WALL B 01 34                GARVIN          T3N, R3W, SEC 34, NWSWSE
421027436     WALL C 01 34                GARVIN          T3N, R3W, SEC 34, NENESW
421027438     WALLACE 01 15               BEAVER          T6N, R21E, SEC 15, SWNW
421027439     WALLACE C 01 26             GRADY           T5N, R5W, SEC 26, W2SESE
421027442     WALLENBERG 01 31            MCCLAIN         T5N, R3W, SEC 31, S2SWNE
421027443     WALTON 01 31                BEAVER          T1N, R25E, SEC 31, SENW
421027444     WALTON 04 31                BEAVER          T1N, R25E, SEC 31, NWSENE
421027445     WANGENSTEEN A 01 20         GARVIN          T3N, R3W, SEC 20, SWNENE
421027446     WATSON A 01 28              GARVIN          T4N, R3W, SEC 28, NESWNE
421027447     WATSON A 02 28              GARVIN          T4N, R3W, SEC 28, S2NENE
421027448     WATSON A 03 28              GARVIN          T4N, R3W, SEC 28, N2NWNE
421027450     WAUGH 01 32                 HARPER          T28N, R24W, SEC 32, SWNESW
421027453     WELCH WALTER J 01 14        GRADY           T5N, R5W, SEC 14, SENW
421027457     WHISENANT 01 21             BEAVER          T5N, R21E, SEC 21, NE
421027459     WHISENANT B 01 15           BEAVER          T5N, R21E, SEC 15, SW
421027460     WHISENANT C 02 16           BEAVER          T5N, R21E, SEC 16, E2E2NW
421027461     WHISENANT C 03 16           BEAVER          T5N, R21E, SEC 16, NESWSW
421027462     WHISENHUNT 03 27            BEAVER          T4N, R28E, SEC 27, SENESW
421027463     WHISENHUNT 04 26            BEAVER          T4N, R28E, SEC 26, NESW
421027464     WHISENHUNT 04 27            BEAVER          T4N, R28E, SEC 27, NESWNE
421027477     WHITE MANON 01 29           BEAVER          T1N, R25E, SEC 29, SESW
421027479     WILKINS A 01 04             GRADY           T5N, R5W, SEC 4, S2SWSE
421027480     WILKINS B 01 04             GRADY           T5N, R5W, SEC 4, NESWNE
421027481     WILLIAMSON A 01 16          GARVIN          T4N, R4W, SEC 16, SWNENE
421027482     WILLIAMSON A 02 16          GARVIN          T4N, R4W, SEC 16, N2SWNE

                                            30
            Case 20-31884 Document 123 Filed in TXSB on 03/31/20 Page 95 of 124




421027483     WILLIAMSON A 03 16          GARVIN          T4N, R4W, SEC 16, SENE
421027513     WILLIAMSON A 04 16          GARVIN          T4N, R4W, SEC 16, N2NWNE
421027514     ZOLLINGER 02 05             HARPER          T26N, R24W, SEC 5,
421027515     WILLIAMSON B 02 16          GARVIN          T4N, R4W, SEC 16, SWNW
421027516     WILLIAMSON B 03 16          GARVIN          T4N, R4W, SEC 16, N2SENW
421027517     WILLIAMSON B 04 16          GARVIN          T4N, R4W, SEC 16, S2NWNW
421027518     WILLIS HARPER 01 33         BEAVER          T1N, R25E, SEC 33, NWNE
421027527     WOOD M 01 09                BEAVER          T1N, R22E, SEC 9, SENENW
421027528     WOOD M 02 09                BEAVER          T1N, R22E, SEC 9, SESENW
421027529     WOODBURY 01 02              BEAVER          T2N, R24E, SEC 2, SWNE
421027531     WOODBURY B 01 36            BEAVER          T3N, R24E, SEC 36, SWSWNE
421027533     WORDEN A 01 23              GRADY           T5N, R5W, SEC 23, S2NENE
421027535     WORK A 02 32                GARVIN          T4N, R3W, SEC 32, N2SWNE
421027536     WORK A 03 32                GARVIN          T4N, R3W, SEC 32, W2SENE
421027540     ZIELKE 01 28                BEAVER          T6N, R21E, SEC 28, NWNE
421027541     WILLIAMSON B 01 16          GARVIN          T4N, R4W, SEC 16, S2NENW
421031876     DOWCOURT 01 30              GRADY           T5N, R5W, SEC 30, NWSENE
421033655     TAFT 04 10                  BEAVER          T2N, R28E, SEC 10, NWNESE
421033687     HARRIS ROY 02 36            GRADY           T5N, R6W, SEC 36, NENE
421034432     ROY LEE 01 34               GRADY           T5N, R5W, SEC 34, SESWSE
421035028     SCHONLAU 02 32              HARPER          T27N, R24W, SEC 32, NWSW
421035062     CRIGLER 01 23               HARPER          T27N, R25W, SEC 23, NESW
421035071     NELLIE 01 30                GRADY           T5N, R5W, SEC 30, SENWNE
421049664     CARVER 01 31                HARPER          T27N, R24W, SEC 31, NESW
421057614     BRADLEY TOWNSITE A 03 27    GRADY           T5N, R5W, SEC 27, NESWSE
421057693     STREET E RENFREW UN 01 18   HARPER          T27N, R24W, SEC 18,
421066562     BRISENDINE 02 31            HARPER          T27N, R24W, SEC 31, SENE
421066588     CRIGLER 02 23               HARPER          T27N, R25W, SEC 23, NW
421067541     BRADLEY TOWNSITE A 03 27    GRADY           T5N, R5W, SEC 27, NESWSE
421067986     OLMSTEAD 06                 GARVIN          T3N, R3W, SEC 35, W2SENE
421067994     MCCASKILL C 01 24           GARVIN          T3N, R3W, SEC 24, SWSWSE
421068573     ROSE A 01 06                GARVIN          T2N, R2W, SEC 6, W2NESW

                                            31
            Case 20-31884 Document 123 Filed in TXSB on 03/31/20 Page 96 of 124




421068667     ANNIE COLE 02 36            GARVIN          T3N, R3W, SEC 36, SWNENE
421068676     FICKEL D 03 02              BEAVER          T3N, R24E, SEC 2, SENWNE
421068712     ANNIE COLE 04 36            GARVIN          T3N, R3W, SEC 36, NWSESE
421068751     TOMLINSON D 01 08           GARVIN          T2N, R2W, SEC 8, NESW
421068753     LINDSEY B 01 11             GARVIN          T2N, R2W, SEC 11, NESW
421068754     TERRY E 01 09               GARVIN          T2N, R2W, SEC 9, NENW
421068757     SCHONLAU 07 32H             HARPER          T26N, R24W, SEC 5, NWNENE
421068758     HAMMER JACK 01 31           GARVIN          T3N, R2W, SEC 31, SWSWNW
421069026     BRYANT CARLISLE 02 27       BEAVER          T3N, R28E, SEC 27, W2NESW
421069183     BRADSHAW A 04 26            GARVIN          T3N, R3W, SEC 26, SWNWNE
421071513     JERRY 01 24                 GRADY           T5N, R6W, SEC 24, SESE
421071954     BRIDWELL B 01 23            GARVIN          T4N, R4W, SEC 23, S2NWSE
421071987     SAMEDAN 02 16               GARVIN          T2N, R2W, SEC 16, NWNESW
421072200     ROLLER 03 26                GARVIN          T3N, R3W, SEC 26, SENW
421072229     SAMEDAN 03 16               GARVIN          T2N, R2W, SEC 16, SWNW
421072351     TOMLINSON B 01 08           GARVIN          T2N, R2W, SEC 8, SWNE
421072980     HOLDER A 03 31              GRADY           T5N, R5W, SEC 31, NESWSW
421072991     RICHARDSON A 01 23          GARVIN          T3N, R3W, SEC 23, SWSE
421076209     CALINE 01 30                GRADY           T5N, R5W, SEC 30, SESW
421076322     LAYTON STATE 02 36          GARVIN          T3N, R3W, SEC 36, E2NWSE
421076773     KATE 02 01                  GRADY           T4N, R6W, SEC 1, SWNW
421076776     M R BROWN 01 02             GRADY           T4N, R6W, SEC 2, NWNE
421076790     SU 01 30                    GRADY           T5N, R5W, SEC 30, SENESE
421086780     RICHARD 01 25               GRADY           T5N, R6W, SEC 25, NWSESE
421134027     TYE 01 25                   GRADY           T5N, R6W, SEC 25, SESE
421134237     HARRIS 05 36                GRADY           T5N, R6W, SEC 36, SENWNE
421134239     RICHARD 02 25               GRADY           T5N, R6W, SEC 25, NENWSE
421134517     CALINE 02 30                GRADY           T5N, R5W, SEC 30, SESW
421140091     FICKEL D 06 02              BEAVER          T3N, R24E, SEC 2, NWSENW
421140330     MCKENNA TRUST 01 31         GRADY           T5N, R5W, SEC 31, SWNENE
421140602     M R BROWN 01 02             GRADY           T4N, R6W, SEC 2, NWNE
511005133     ECBU TRACT 1                MCCLAIN         SW/4 NW/4 of Section 21-T6N-R3W

                                            32
            Case 20-31884 Document 123 Filed in TXSB on 03/31/20 Page 97 of 124



511005134     ECBU TRACT 2                MCCLAIN         SE/4 NW/4 of Section 21-T6N-R3W
511005135     ECBU TRACT 3                MCCLAIN         SW/4 NE/4 of Section 21-T6N-R3W
511005136     ECBU TRACT 4                MCCLAIN         W/2 SW/4 of Section 21-T6N-R3W
511005137     ECBU TRACT 5                MCCLAIN         NE/4 SW/4 of Section 21-T6N-R3W
511005138     ECBU TRACT 6                MCCLAIN         SE/4 SW/4 of Section 21-T6N-R3W
511005139     ECBU TRACT 7                MCCLAIN         NW/4 SE/4 of Section 21-T6N-R3W
511005140     ECBU TRACT 8                MCCLAIN         SW/4 SE/4 of Section 21-T6N-R3W
511005141     ECBU TRACT 9                MCCLAIN         N/2 NW/4 of Section 28-T6N-R3W
511005142     ECBU TRACT 10               MCCLAIN         SW/4 NW/4 of Section 28-T6N-R3W
511005143     ECBU TRACT 11               MCCLAIN         SE/4 NW/4 of Section 28-T6N-R3W
511005144     ECBU TRACT 12               MCCLAIN         NW/4 NE/4 of Section 28-T6N-R3W
511005145     ECBU TRACT 13               MCCLAIN         SW/4 NE/4 of Section 28-T6N-R3W
511005146     ECBU TRACT 14               MCCLAIN         NW/4 SW/4 of Section 28-T6N-R3W
511005147     ECBU TRACT 15               MCCLAIN         NE/4 SW/4 of Section 28-T6N-R3W
511005148     ECBU TRACT 16               MCCLAIN         SW/4 SW/4 of Section 28-T6N-R3W
511005149     ECBU TRACT 17               MCCLAIN         SE/4 SW/4 of Section 28-T6N-R3W
                                                          W/2 SE/4 of
511005150     ECBU TRACT 18               MCCLAIN         Section 28-T6N-R3W
511005151     ECBU TRACT 19               MCCLAIN         NW/4 NW/4 of Section 33-T6N-R3W
511005152     ECBU TRACT 20               MCCLAIN         NE/4 NW/4 of Section 33-T6N-R3W
511005153     ECBU TRACT 21               MCCLAIN         SW/4 NW/4 of Section 33-T6N-R3W
511005154     ECBU TRACT 22               MCCLAIN         SE/4 NW/4 of Section 33-T6N-R3W
511005155     ECBU TRACT 23               MCCLAIN         NW/4 NE/4 of Section 33-T6N-R3W
511005156     ECBU TRACT 24               MCCLAIN         SW/4 NE/4 of Section 33-T6N-R3W
511005157     ECBU TRACT 25               MCCLAIN         NW/4 SW/4 of Section 33-T6N-R3W
511005158     ECBU TRACT 26               MCCLAIN         NE/4 NE/4 of Section 29-T6N-R3W
511005159     ECBU TRACT 27               MCCLAIN         SE/4 NE/4 of Section 29-T6N-R3W
511005243     MFU TR 01                   PONTOTOC        N/2 S/2 SW/4 of Section 20-2N-7E
511005244     MFU TR 02                   PONTOTOC        S/2 S/2 SW/4 of Section 20-2N-7E
511005246     MFU TR 04                   PONTOTOC        S/2 SE/4 of Section 20-2N-7E
511005253     MFU TR 10                   PONTOTOC        E/2 SW/4 AND SW/4 SE/4 of Section 29-2N-7E
511005254     MFU TR 11                   PONTOTOC        N/2 SE/4 of Section 29-2N-7E
511005255     MFU TR 12                   PONTOTOC        SE/4 SE/4 of Section 29-2N-7E
511005256     MFU TR 13                   PONTOTOC        NW/4 NW/4 of Section 32-2N-7E
                                                          NW/4 SW/4 NW/4 AND N/2 NE/4 NW/4 AND SW/4
511005257     MFU TR 14                   PONTOTOC        NE/4 NW/4 of Section 32-2N-7E
511005258     MFU TR 15                   PONTOTOC        N/2 NW/4 NE/4 of Section 32-2N-7E

                                            33
            Case 20-31884 Document 123 Filed in TXSB on 03/31/20 Page 98 of 124



511005259     MFU TR 16                   PONTOTOC        N/2 NE/4 NE/4 of Section 32-2N-7E
511005245     MFU TR 3                    PONTOTOC        S/2 N/2 SE/4 of Section 20-2N-7E
511005247     MFU TR 5                    PONTOTOC        NW/4 of Section 29-2N-7E
511005248     MFU TR 6                    PONTOTOC        W/2 NE/4 of Section 29-2N-7E
511005249     MFU TR 7                    PONTOTOC        E/2 NE/4 of Section 29-2N-7E
                                                          NW/4 NW/4 AND NW/4 SW/4 NW/4 of Section 28-2N-
511005250     MFU TR 8                    PONTOTOC        7E
511005251     MFU TR 8A                   PONTOTOC        SW/4 SW/4 NW/4 of Section 28-2N-7E
511005252     MFU TR 9                    PONTOTOC        W/2 SW/4 of Section 29-2N-7E
                                                          SW/4 NW/4 NW/4 S/2 NW/4 and NW/4 S/4 of Section
511005289     NEDU TR 1                   MURRAY          14- T1N-R2E
                                                          E/2 E/2 SE/4 and NW/4 NE/4 SE/4 of Section 14-T1N-
511005290     NEDU TR 2                   MURRAY          R2E
511005291     NEDU TR 3                   MURRAY          SW/4 NE/4 SE/4 of Section 15-T1N-R2E
                                                          E/2 SE/4 SW/4 SW/4 SE/4 and E/2 NW/4 SE/4 of
511005292     NEDU TR 4                   MURRAY          Section 15-T1N-R2E
511005293     NEDU TR 5                   MURRAY          W/2 NW/4 SE/4 of Section 15-T1N-R2E
511005294     NEDU TR 6                   MURRAY          E/2 NE/4 SW/4 of Section 15-T1N-R2E
511005295     NEDU TR 7                   MURRAY          W/2 SE/4 SW/4 of Section 15-T1N-R2E
511005296     NEDU TR 8                   MURRAY          W/2 SE/4 SE/4 of Section 15-T1N-R2E
511005297     NEDU TR 9                   MURRAY          NE/4 NW/4 of Section 22-T1N-R2E
                                                          NW/4 NE/4 of Section 22 & W/2 NE/4 NE/4 of Section
511005298     NEDU TR 10                  MURRAY          21-T1N-R2E
511005299     NEDU TR 11                  MURRAY          NW/4 SW/4 NE/4 of Section 22-T1N-R2E
511005300     NEDU TR 12                  MURRAY          SE/4 NW/4 of Section 22-T1N-R2E
511005301     NEDU TR 13                  MURRAY          E/2 SE/4 NE/4 of Section 15-T1N-R2E
511005302     NEDU TR 14                  MURRAY          W/2 SE/4 NE/4 of Section 15-T1N-R2E
511005303     NEDU TR 15                  MURRAY          SW/4 NE/4 of Section 15-T1N-R2E
511005304     NEDU TR 16                  MURRAY          SW/4 SW/4 and NE/4 SW/4 of Section 14-T1N-R2E
511005305     NEDU TR 17                  MURRAY          E/2 NE/4 NE/4 of Section 22-T1N-R2E
511005307     NEVU TR 1                   CADDO           SE/4 of Section 26-T9N-R9W
511005308     NEVU TR 2                   CADDO           SW/4 of Section 25-T9N-R9W
511005309     NEVU TR 3                   CADDO           NE/4 of Section 36-T9N-R9W
511005310     NEVU TR 4                   CADDO           NW/4 of Section 36-T9N-R9W
511005311     NEVU TR 5                   CADDO           NE/4 of Section 36-T9N-R9W
511005312     NEVU TR 6                   CADDO           SE/4 of Section 35-T9N-R9W
511005313     NEVU TR 7                   CADDO           SW/4 of Section 36-T9N-R9W

                                            34
            Case 20-31884 Document 123 Filed in TXSB on 03/31/20 Page 99 of 124



511005314     NEVU TR 8                   CADDO           SE/4 of Section 36-T9N-R9W
511005315     NEVU TR 9                   GRADY           Lots 3 & 4 and E/2 SW/4 of Section 31-T9N-R8W
511005316     NEVU TR 10                  GRADY           SE/4 of Section 31-T9N-R8W
511005317     NEVU TR 11                  GRADY           SW/4 of Section 32-T9N-R8W
511005319     NEVU TR 13                  GRADY           SW/4 of Section 33-T9N-R8W
511005321     NEVU TR 15                  GRADY           Lots 3 & 4 and S/2 NW/4 of Section 4-T8N-R8W
511005322     NEVU TR 16                  GRADY           Lots 1 & 2 and S/2 NE/4 of Section 5-T8N-R8W
511005323     NEVU TR 17                  GRADY           Lots 3 & 4 and S/2 NW/4 of Section 5-T8N-R8W
511005324     NEVU TR 19                  GRADY           Lots 3, 4 & 5 and SE/4 NW/4 of Section 6-T8N-R8W
511005325     NEVU TR 20                  CADDO           Lots 1 & 2 and S/2 NE/4 of Section 1-T8N-R9W
511005326     NEVU TR 21                  CADDO           Lots 3 & 4 and S/2 NW/4 of Section 1-T8N-R9W
511005327     NEVU TR 22                  CADDO           Lots 1 & 2 and S/2 NE/4 of Section 2-T8N-R9W
511005328     NEVU TR 23                  CADDO           SE/4 of Section 2-T8N-R9W
511005331     NEVU TR 26                  GRADY           Lots 6 & 7 and E/2 SW/4 of Section 6-T8N-R8W
511005332     NEVU TR 27                  GRADY           SE/4 of Section 6-T8N-R8W
511005333     NEVU TR 28                  GRADY           SW/4 of Section 5-T8N-R8W
511005334     NEVU TR 29                  GRADY           SE/4 of Section 5-T8N-R8W
511005335     NEVU TR 30                  GRADY           SW/4 of Section 4-T8N-R8W
511005336     NEVU TR 31                  GRADY           NE/4 of Section 9-T8N-R8W
511005337     NEVU TR 32                  GRADY           NW/4 of Section 9-T8N-R8W
511005338     NEVU TR 33                  GRADY           NE/4 of Section 8-T8N-R8W
511005341     NEVU TR 36                  GRADY           Lots 1 & 2 and E/2 NW/4 of Section 7-T8N-R8W
511005342     NEVU TR 37                  CADDO           NE/4 of Section 12-T8N-R9W
511005343     NEVU TR 38                  CADDO           NW/4 of Section 12-T8N-R9W
511005344     NEVU TR 39                  CADDO           NE/4 of Section 11-T8N-R9W
511005345     NEVU TR 40                  CADDO           SE/4 of Section 11-T8N-R9W
511005346     NEVU TR 41                  CADDO           SW/ of Section 12-T8N-R9W
511005347     NEVU TR 42                  CADDO           SE/4 of Section 12-T8N-R9W
511005348     NEVU TR 43                  GRADY           Lots 3 & 4 and E/2 SW/4 of Section 7-T8N-R8W
511005349     NEVU TR 44                  GRADY           SE/4 of Section 7-T8N-R8W
511005350     NEVU TR 47                  GRADY           SW/4 of Section 9-T8N-R8W
511005351     NEVU TR 48                  GRADY           SE/4 of Section 9-T8N-R8W
511005352     NEVU TR 49                  GRADY           NE/4 of Section 16-T8N-R8W
511005354     NEVU TR 51                  GRADY           NE/4 of Section 17-T8N-R8W
511005357     NEVU TR 55                  GRADY           SW/4 of Section 16-T8N-R8W
511005358     NEVU TR 57                  GRADY           SW/4 of Section 15-T8N-R8W
511005359     NEVU TR 58                  GRADY           SE/4 of Section 15-T8N-R8W

                                            35
            Case 20-31884 Document 123 Filed in TXSB on 03/31/20 Page 100 of 124



511005360      NEVU TR 59                  GRADY          SW/4 of Section 14-T8N-R8W
511005361      NEVU TR 60                  GRADY          NW/4 of Section 23-T8N-R8W
511005362      NEVU TR 61                  GRADY          NE/4 of Section 22-T8N-R8W
511005363      NEVU TR 62                  GRADY          NW/4 of Section 22-T8N-R8W
511005364      NEVU TR 64                  GRADY          NW/4 of Section 21-T8N-R8W
511005367      NEVU TR 67                  GRADY          SW/4 of Section 20-T8N-R8W
511005369      NEVU TR 69                  GRADY          SW/4 of Section 21-T8N-R8W
511005370      NEVU TR 70                  GRADY          SE/4 of Section 21-T8N-R8W
511005371      NEVU TR 71                  GRADY          SW/4 of Section 22-T8N-R8W
511005372      NEVU TR 72                  GRADY          SE/4 of Section 22-T8N-R8W
511005373      NEVU TR 73                  GRADY          NW/4 of Section 27-T8N-R8W
511005376      NEVU TR 76                  GRADY          NE/4 of Section 29-T8N-R8W

                                                          NW/4 SE/4 SEC. 25, T-4-N, R-3-W
                                                          SW/4 SE/4 SEC. 25, T-4-N, R-3-W
                                                          SE/4 SW/4 SEC. 25, T-4-N, R-3-W
                                                          NW/4 NE/4 SEC. 36, T-4-N, R-3-W
                                                          NE/4 NW/4 SEC. 36, T-4-N, R-3-W
                                                          NW/4 NW/4 SEC. 36, T-4-N, R-3-W
                                                          SW/4 NE/4 SEC. 36, T-4-N, R-3-W
                                                          SE/4 NW/4 SEC. 36, T-4-N, R-3-W
                                                          SW/4 NW/4 AND NW/4 SW/4 SEC. 36, T-4-N, R-3-W
                                                          NW/4 SE/4 SEC. 36, T-4-N, R-3-W
                                                          NE/4 SW/4 SEC. 36, T-4-N, R-3-W
                                                          SW/4 SE/4 SEC. 36, T-4-N, R-3-W
501027544      SW MAYSVILLE OIL CRK        GARVIN         SE/4 SW/4 SEC. 36, T-4-N, R-3-W
511005424      WFU TR 1                    PONTOTOC       S/2 SE/4 SE/4 of Section 19-T2N-R7E
511005425      WFU TR 2                    PONTOTOC       S/2 SW/4 SE/4 of Section 19-T2N-R7E
511005426      WFU TR 3                    PONTOTOC       S/2 SE/4 SW/4 of Section 19-T2N-R7E
                                                          S 16.08 acres of Lot 4 of Section 19-T2N-R7E, also
                                                          described as the S/2 SW/4 SW/4 of Section 19-T2N-
511005428      WFU TR 5                    PONTOTOC       R7E
511005429      WFU TR 6                    PONTOTOC       S/2 SE/4 SE/4 of Section 24-T2N-R6E
511005430      WFU TR 7                    PONTOTOC       SE/4 SW/4 SE/4 of Section 24-T2N-R6E
511005431      WFU TR 8                    PONTOTOC       NE4/NE4 AND N2/NW4/SE4/NE4 SEC 30-T-2-N, R-7-E
511005427      WFU TR 9                    PONTOTOC       NE/4 NW/4 & NW/4 NE/4 of Section 30- T2N-R7E
                                                          NW/4 NW/4 & N/2 SW/4 NW/4 & SE/4 SW/4 NW/4 of
511005432      WFU TR 10                   PONTOTOC       Section 30-T2N-R7E

                                             36
            Case 20-31884 Document 123 Filed in TXSB on 03/31/20 Page 101 of 124



511005433      WFU TR 11                   PONTOTOC       NE/4 NE/4 of Section 25-T2N-R6E
511005434      WFU TR 12                   PONTOTOC       NW/4 NE/4 of Section 25-T2N-R6E
511005435      WFU TR 13                   PONTOTOC       S2/NE4/NW4 SEC 25-T2N-R6E
                                                          S/2 SE/4 NE/4 & S/2 N/2 SE/4 NE/4 & N/2 NE/4 SE/4
511005436      WFU TR 14                   PONTOTOC       NE/4 of Section 30-T2N-R7E
511005437      WFU TR 15                   PONTOTOC       SW4/NE4 SEC 30-T-2-N, R-7-E
511005438      WFU TR 16                   PONTOTOC       SE4/NW4 SEC 30-T-2-N, R-7-E
511005439      WFU TR 17                   PONTOTOC       SW4 OF LOT 2 SEC 30-T-2-N, R-7-E
511005440      WFU TR 18                   PONTOTOC       SE4/NE4 SEC 25-T-2-N, R-6-E
511005441      WFU TR 19                   PONTOTOC       SW/4 NE/4 & N/2 NW/4 SE/4 of Section 25-T2N- R6E
511005442      WFU TR 20                   PONTOTOC       S/2 NW/4 of Section 25-T2N-R6E
511005443      WFU TR 21                   PONTOTOC       SE/4 SE/4 NE/4 of Section 26-T2N-R6E
                                                          Lots 3 & 4 of Section 30-T2N-R7E, also described as
511005446      WFU TR 24                   PONTOTOC       W/2 SW/4 of Section 30-T2N-R7E
511005447      WFU TR 25                   PONTOTOC       NE/4 SE/4 of Section 25-T2N-R6E
511005448      WFU TR 26                   PONTOTOC       N2/SE4/SE4 SEC 25-T-2-N, R-6-E
                                                          S/2 SE/4 SE/4 of Section 25 & NE/4 NE/4 of Section
511005449      WFU TR 27                   PONTOTOC       36, all in T-2N-R6E
511005450      WFU TR 28                   PONTOTOC       SW/4 SE/4 & S/2 NW/4 SE/4 of Section 25-T2N- R6E
                                                          SW/4 of Section 25, less about 7 1/2 acres lying and
511005451      WFU TR 29                   PONTOTOC       being situated West of State Hwy. 48, T-2N- R6E
                                                          PT OF W2/SW4/SW4 SEC 25-T-2-N, R-6-E LYING
                                                          WEST OF HWY 99 (FMLY HWY 48) AND E2/SE4/SE4
511005453      WFU TR 31                   PONTOTOC       AND E2/E2/SW4/SE4/SE4 SEC 26-T-2-N, R-6-E
511005456      WFU TR 35                   PONTOTOC       N/2 SE/4 NE/4 of Section 31-T2N-R7E
                                                          NW/4 NE/4 & N/2 SW/4 NE/4 & NE/4 SE/4 NW/4 of
511005457      WFU TR 36                   PONTOTOC       Section 31-T2N-R7E
                                                          Lot 1 & NE/4 NW/4 of Section 31, also known as the
511005458      WFU TR 37                   PONTOTOC       N/2 NW/4 of Section 31-T2N-R7E
511005459      WFU TR 38                   PONTOTOC       NW/4 SE/4 NW/4 of Section 31-T2N-R7E
                                                          N/2 of Lot 2, also known as N/2 SW/4 NW/4 of Section
511005460      WFU TR 39                   PONTOTOC       31-T2N-R7E
511005461      WFU TR 40                   PONTOTOC       NW/4 NE/4 & N/2 S/2 NE/4 of Section 36-T2N- R6E
511005462      WFU TR 41                   PONTOTOC       E/2 NE/4 NW/4 of Section 36-T2N-R6E
511005463      WFU TR 42                   PONTOTOC       W/2 NE/4 NW/4 of Section 36-T2N-R6E
511005464      WFU TR 43                   PONTOTOC       S/2 SW/4 NE/4 of Section 36-T2N-R6E


                                             37
            Case 20-31884 Document 123 Filed in TXSB on 03/31/20 Page 102 of 124




                                                          E/2 SE/4 NW/4 & NW/4 SE/4 NW/4 of Section 36-T2N-
511005465      WFU TR 45                   PONTOTOC       R6E
511005466      WFU TR 46                   PONTOTOC       N2/NW4/NW4 SEC 36-T-2-N, R-6-E
511005467      WFU TR 47                   PONTOTOC       S/2 NW/4 NW/4 of Section 36-T2N-R6E
511005468      WFU TR 48                   PONTOTOC       N/2 SW/4 NW/4 of Section 36-T2N-R6E
511005469      WFU TR 49                   PONTOTOC       NE4/NE4/NE4 SEC 35-T-2-N, R-6-E
511005470      WFU TR 50                   PONTOTOC       SE/4 NE/4 NE/4 of Section 35-T2N-R6E
                                                          SE/4 NW/4 NE/4 & NW/4 NE/4 NE/4 of Section 35-
511005471      WFU TR 51                   PONTOTOC       T2N-R6E
511005472      WFU TR 52                   PONTOTOC       SW/4 NE/4 NE/4 of Section 35-T2N-R6E
511005473      WFU TR 53                   PONTOTOC       NE/4 NW/4 NE/4 of Section 35-T2N-R6E
511005474      WFU TR 54                   PONTOTOC       N/2 SE/4 NE/4 of Section 35-T2N-R6E




                                             38
Case 20-31884 Document 123 Filed in TXSB on 03/31/20 Page 103 of 124
                                                           Execution Version


                                Exhibit F

                     List of Affiliates of Defendants


                  Sheridan Investment Partners I, LLC
                  Sheridan Production Partners I, LLC
                           SPP I-B GP, LLC
                 Sheridan Production Partners I-B, L.P.
              Sheridan Production Partners Manager, LLC
                 Sheridan Production Company I, LLC
             Sheridan Production Operating Company, LLC
Case 20-31884 Document 123 Filed in TXSB on 03/31/20 Page 104 of 124




                               Exhibit 2

                          Notice of Settlement
        Case 20-31884 Document 123 Filed in TXSB on 03/31/20 Page 105 of 124




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION


                                                                       §
    In re:                                                             § Chapter 11
                                                                       §
    SHERIDAN HOLDING COMPANY I, LLC, et al.,1                          § Case No. 20-31884 (DRJ)
                                                                       §
                                       Debtors.                        § (Joint Administration Requested)
                                                                       §


                   NOTICE OF PROPOSED SETTLEMENT OF CLASS ACTION

             A Federal Court authorized this notice. This is not a solicitation from a lawyer.

PLEASE READ THIS NOTICE CAREFULLY. THIS NOTICE EXPLAINS IMPORTANT
RIGHTS YOU MAY HAVE, INCLUDING THE POSSIBLE RELEASE OF CERTAIN
CLAIMS. IF YOU DO NOT OPT-OUT OF THE SETTLEMENT CLASS, YOUR LEGAL
RIGHTS WILL BE AFFECTED. IF YOU HAVE ANY QUESTIONS ABOUT THIS NOTICE,
THE PROPOSED SETTLEMENT AGREEMENT, OR YOUR PARTICIPATION IN THE
PROPOSED SETTLEMENT, PLEASE DO NOT CONTACT THE COURT, THE
DEFENDANTS, OR THEIR COUNSEL. ALL QUESTIONS SHOULD BE DIRECTED TO
SETTLEMENT CLASS COUNSEL OR THE SETTLEMENT ADMINISTRATOR. A
HEARING TO DETERMINE THE FAIRNESS OF THE SETTLEMENT AGREEMENT AND
TO FINALLY APPROVE THE SETTLEMENT AGREEMENT WILL BE HELD ON [•], 2020
AT [•], PREVAILING CENTRAL TIME, BEFORE THE HONORABLE DAVID R. JONES,
AT 515 RUSK STREET, COURTROOM 400, HOUSTON, TEXAS 77002.

THIS IS AN OFFICIAL NOTICE SENT TO YOU UNDER COURT ORDER FROM
THE HONORABLE DAVID R. JONES, CHIEF JUDGE OF THE UNITED STATES
BANKRUPTCY COURT FOR THE SOUTHERN DISTRICT OF TEXAS, TO THE
SETTLEMENT CLASS, DEFINED AS:

             All royalty owners who received or who were entitled to receive royalty payments
             from Sheridan Production Company, LLC (“SPC”) attributable to production from
             Oklahoma wells that are or have been operated (or marketed and directly paid to



1     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, include: Sheridan Holding Company I, LLC (7648); Sheridan Investment Partners I, LLC (8607);
      Sheridan Production Partners I, LLC (8094); Sheridan Production Partners I-A, L.P. (8100); Sheridan Production
      Partners I-B, L.P. (8104); Sheridan Production Partners I-M, L.P. (8106); and SPP I-B GP, LLC (8092). The
      location of the Debtors’ service address is: 1360 Post Oak Blvd., Suite 2500, Houston, Texas 77056.



                                                            1
         Case 20-31884 Document 123 Filed in TXSB on 03/31/20 Page 106 of 124




          royalty owners) by SPC and produced gas (such as residue gas, natural gas liquids,
          or helium) prior to March 23, 2020 (the “Petition Date”).

          Excluded from the Settlement Class are: (1) the Office of Natural Resources
          Revenue f/k/a the Mineral Management Service (Indian tribes and the United
          States); (2) Defendants and their employees, officers, and directors; and (3) any
          NYSE or NASDAQ listed company (and its subsidiaries) engaged in oil and gas
          exploration, production, gathering, processing, or marketing.

More information can be found on the website established for communications about this
settlement: www.taylorsheridanfund1settlement.com. The website includes a list of Class Wells
that are affected by, and subject to, this Settlement as well as the entire Settlement Agreement with
its exhibits (the “Settlement Agreement”).2
The United States Bankruptcy Court for the Southern District of Texas, Houston Division (the
“Court”) authorized this notice (this “Notice”). This is not a solicitation from a lawyer. The
purpose of this Notice is to advise you that:
          (a)      The Court has preliminarily approved the Settlement and has certified a
                   Settlement Class for settlement purposes only as defined above.
          (b)      The Class Representatives, Class Counsel, and Defendants have entered
                   into a Settlement Agreement that shall become effective if a court order
                   approving the Settlement becomes final and not subject to appeal. The
                   Settlement Agreement provides that Defendants shall pay the Settlement
                   Class $5,094,000.00 (the “Settlement Proceeds”), subject to the conditions
                   and qualifications set forth in the Settlement Agreement, including the
                   provisions decreasing such amount for the return to Defendants of any
                   Monies Payable to Opt-Outs. The Settlement Proceeds is a gross amount
                   before deduction of court approved Class Fees and Expenses and
                   Administration Expenses.
          (c)      The Court will conduct a hearing to determine whether to finally approve
                   the Settlement, among other things (the “Settlement Fairness Hearing”).
                TO OBTAIN THE BENEFITS OF THIS PROPOSED SETTLEMENT,
                          YOU DO NOT HAVE TO DO ANYTHING.
    I.          SUMMARY OF THE CLASS ACTION LITIGATION

        This Class Lawsuit was originally filed as two separate cases and consolidated into Case
No. CIV-18-29, Kyle Alan Taylor and Tony Ray Whisenant v. Sheridan Production Company, LLC
et al, on file in the United States District Court for the Western District of Oklahoma. In addition
to the Class Lawsuit, an individual suit was filed in state court, Born, et al. v. Sheridan Production


2    Capitalized terms not defined herein shall have the meanings set forth in the Settlement Agreement.



                                                         2
     Case 20-31884 Document 123 Filed in TXSB on 03/31/20 Page 107 of 124




Company, L.L.C., No. CJ-2012-47, Caddo County, Oklahoma. Plaintiffs, on behalf of themselves
and, as Class Representatives, on behalf of all similarly situated royalty owners, asserted in both
the Class Lawsuit and Born that Defendants breached express terms and implied duties in the
leases and breached their fiduciary duty by deducting costs incurred after the gathering line inlet
from royalty. The Released Claims (as defined in ¶ 1.24 of the Settlement Agreement) include all
claims that were or could have been asserted in the Class Lawsuit and Born relating to royalties
on gas and gas constituents in connection with the Class Lawsuit and Born.
      Defendants have adamantly denied, and continue to deny, the claims asserted in the Class
Lawsuit and Born and have vigorously defended against them.
        On the Petition Date, Defendants filed voluntary petitions under chapter 11 of title 11 of
the United States Code in the United States Bankruptcy Court for the Southern District of Texas,
Houston Division. With the commencement of the Bankruptcy Proceeding, the Parties jointly
moved for preliminary approval of the Settlement and approval of this Notice to be provided to
potential members of the Settlement Class. If the Settlement is not approved or is terminated, the
Parties shall be returned to the status quo that existed immediately prior to the date of execution
of the Settlement Agreement. If the Court finally approves the Settlement, the Class Lawsuit and
Born will be dismissed with prejudice.
       By giving this Notice, the Court is not expressing any opinion regarding the merits of either
the Class Representatives’ claims or Defendants’ defenses. Nothing contained in this Notice
should be construed as suggesting the Court’s view as to which side might prevail should this
matter proceed to class certification and trial on the merits.
  II.     CLASS CERTIFICATION

        The Court has entered the Preliminarily Approval Order. The Preliminary Approval Order
is available at www.taylorsheridanfund1settlement.com or http://cases.primeclerk.com/SheridanI.

       In the Order, for settlement purposes only, the Court approved the Settlement Class as
described above and designated Kyle Alan Taylor, Tony Ray Whisenant, Stanley Ray Born and
Ronda Jean Born as the Class Representatives of the Settlement Class and appointed the below
named lawyers from four law firms as Settlement Class Counsel:

 Rex. A. Sharp                                       Allan DeVore
 Sharp Barton, LLP                                   Jandra Cox
 5301 W. 75th Street                                 DeVore Law Firm, PLC
 Prairie Village, KS 66208                           5709 NW 132nd St.
                                                     Oklahoma City, OK 73142

 Michael E. Grant                                    Charles Rubio
 Grant Law Firm, PLLC                                Diamond McCarthy, LLP
 512 N.E. 12th Street                                295 Madison Avenue, 27th Floor
 Oklahoma City, OK 73103                             New York, NY 10017




                                                 3
     Case 20-31884 Document 123 Filed in TXSB on 03/31/20 Page 108 of 124




       You may hire your own attorney if you wish; however, you will be responsible for your
attorney’s fees and expenses.

  III.        THE PROPOSED CLASS SETTLEMENT

       Following extensive settlement negotiations, the Class Representatives, on behalf of
themselves and the Settlement Class, Settlement Class Counsel, and the Defendants have agreed
to enter into the Settlement Agreement and grant the mutual releases of the Released Claims
contained therein.

      The basic terms of the Settlement Agreement between the Settlement Class and the
Defendants are as follows:

         1.     Defendants will pay the sum of $5,094,000.00 (subject to adjustments set forth in
                the Settlement Agreement) to the Settlement Class in full, complete, and final
                settlement of all Released Claims as to all Released Parties. Defendants shall not
                be liable to the Settlement Class, the Class Representatives, or Settlement Class
                Counsel for any other costs, expenses or fees.

         2.     The Released Parties include: (a) all Defendants, the Affiliates of Defendants,
                including those named on Exhibit F attached to the Settlement Agreement, and the
                Reorganized Debtors and shall also include the respective past, present and future
                Affiliates, employees, officers, directors, limited partners, general partners,
                shareholders, managers, members, attorneys, agents and/or other representatives of
                such entities; (b) the Settlement Class Members (including Class Representatives)
                and their attorneys; and (c) other working interest owners in Class Wells, who shall
                also constitute Released Parties, but only to the extent Defendants and/or the
                Affiliates of Defendants marketed gas or gas constituents and paid royalty on behalf
                of such other working interest owners prior to the Petition Date.

         3.     Defendants and the Class Representatives agree that the Settlement Proceeds,
                subject to adjustments for opt-outs and exclusions from the Settlement Class, shall
                be for the benefit of the Settlement Class, subject only to payment of court-
                approved Class Fees and Expenses and Administration Expenses.

         4.     Upon the Effective Date, all Settlement Class Members shall be deemed to have
                released all of the Released Parties, Settlement Class Counsel, and the Class
                Representatives from all claims arising from or in connection with the negotiation,
                execution, solicitation, administration, determination, calculation, or payment of
                benefits or the investment or distribution of the Settlement Proceeds.

         5.     The Released Claims (as defined in ¶ 1.24 of the Settlement Agreement) include,
                all claims, demands, actions, causes of action, allegations, compulsory or
                permissive counterclaims, credits, off-sets, defenses, rights, obligations, costs, fees,
                losses, and damages of any and every kind or nature, known or unknown, whether
                in law or equity, in tort or contract, or arising under any statute or regulations, that
                are associated with the marketing, movement, treatment, processing, sale, trade,
                calculation, reporting, allocation, payment, and similar acts/activities relating in

                                                   4
     Case 20-31884 Document 123 Filed in TXSB on 03/31/20 Page 109 of 124




               whole or in part to royalty on gas and its constituents produced from the Class Wells
               (including residue gas, natural gas liquids, fuel gas, casinghead gas, drip
               condensate, condensate, helium, nitrogen, and any other forms of hydrocarbon gas
               production or products therefrom) and on-lease and off-lease use of such gas during
               the Released Period.

               The Released Claims specifically include, but are not limited to, those claims that
               arise from or in connection with acts or omissions of any of the Released Parties
               (including, but not limited to, all intentional or negligent misconduct), which were
               or could have been asserted, made, or described in the operative petition, complaint,
               or amended complaint, and the answers or counterclaims in the Class Lawsuit and
               in Born, or that could have been alleged as a compulsory or permissive
               counterclaim, credit, off-set or defense, and shall also include and release any
               alternative theories of recovery for the same claims, actions, or subject matter that
               could have been asserted in the Class Lawsuit and in Born, even if not asserted.

        6.     Defendants have asserted and continue to assert many defenses to the Class
               Representatives’ and Settlement Class’ claims and contentions. Defendants
               expressly assert their defenses have merit and that they have no liability to the
               Settlement Class or the Class Representatives.

  IV.        DISTRIBUTION OF NET SETTLEMENT AMOUNT TO SETTLEMENT
             CLASS MEMBERS

        Settlement Class Counsel has requested that the Court (i) award Settlement Class Counsel
an attorney’s fee in an amount to be determined by the Court but not to exceed forty percent (40%)
of the Settlement Proceeds as is customary in Oklahoma royalty underpayment class actions;
(ii) award the Class Representatives a fee in an amount to be determined by the Court but not to
exceed two percent (2%) of the Settlement Proceeds; (iii) reimburse Class Counsel from the
Settlement Proceeds for all litigation expenses paid by Settlement Class Counsel, including expert
and consulting fees and other litigation expenses in amounts to be determined by the Court; and
(iv) authorize payment of Administration Expenses. If the Court approves this request, such
amounts will be deducted from the Settlement Proceeds before the Net Settlement Amount is
calculated and Distribution Checks are mailed to the Settlement Class Members.

        Defendants have provided or will be providing data on the volume of gas produced by each
Class Well on an Mcf basis for the Released Period and the last available revenue transaction
report for each Class Well in their possession as of the Petition Date. From this data, the Class’s
expert and Settlement Class Counsel will aggregate the production of gas on an Mcf basis from
each Class Well for the entire Released Period and compare that volume to the total volume of gas
produced on an Mcf basis from all Class Wells for the entire Released Period to arrive at a
percentage of volume produced by each Class Well during the Released Period. The Class’s expert
will then apply this percentage to 56% of the Settlement Proceeds to arrive at a preliminary estimate
of the Net Settlement Amount to be distributed to each Class Well. Using 56% of the Settlement
Proceeds for the preliminary allocation assumes 44% of the Settlement Proceeds will be used to
pay court-approved Class Fees and Expenses and Administration Expenses.



                                                 5
     Case 20-31884 Document 123 Filed in TXSB on 03/31/20 Page 110 of 124




        Utilizing this methodology, a proportionate share of the estimated Net Settlement Amount
will be preliminarily allocated to each Class Well. Utilizing the last available revenue transaction
report for each Class Well obtained from Defendants or, if necessary, relevant royalty owner
information from successor third-party operators, the preliminarily allocated amount will be further
allocated from the Class-Well-level to each royalty owner in each Class Well. A preliminary
Summary        Final    Distribution    Report      will    be     posted     on     the    website
taylorsheridanfund1settlement.com when it is available to show you your allocated portion of the
Net Settlement Amount. If a Settlement Class Member’s distribution amount is less than $5.00,
the Settlement Administrator will not issue or mail a Distribution Check to such Settlement Class
Member. Instead the amount will be held as Undistributed Proceeds and distributed as part of the
Final Undistributed Fund. Please check the website periodically for updated information.

         If a Class Well was plugged or shut-in during the Released Period, then the amount allocated
to that Class Well shall be paid to the last known royalty owners paid by Defendants in those wells. If
a Class Well was sold during the Class Period, then the amount allocated to the Class Well shall be
paid to the last known royalty owners as may be ascertained from relevant royalty owner
information provided by successor third-party operators to Settlement Class Counsel, publicly
available data, or otherwise upon fair inquiry.

        The distribution described above is based upon the following assumptions: (a) that very few
sales of royalty interests in Class Wells have occurred during the Released Period; (b) if sales did
occur during the Released Period, the buyer was entitled to receive payment for all past claims
covered by the Settlement; and (c) if royalty interests passed through inheritance, devise, intra-
family or interfamily transfers, that it was the intent that the heir, devisee or transferee also receive
payment for all past claims covered by the Settlement. To the extent these assumptions are
incorrect or a payee is not the proper party to receive payment, such Settlement Class Member
who receives payment shall in turn make the correct payment to the proper party or parties entitled
thereto or return the funds to the Settlement Administrator.

       A draft of the Plan of Allocation and Distribution that details more fully the allocation
process is attached as Exhibit A to the Settlement Agreement and remains subject to Court
approval.

   V.         CLASS SETTLEMENT FAIRNESS HEARING

       The Settlement Fairness Hearing will be held on [•], 2020 beginning at ___ __.m., in the
United States Bankruptcy Court for the Southern District of Texas, Houston Division, Courtroom
400, 4th Floor, 515 Rusk St., Houston, Texas 77002

A SETTLEMENT CLASS MEMBER WHO DOES NOT OPT-OUT DOES NOT NEED TO
APPEAR AT THE SETTLEMENT FAIRNESS HEARING OR TAKE ANY OTHER
ACTION TO PARTICIPATE IN THE SETTLEMENT.

   VI.        WHAT ARE YOUR OPTIONS AS A SETTLEMENT CLASS MEMBER?

         A.     You Can Participate in the Class Settlement by Doing Nothing.




                                                   6
     Case 20-31884 Document 123 Filed in TXSB on 03/31/20 Page 111 of 124




        By taking no action, your interests will be represented by the Class Representatives and
Settlement Class Counsel. As a Settlement Class Member, you will be bound by the outcome of
the Settlement, if finally approved by the Court. The Class Representatives and Settlement Class
Counsel believe that the Settlement is in the best interest of the Settlement Class, and, therefore,
they intend to support the proposed Settlement at the Settlement Fairness Hearing.

       B.      You May Opt-Out of the Settlement Class.

       If you do not wish to be a member of the Settlement Class, then you may opt-out of the
Settlement Class as set forth in ¶ 10.3 of the Settlement Agreement and summarized below. You
must mail your opt-out to the Settlement Administrator at the address provided below:

       Taylor-Sheridan Fund 1 Settlement
       c/o JND Legal Administration
       PO Box 91231
       Seattle, WA 98111

IN ORDER TO BE VALID, YOUR OPT-OUT MUST BE RECEIVED BY THE
SETTLEMENT ADMINISTRATOR ON OR BEFORE 5:00 P.M. (CST) ON [•], 2020.

       Your opt-out must state the following:

       (a)     I elect to opt-out of the Settlement Class. I understand it will be my responsibility
to pursue any claims I may have, if I so desire, on my own and at my expense;

        (b)     My Sheridan royalty identification owner number is #__________. I have owned a
royalty interest in the following Class Wells: [identify each Class Well by Well/ property name as
shown on your check stub]; and
       (c)     Your notarized signature.

       C.      You May Remain a Member of the Settlement Class but Object to the
               Proposed Settlement.

        Under the Settlement Agreement, you have the right to remain a member of the Settlement
Class but still object to the proposed Settlement and any of its terms, including the requests for
Class Counsels’ Fees and Expenses and Administration Expenses. To object to the Settlement, you
must file with the Clerk of the Court for the United States Bankruptcy Court for the Southern
District of Texas, Houston Division, 515 Rusk St., Houston, Texas 77002, on or before 5:00 p.m.
CST on [•], 2020, a written objection containing the following information:

       (a)    The caption of this action shown above on the first page of this Notice;
       (b)    A reasonably detailed statement of each objection;
       (c)    Your current address and telephone number;
       (d)    Your owner identification number with Sheridan;
       (e)    The name of each well in which you own a royalty interest as shown on your check


                                                 7
     Case 20-31884 Document 123 Filed in TXSB on 03/31/20 Page 112 of 124




                stub from Sheridan; and
       (f)      Your signature.
If you fail to timely file such written statement or to provide the required information, the Court
will treat your objection as not filed at all. Also, any appeal by a valid and timely objector must
comply with the Settlement Agreement, which is available in its entirety at
www.taylorsheridanfund1settlement.com or http://cases.primeclerk.com/SheridanI.

  VII.       CONDITIONS AND CONSEQUENCES OF NON-APPROVAL

        If the Court does not approve the Settlement or if a Party exercises its right to void or
terminate the Settlement, or if the Settlement fails to become effective for any reason, the Parties
shall be returned to the status quo that existed immediately prior to the date of execution of the
Settlement Agreement.
  VIII. SCOPE OF NOTICE AND ADDITIONAL INFORMATION

             This Notice of Settlement contains only a summary of the Class Lawsuit, Born, and
             the proposed Settlement Agreement. The pleadings and other papers filed in the
             Debtors’      chapter    11     cases     are  available     for    review     at
             http://cases.primeclerk.com/SheridanI       or  the     Court’s    website     at
             www.txs.uscourts.gov/bankruptcy.

             You also may obtain a copy of the Complaint and Settlement Agreement, as well
             as any status updates on this case, from the following website:
             www.taylorsheridanfund1settlement.com. You may also call the Settlement
             Administrator at 1-888-670-0458.

     DO NOT CALL OR WRITE THE COURT, THE OFFICE OF THE CLERK OF
THE COURT, THE DEFENDANTS, OR THEIR COUNSEL REGARDING THIS NOTICE
    INQUIRIES SHOULD BE MADE TO THE SETTLEMENT ADMINISTRATOR.




                                                 8
Case 20-31884 Document 123 Filed in TXSB on 03/31/20 Page 113 of 124




                                Exhibit 3

                     Publication Notice of Settlement
        Case 20-31884 Document 123 Filed in TXSB on 03/31/20 Page 114 of 124


                     If You Are or Were a Royalty Owner in an Oklahoma
              Oil and Gas Well Operated by Sheridan Production Company, LLC,
                   You Could be a Part of a Proposed Class Action Settlement

Go to www.taylorsheridanfund1settlement.com for more information, including the entire Settlement
Agreement with its exhibits (the “Settlement Agreement”). Exhibit E to the Settlement Agreement
contains a list of the Class Wells subject to the Settlement. All capitalized terms not defined herein
have the same meaning as set forth in the Settlement Agreement.

The Settlement Class includes:

       All royalty owners who received or who were entitled to receive royalty payments from
       Sheridan Production Company, LLC, (“SPC”) attributable to production from
       Oklahoma wells that are or have been operated (or marketed and directly paid to royalty
       owners) by SPC, and produced gas (such as residue gas, natural gas liquids, or helium)
       prior to March 23, 2020 (the “Petition Date”).

       Excluded from the Settlement Class are: (1) the Office of Natural Resources Revenue
       f/k/a The Minerals Management Service (Indian Tribes and the United States)
       (2) Defendants and their employees, officers, and directors; and (3) any NYSE or
       NASDAQ listed company (and its subsidiaries) engaged in oil and gas exploration,
       production, gathering, processing or marketing.

The litigation which is the subject of the Settlement seeks damages for Defendants’ alleged improper
payment of royalty. Defendants have adamantly denied, and continue to deny, all claims asserted in the
litigation and have vigorously defended against them. Nothing contained in this notice should be
construed as suggesting the Court’s (as defined below) view as to which side might prevail should this
matter proceed to class certification and trial on the merits.

On ___________, the United States Bankruptcy Court for the Southern District of Texas, Houston
Division (the “Court”) preliminarily approved the settlement in which Defendants have agreed to pay
$5,094,000.00 (Five Million Ninety-Four Thousand Dollars) in cash (the “Settlement Proceeds”),
subject to the conditions and qualifications set forth in the Settlement Agreement, including the
provisions decreasing such amount for the return to Defendants of any Monies Payable to Opt-Outs.

The Settlement Proceeds is a gross amount before deduction of court approved Class Fees and
Expenses (which includes Settlement Class Counsel’s attorney fees and litigation expenses, the Class
Representatives’ contribution award, and payment of expert and consulting fees) and at least
$94,000.00 in Administration Expenses. The remainder of the Settlement Proceeds (the “Net
Settlement Amount”) will be distributed to Settlement Class Members, returned to the Reorganized
Debtors, or otherwise distributed per Court order, all as provided in the Settlement Agreement.

Complete information about the Settlement, including information on the distribution of the Net
Settlement Amount, can be found in the Settlement Agreement. In exchange for the consideration
being provided by the Defendants under the Settlement Agreement, Settlement Class Members will
release Defendants and other Released Parties identified in the Settlement Agreement from all
Released Claims as further described in the Settlement Agreement.
       Case 20-31884 Document 123 Filed in TXSB on 03/31/20 Page 115 of 124


The attorneys and law firms who represent the Settlement Class as Settlement Class Counsel include:
(a) Rex A. Sharp of Sharp Barton, LLP in Prairie Village, KS; (b) Allan Devore and Jandra Cox of
Devore Law Firm PLLC in Oklahoma City, OK; (c) Michael E. Grant of Grant Law Firm PLLC in
Oklahoma City, OK; and (d) Charles Rubio of Diamond McCarthy, LLP in New York, NY. You may
hire your own attorney if you wish; however, you will be responsible for your attorney’s fees and
expenses.

                   What Are My Legal Rights as a Settlement Class Member?

      Do Nothing, Stay in the Settlement Class, and Receive Benefits of the Settlement: If the
       Court approves the proposed Settlement, you will receive the benefits, if any, provided in the
       Settlement Agreement after the Effective Date.

      Stay in the Settlement Class, but Object to All or Part of the Settlement: You can file and
       serve a written objection to the Settlement and appear before the Court. Your written objection
       must contain the information described in the Notice of Settlement found at the website listed
       above and must be filed with the Court no later than ________________. If you stay in the
       Settlement Class, you will be bound by any Judgment entered by the Court.

      Opt-Out of the Settlement Class: To exclude yourself from the Settlement Class you must
       submit a written opt-out to the Settlement Administrator at the following address:
       Taylor-Sheridan Fund 1 Settlement, c/o JND Legal Administration, PO Box 91231,
       Seattle, WA 98111. Your opt-out must contain the information described in the Notice of
       Settlement that can be found at the website listed above. You cannot opt-out yourself on the
       website, by telephone, or by e-mail.

IN ORDER TO BE VALID, YOUR OPT-OUT MUST BE RECEIVED BY THE SETTLEMENT
ADMINISTRATOR ON OR BEFORE 5:00 P.M. (CST) ON [•], 2020.

The Court will hold a Settlement Fairness Hearing on ________________ at ________________,
CDT in the United States Bankruptcy Court for the Southern District of Texas, Houston Division,
Courtroom 400, 4th Floor, 515 Rusk Street, Houston, Texas, 77002.

At the hearing, the Court will consider whether the proposed Settlement is fair, reasonable, and
adequate. The Court will also consider the request for Class Fees and Expenses and Administration
Expenses. Please note that the date of the Settlement Fairness Hearing is subject to change without
further notice. If you plan to attend the hearing, you should check with the Court and www
.taylorsheridanfund1settlement.com to confirm no change to the date and time of the Settlement
Fairness Hearing has been made.

This notice provides only a summary of the Settlement Agreement. For more detailed
information regarding the rights and obligations of Settlement Class Members, read the
Settlement Agreement and other documents posted on the website above, contact the Settlement
Administrator through the “Contact Us” page on the website or at 1-888-670-0458.
Case 20-31884 Document 123 Filed in TXSB on 03/31/20 Page 116 of 124




                              Exhibit 4

                            CAFA Notice
         Case 20-31884 Document 123 Filed in TXSB on 03/31/20 Page 117 of 124




                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

                                                                       §
In re:                                                                 §    Chapter 11
                                                                       §
SHERIDAN HOLDING COMPANY I, LLC, et al.,1                              §    Case No. 20-31884 (DRJ)
                                                                       §
                                      Reorganized Debtors.             §    (Jointly Administered)
                                                                       §


                           NOTICE PURSUANT TO 28 U.S.C. § 1715
                        OF PROPOSED CLASS ACTION SETTLEMENT

Pursuant to 28 U.S.C. § 1715, Defendants Sheridan Production Company, LLC (“SPC”),
Sheridan Production Partners I-M, L.P., Sheridan Production Partners I-A, L.P., and
Sheridan Holding Company I, LLC (“Defendants”) serve this notice (the “Notice”) upon
the appropriate federal and state officials of a proposed class action settlement of the
claims against Defendants in the Class Lawsuit and Born as defined below.


On March 23, 2020, Sheridan Production Partners I-M, L.P., Sheridan Production
Partners I-A, L.P., and Sheridan Holding Company I, LLC (as debtors and debtors in
possession, and together with their debtor affiliates in the jointly administered chapter 11
cases, collectively the “Debtors”) filed voluntary petitions under chapter 11 of title 11 of
the United States Code, 11 U.S.C. §§ 101–1532 (the “Bankruptcy Code”) in the United
States Bankruptcy Court for the Southern District of Texas, Houston Division (the
“Bankruptcy Court” or the “Court”) commencing the proceeding styled In re Sheridan
Holding Company I, LLC, et al., Case No. 20-31884 (DRJ) (hereinafter the “Bankruptcy
Proceeding”).

On March 23, 2020, the Debtors, SPC, and Tony R. Whisenant, Kyle Allan Taylor,
Stanley Ray Born and Ronda Jean Born (collectively, the “Class Representatives”) filed a
Joint Motion for Entry of (A) a Preliminary Approval Order: (I) Directing the
Application of Bankruptcy Rule 7023, (II) Preliminarily Approving the Settlement, (III)
Appointing the Settlement Administrator, (IV) Approving Form and Manner of Notice to

1   The Reorganized Debtors in these chapter 11 cases, along with the last four digits of each Reorganized Debtor’s federal tax
    identification number, include: Sheridan Holding Company I, LLC (7648); Sheridan Investment Partners I, LLC (8607);
    Sheridan Production Partners I, LLC (8094); Sheridan Production Partners I-A, L.P. (8100); Sheridan Production Partners I-
    B, L.P. (8104); Sheridan Production Partners I-M, L.P. (8106); and SPP I-B GP, LLC (8092). The location of the
    Reorganized Debtors’ service address is: 1360 Post Oak Blvd., Suite 2500, Houston, Texas 77056.
    Case 20-31884 Document 123 Filed in TXSB on 03/31/20 Page 118 of 124




Class Members, (V) Certifying a Class, Designating Class Representatives, and
Appointing Class Counsel for Settlement Purposes Only, (VI) Scheduling a Settlement
Fairness Hearing, and (B) A Judgment Finally Approving the Settlement (the “Motion”).
In accordance with 28 U.S.C. § 1715 Defendants provide this Notice and the additional
information referenced below.



      (1)    A copy of the complaint and any materials filed with the complaint and
             any amended complaint

      On December 6, 2014, Plaintiff Tony R. Whisenant filed a putative class action
      lawsuit against Sheridan Production Company, LLC styled Whisenant v. Sheridan
      Production Company, LLC, No. CJ-2014-19, in the District Court of Beaver
      County, Oklahoma, on behalf of royalty owners in wells in Beaver County,
      Oklahoma, asserting claims for breach of lease and breach of fiduciary duty based
      on Sheridan’s alleged deduction of costs incurred after the gathering line inlet
      from royalty. Claiming jurisdiction under the Class Action Fairness Act, 28 U.S.C.
      § 1332(d)(2), Sheridan Production Company, LLC removed the action to federal
      court where it was assigned Case No. CIV-15-81-SLP, in the United States
      District Court for the Western District of Oklahoma (“Whisenant”). After
      unsuccessful efforts seeking remand of the case to state court, Whisenant filed an
      amended complaint with Sheridan’s consent that would have expanded both the
      geographic and temporal scope of the class claims, but the district court held the
      amendment was untimely.

      On January 10, 2018, Plaintiff Kyle Allan Taylor, represented by the same counsel
      as in Whisenant, filed a putative class action on behalf of all royalty owners in the
      State of Oklahoma whose wells are or were operated (or marketed and directly
      paid to royalty owners) by Sheridan Production Company, LLC, asserting claims
      for breach of lease and breach of fiduciary duty based on the deduction of costs
      incurred after the gathering line inlet from royalty. This case is styled Taylor v.
      Sheridan Production Company, LLC, No. CIV-18-29-JWD, in the United States
      District Court for the Western District of Oklahoma (“Taylor”).

      Because Whisenant and Taylor involved common questions of law and fact and
      because the claims in the larger statewide Taylor action subsumed the narrower
      claims in Whisenant, the Parties agreed to consolidation of the cases, with Taylor
      being designated the lead case. Depositions in Taylor revealed that, although
      Sheridan Production Company, LLC operated the wells, it did not own the leases.
      Instead, Sheridan Production Partners I-M, L.P. and Sheridan Production Partners
      I-A, L.P. own beneficial interests in the leases. Sheridan Holding Company I, LLC
      holds legal title to the leases. Thereafter, on December 6, 2019, the First Amended
        Case 20-31884 Document 123 Filed in TXSB on 03/31/20 Page 119 of 124




          Class Action Complaint (Doc. 45), naming the proper defendants, was filed in
          Taylor. The consolidated Whisenant and Taylor cases are referred to herein as the
          “Class Lawsuit”.

          In addition to the Whisenant and Taylor cases, two individual plaintiffs, Stanley
          Ray Born and Ronda Jean Born, filed a lawsuit against Sheridan Production
          Company, LLC in the District Court of Caddo County, Oklahoma, on May 1,
          2012. That action, styled Born, et al. v. Sheridan Production Company, LLC, No.
          CJ-2012-47 (“Born”), also alleged Sheridan Production Company, LLC took
          undisclosed improper deductions from royalty and, in so doing, breached its
          express and implied duties under the oil and gas leases and its fiduciary or quasi-
          fiduciary duty under Oklahoma law. Born is an individual action, not a class
          action.

          Defendants have adamantly denied, and continue to deny, the claims asserted in
          the Class Lawsuit and Born and have vigorously defended against them.


          Copies of the Complaints in Whisenant and Taylor, the Amended Complaint in

    Taylor, and the Petition in Born are provided on the enclosed disc.2

          (2)    Notice of any scheduled judicial hearing.

      The Court has preliminarily approved the settlement. A copy of the Preliminary
Approval Order is provided on the enclosed disc. The Court has set a Settlement Fairness
Hearing on the settlement on _______, 2020 at _____ , prevailing Central Time at The
United States Bankruptcy Court for the Southern District of Texas, Houston Division,
515 Rusk Street, Houston, Texas, 77002 in Courtroom 400.

          (3)    Any proposed or final notification to class members of: (A)(i) the
                 members’ rights to request exclusion from the class action; or (ii) if
                 no right to request exclusion exists, a statement that no such right
                 exists, and (B) a proposed settlement of class action.
          Proposed notices to class members containing this information are reflected in

    Exhibit D-1 and Exhibit D-2 to the Settlement Agreement. A copy of the Settlement




2
 This disc, referenced throughout this notice, is enclosed only with copies of this notice
served on the appropriate federal and state officials shown on the attached service list.
    Case 20-31884 Document 123 Filed in TXSB on 03/31/20 Page 120 of 124




 Agreement is attached to the Motion as Exhibit 1 of Exhibit A and is provided on the

 enclosed disc.

       (4) Any proposed or final class action settlement.

       See the Settlement Agreement attached as Exhibit 1 of Exhibit A to the Motion.

       (5)     Any settlement or other agreement contemporaneously made between
               class counsel and counsel for the Defendants.
       All settlement agreements between the parties and their counsel are described in

paragraph (4) above.

       (6)     Any final judgment or notice of dismissal.

       No final judgment or notice of dismissal of the Plaintiffs’ claims against
       Defendants has been filed in this matter.

       (7)     (A) If feasible, the names of class members who reside in each State
               and the estimated proportionate share of the claims of such members
               to the entire settlement to that State’s appropriate State official; or
               (B) if the provision of information under subparagraph (A) is not
               feasible, a reasonable estimate of the number of class members
               residing in each State and the estimated proportionate share of the
               claims of such members to the entire settlement.


To the extent feasible, this information is reflected in Schedule 1 attached to this Notice.
Schedule 1 is an estimate of the number of Settlement Class members residing in each of
the states and territories and an estimate of the proportionate share of the claims of such
members to the entire settlement. Specific, final amounts associated with payments to
specific class members and to members within any particular state will be determined in
accordance with the allocation and distribution procedures provided for in the Settlement
Agreement.

       (8)    Any written judicial opinion related to the materials described under
              subparagraph (3) through (6).

       None exist at this time.
Case 20-31884 Document 123 Filed in TXSB on 03/31/20 Page 121 of 124




 Dated: March [•], 2020.



                                /s/ DRAFT
                                 John J. Griffin, Jr., OBA #3613
                                 L. Mark Walker, OBA #10508
                                 Erin Potter Sullenger, OBA #31687
                                 CROWE & DUNLEVY
                                 A Professional Corporation
                                 324 N. Robinson Ave.
                                 Suite 100
                                 Oklahoma City, OK 73102
                                 (405) 235-7718
                                 (405) 272-5225 (Facsimile)

                                ATTORNEYS FOR DEFENDANTS,
                                SHERIDAN PRODUCTION COMPANY,
                                LLC, SHERIDAN PRODUCTION
                                PARTNERS I-M, L. P., SHERIDAN
                                PRODUCTION PARTNERS I-A, L.P.,
                                AND SHERIDAN HOLDING COMPANY
                                I, LLC
    Case 20-31884 Document 123 Filed in TXSB on 03/31/20 Page 122 of 124




                            CERTIFICATE OF SERVICE

        The undersigned certifies that a copy of the foregoing Notice and referenced disc
was sent via First Class Mail on March ____, 2020 to the following federal and state
officials:




                                               /s/ DRAFT
              Case 20-31884 Document 123 Filed in TXSB on 03/31/20 Page 123 of 124


AG Exhibit as of March 20, 2020

      State/Territory   Owner Count       Percentage
AK                                27             0.1%
AL                                66             0.4%
AR                               178             1.0%
AZ                               322             1.8%
CA                              1541             8.4%
CO                               625             3.4%
CT                                52             0.3%
DC                                    8          0.0%
DE                                25             0.1%
FL                               334             1.8%
GA                               119             0.6%
HI                                28             0.2%
IA                                80             0.4%
ID                                68             0.4%
IL                               222             1.2%
IN                                90             0.5%
KS                               685             3.7%
KY                                54             0.3%
LA                               129             0.7%
M A                               85             0.5%
M D                               83             0.5%
M E                               19             0.1%
M H                                   1          0.0%
M I                               82             0.4%
M N                               79             0.4%
M O                              312             1.7%
M P                                   1          0.0%
M S                               42             0.2%
M T                               46             0.3%
NC                               139             0.8%
ND                                    7          0.0%
NE                               121             0.7%
NH                                20             0.1%
NJ                                71             0.4%
NM                               253             1.4%
NV                               105             0.6%
NY                               192             1.0%
O H                               98             0.5%
O K                             7004            38.1%
O R                              206             1.1%
PA                               101             0.5%
PR                                    1          0.0%
RI                                    8          0.0%
SC                                51             0.3%
SD                                16             0.1%
TN                                87             0.5%
            Case 20-31884 Document 123 Filed in TXSB on 03/31/20 Page 124 of 124


TX                       3259      17.7%
UT                         85       0.5%
VA                        125       0.7%
VT                         30       0.2%
W A                       301       1.6%
W I                        50       0.3%
W V                        35       0.2%
W Y                        74       0.4%
U nknow nAddress          459       2.5%
International              99       0.5%
T otalP arties           18400    100.0%
